Exhibit 10.1

 

FOURTH AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

 

DATED AS OF JANUARY 22, 2004

 

AMONG

 

DUKE REALTY LIMITED PARTNERSHIP

AS BORROWER,

 

DUKE REALTY CORPORATION

AS GENERAL PARTNER AND GUARANTOR,

 

BANK ONE, NA

AS ADMINISTRATIVE AGENT AND LENDER,

 

BANC ONE CAPITAL MARKETS, INC.

AS LEAD ARRANGER AND SOLE BOOK RUNNER,

 

PNC BANK, NATIONAL ASSOCIATION

AS SYNDICATION AGENT AND LENDER,

 

WACHOVIA BANK, NATIONAL ASSOCIATION

AS SYNDICATION AGENT AND LENDER,

 

WELLS FARGO BANK, NA

AS SYNDICATION AGENT AND LENDER,

 

BANK OF AMERICA, N.A. AS MANAGING AGENT AND LENDER,

 

AMSOUTH BANK AS CO-AGENT AND LENDER,

 

THE BANK OF NOVA SCOTIA, NEW YORK AGENCY AS CO-AGENT AND LENDER,

 

SUNTRUST BANK AS CO-AGENT AND LENDER,

 

US BANK AS CO-AGENT AND LENDER,

 

UBS LOAN FINANCE LLC AS CO-AGENT AND LENDER,

 

AND

 

THE SEVERAL OTHER LENDERS
FROM TIME TO TIME PARTIES HERETO

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

 

 

 

ARTICLE II THE CREDIT

 

 

 

 

2.1.

COMMITMENT

 

2.2.

Final Principal Payment

 

2.3.

Loans

 

2.4.

Applicable Margins

 

2.5.

Facility Fee

 

2.6.

Other Fees

 

2.7.

Voluntary Reduction of Aggregate Commitment Amount

 

2.8.

Minimum Amount of Each Advance

 

2.9.

Optional Principal Payments

 

2.10.

Method of Selecting Types and Interest Periods for New Advances

 

2.11.

Conversion and Continuation of Outstanding Advances

 

2.12.

Changes in Interest Rate, Etc.

 

2.13.

Rates Applicable After Default

 

2.14.

Swing Line Loans

 

2.15.

Competitive Bid Loans

 

2.16.

Method of Payment

 

2.17.

Notes; Telephonic Notices

 

2.18.

Interest Payment Dates; Interest and Fee Basis

 

2.19.

Notification of Advances, Interest Rates and Prepayments

 

2.20.

Lending Installations

 

2.21.

Non-Receipt of Funds by the Administrative Agent

 

2.22.

Usury

 

2.23.

Applications of Moneys Received

 

2.24.

Extension of Facility Termination Date

 

 

 

 

ARTICLE III THE LETTER OF CREDIT SUBFACILITY

 

 

 

 

3.1.

Obligations to Issue

 

3.2.

Types and Amounts

 

3.3.

Conditions

 

3.4.

Procedure for Issuance of Facility Letters of Credit

 

3.5.

Administration; Reimbursement by Lenders

 

3.6.

Reimbursement by Borrower

 

3.7.

Obligations Absolute

 

3.8.

Actions of Issuing Bank

 

3.9.

Indemnification

 

3.10.

Lenders’ Indemnification

 

3.11.

Participation

 

3.12.

Compensation for Facility Letters of Credit

 

3.13.

Letter of Credit Collateral Account

 

 

 

 

ARTICLE IV CHANGE IN CIRCUMSTANCES

 

 

 

 

4.1.

Yield Protection

 

4.2.

Changes in Capital Adequacy Regulations

 

4.3.

Availability of Types of Advances

 

4.4.

Funding Indemnification

 

4.5.

Taxes

 

4.6.

Lender Statements; Survival of Indemnity

 

4.7.

Replacement of Lenders under Certain Circumstances

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE V CONDITIONS PRECEDENT

 

 

 

 

5.1.

Effective Date

 

5.2.

Each Credit Extension

 

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

 

 

 

 

6.1.

Existence

 

6.2.

Authorization and Validity

 

6.3.

No Conflict; Government Consent

 

6.4.

Financial Statements; Material Adverse Change

 

6.5.

Taxes

 

6.6.

Litigation and Guarantee Obligations

 

6.7.

Subsidiaries

 

6.8.

ERISA

 

6.9.

Accuracy of Information

 

6.10.

Margin Stock

 

6.11.

Material Agreements

 

6.12.

Compliance With Laws

 

6.13.

Ownership of Properties

 

6.14.

Investment Company Act

 

6.15.

Public Utility Holding Company Act

 

6.16.

Solvency

 

6.17.

Insurance

 

6.18.

REIT Status

 

6.19.

Environmental Matters

 

6.20.

Unencumbered Assets

 

6.21.

Reportable Transaction

 

6.22.

Plan Assets; Prohibited Transactions

 

 

 

 

ARTICLE VII COVENANTS

 

 

 

 

7.1.

Financial Reporting

 

7.2.

Use of Proceeds

 

7.3.

Notice of Default

 

7.4.

Conduct of Business

 

7.5.

Taxes

 

7.6.

Insurance

 

7.7.

Compliance with Laws

 

7.8.

Maintenance of Properties

 

7.9.

Inspection

 

7.10.

Maintenance of Status

 

7.11.

Dividends

 

7.12.

Merger; Sale of Assets

 

7.13.

General Partner’s Ownership and Control of Borrower

 

7.14.

Sale and Leaseback

 

7.15.

Liens

 

7.16.

Affiliates

 

7.17.

Interest Rate Hedging

 

7.18.

Variable Interest Indebtedness

 

7.19.

Consolidated Net Worth

 

7.20.

Indebtedness and Cash Flow Covenants

 

7.21.

Environmental Matters

 

7.22.

Intentionally Omitted

 

7.23.

Borrower’s Partnership Agreement

 

7.24.

Intentionally Omitted

 

7.25.

Notice of Rating Change

 

 

 

 

ARTICLE VIII DEFAULTS

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE IX ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

 

 

 

9.1.

Acceleration

 

9.2.

Amendments

 

9.3.

Preservation of Rights

 

 

 

 

ARTICLE X GENERAL PROVISIONS

 

 

 

 

10.1.

Survival of Representations

 

10.2.

Governmental Regulation

 

10.3.

Headings

 

10.4.

Entire Agreement

 

10.5.

Several Obligations; Benefits of this Agreement

 

10.6.

Expenses; Indemnification

 

10.7.

Numbers of Documents

 

10.8.

Accounting

 

10.9.

Severability of Provisions

 

10.10.

Nonliability of Lenders

 

10.11.

Publicity

 

10.12.

CHOICE OF LAW

 

10.13.

CONSENT TO JURISDICTION

 

10.14.

WAIVER OF JURY TRIAL

 

10.15.

Agent Responsibilities

 

10.16.

USA PATRIOT ACT NOTIFICATION.

 

 

 

 

ARTICLE XI THE ADMINISTRATIVE AGENT AND AGREEMENTS AMONG LENDERS

 

 

 

 

11.1.

Appointment; Nature of Relationship

 

11.2.

Powers

 

11.3.

General Immunity

 

11.4.

No Responsibility for Loans, Recitals, etc.

 

11.5.

Action on Instructions of Lenders

 

11.6.

Employment of Agents and Counsel

 

11.7.

Reliance on Documents; Counsel

 

11.8.

Administrative Agent’s Reimbursement and Indemnification

 

11.9.

Rights as a Lender

 

11.10.

Lender Credit Decision

 

11.11.

Successor Administrative Agent

 

11.12.

Notice of Defaults

 

11.13.

Requests for Approval

 

11.14.

Copies of Documents

 

11.15.

Defaulting Lenders

 

 

 

 

ARTICLE XII SETOFF; RATABLE PAYMENTS

 

 

 

 

12.1.

Setoff

 

12.2.

Ratable Payments

 

 

 

 

ARTICLE XIII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

 

 

 

13.1.

 

 

13.2.

Participations

 

13.3.

Assignments

 

13.4.

Designation of Lender to Make Competitive Bid Loans

 

13.5.

Dissemination of Information

 

13.6.

Tax Treatment

 

 

 

 

ARTICLE XIV NOTICES

 

 

iv

--------------------------------------------------------------------------------


 

14.1.

Notices; Effectiveness; Electronic Communication

 

14.2.

Change of Address, Etc.

 

 

 

 

ARTICLE XV COUNTERPARTS

 

 

 

 

15.1.

Counterparts; Effectiveness.

 

15.2.

Electronic Execution of Assignments.

 

 

 

Exhibit A - Pricing Schedule

Exhibit B1 - Form of Note

Exhibit B2 - Form of Competitive Bid Note

Exhibit C1 - Form of Competitive Bid Quote Request

Exhibit C2 - Invitation Competitive Bid Quotes

Exhibit C3 - Competitive Bid Quote

Exhibit D - Form of Opinion

Exhibit E - Loan/Credit Related Money Transfer Instruction

Exhibit F - Compliance Certificate

Exhibit H - Assignment and Assumption Agreement

Exhibit I - Designation Agreement

Exhibit J - Amendment to Fourth Amended and Restated Revolving Credit Agreement

Exhibit K - Form of Subsidiary Guaranty

 

 

Schedule 1 - Subsidiaries and Other Investments

Schedule 2 - Indebtedness and Liens

Schedule 3 - Unencumbered Assets

 

v

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

 

This Agreement, dated as of January 22, 2004, is among Duke Realty Limited
Partnership, an Indiana limited partnership (the “Borrower”), Duke Realty
Corporation, an Indiana corporation (the “General Partner” and the “Guarantor”),
Banc One Capital Markets, Inc. (“BOCM”) (the “Arranger”), Bank One, NA (“Bank
One”) as a Lender and not individually, but as “Administrative Agent”, PNC Bank,
National Association (“PNC”) as a Lender and not individually, but as
Syndication Agent, Wachovia Bank, National Association (“Wachovia”) as a Lender
and not individually, but as Syndication Agent, Wells Fargo Bank, NA (“Wells
Fargo”) as a Lender and not individually, but as Syndication Agent, Bank of
America, N.A. (“Bank of America”) as a Lender and not individually, but as
Managing Agent, AmSouth Bank (“AmSouth”) as a Lender and not individually, but
as Co-Agent, The Bank of Nova Scotia, New York Agency (“Nova Scotia”) as a
Lender and not individually, but as Co-Agent, SunTrust Bank (“SunTrust”) as a
Lender and not individually, but as Co-Agent, US Bank (“US Bank”) as a Lender
and not individually, but as Co-Agent, UBS Loan Finance LLC (“UBS”) as a Lender
and not individually, but as Co-Agent, and the several banks, financial
institutions and other entities from time to time parties to this Agreement (the
“Lenders”).

 

RECITALS

 

A.                                   The Borrower is primarily engaged in the
business of purchasing, developing, owning, operating, leasing and managing
office, industrial and retail properties.

 

B.                                     The General Partner, the Borrower’s sole
general partner, is listed on the New York Stock Exchange and is qualified as a
real estate investment trust.  The General Partner owns approximately 87% of the
total partnership units in the Borrower and various limited partners in the
Borrower own approximately 13% of such partnership units.

 

C.                                     The Borrower, General Partner, the
Administrative Agent, and certain of the Lenders are parties to a Third Amended
and Restated Revolving Credit Agreement dated as of February 28, 2001 (as
previously amended, the “Existing Credit Agreement”) pursuant to which the
Lenders that are parties thereto agreed to make loans to the Borrower in the
maximum aggregate amount of $500,000,000.

 

D.                                    The Borrower and the General Partner have
requested that the Lenders modify and extend the Existing Credit Agreement as
provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto amend and restate in its entirety the Existing
Credit Agreement as follows:

 

--------------------------------------------------------------------------------


 


ARTICLE I

 

DEFINITIONS

 

As used in this Agreement:

 

“ABR Advance” means an Advance which bears interest at the ABR Rate.

 

“ABR Applicable Margin” means, as of any date, the Applicable Margin in effect
on such date with respect to ABR Advances and ABR Loans.

 

“ABR Loan” means a Loan which bears interest at the ABR Rate.

 

“ABR Rate” means, for any day, a rate per annum equal to (i) the Alternate Base
Rate for such day plus (ii) ABR Applicable Margin for such day, in each case
changing when and as the Prime Rate changes.

 

“Absolute Interest Period” means, with respect to a Competitive Bid Loan made at
an Absolute Rate, a period of one, two, three or six months as requested by
Borrower in a Competitive Bid Quote Request and confirmed by a Lender in a
Competitive Bid Quote but in no event extending beyond the Facility Termination
Date.  If an Absolute Interest Period would end on a day which is not a Business
Day, such Absolute Interest Period shall end on the next succeeding Business
Day.

 

“Absolute Rate” means a fixed rate of interest (rounded to the nearest 1/100 of
1%) for an Absolute Interest Period with respect to a Competitive Bid Loan
offered by a Lender and accepted by the Borrower at such rate.

 

“Administrative Agent” means Bank One, NA in its capacity as contractual
representative for the Lenders pursuant to Article XI, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article XI.

 

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans (including Swing Line Loans and Competitive Bid Loans) made by
some or all of the Lenders to the Borrower of the same Type and, in the case of
LIBOR Advances, for the same Interest Period.

 

“Adjusted EBITDA” means EBITDA less Capital Expenditure Reserve Amount.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 15% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 

2

--------------------------------------------------------------------------------


 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, which initially shall be $500,000,000, and which may be changed in
accordance with Section 2.1.

 

“Agreement” means this Fourth Amended and Restated Revolving Credit Agreement,
as it may be amended or modified and in effect from time to time.

 

“Allocated Facility Amount” means, at any time, the sum of all then outstanding
Advances and the then outstanding Facility Letter of Credit Obligations.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.

 

“Applicable Margin” means the applicable margin set forth in the table in
Exhibit A used in calculating the interest rate applicable to the various Types
of Advances which shall vary from time to time in accordance with Borrower’s and
Guarantor’s long term unsecured debt ratings.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means BOCM, and its successors, in its capacity as Lead Arranger and
Sole Book Runner.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Assets Under Development” means, as of any date of determination, any Project
owned by the Borrower or any of its Subsidiaries on which the construction of
new income-producing building or buildings has been commenced and is continuing,
both such land and improvements under construction to be valued for purposes of
this Agreement at then-current book value, as determined in accordance with
GAAP.

 

“Authorized Officer” means any of Matthew A. Cohoat, Steven Kennedy, Mark
Milnamow, Dennis D. Oklak, Thomas Peck or Michael D. Pitts acting singly.  The
list of Authorized Officers may be changed by a notice to Administrative Agent
from one of the Authorized Officers.

 

“Bank One” means Bank One, NA, a national banking association having its
principal office in Chicago, Illinois, in its individual capacity, and its
successors.

 

“Borrower” means Duke Realty Limited Partnership, an Indiana limited
partnership, and its successors and permitted assigns.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.10.

 

3

--------------------------------------------------------------------------------


 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Advances, a day (other than a Saturday or Sunday) on which
banks generally are open in Chicago, Illinois, and San Francisco, California for
the conduct of substantially all of their commercial lending activities and on
which dealings in United States dollars are carried on in the London interbank
market and (ii) for all other purposes, a day (other than a Saturday or Sunday)
on which banks generally are open in Chicago, Illinois and San Francisco,
California for the conduct of substantially all of their commercial lending
activities.

 

“Capital Expenditure Reserve Amount” means, for any quarter, the greater of (i)
6% of EBITDA for such quarter or (ii) the average quarterly capital
expenditures, leasing commissions and tenant improvement costs except for
leasing commissions and tenant improvement costs associated with the initial
leasing of space not previously occupied (i.e., first generation space) for the
four most recently completed quarters.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.

 

“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Cash Equivalents” means, as of any date, (i) securities issued or directly and
fully guaranteed or insured by the United States Government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposit having maturities of not
more than one year from such date and issued by any domestic commercial bank
having (A) senior long-term unsecured debt rated at least A or the equivalent
thereof by S&P, A or the equivalent thereof by Fitch or A2 or the equivalent
thereof by Moody’s and (B) capital and surplus in excess of $500,000,000, and
(iii) commercial paper rated at least A-2 or the equivalent thereof by S&P, at
least A-2 or the equivalent thereof by Fitch or P-2 or the equivalent thereof by
Moody’s and in any such case maturing within 360 days from such date.

 

“Closing Date” means the date of this Agreement.

 

“Co-Agents” means the Co-Agents identified in the preamble paragraph to this
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Facility Letters of Credit issued upon the application
of, the Borrower in an aggregate amount not exceeding the amount set forth
opposite its signature below or as set forth

 

4

--------------------------------------------------------------------------------


 

in any Notice of Assignment relating to any assignment that has become effective
pursuant to Section 13.3.2, as such amount may be modified from time to time
pursuant to the terms hereof.

 

“Competitive Bid Borrowing Notice” is defined in Section 2.15(f).

 

“Competitive Bid Lender” means a Lender or Designated Lender which has a
Competitive Bid Loan outstanding.

 

“Competitive Bid Loan” is a Loan made pursuant to Section 2.15 hereof.

 

“Competitive Bid Note” means the promissory note payable to the order of each
Lender in the form attached hereto as Exhibit B-2 to be used to evidence any
Competitive Bid Loans which such Lender elects to make (collectively, the
“Competitive Bid Notes”).

 

“Competitive Bid Quote” means a response submitted by a Lender to the
Administrative Agent or the Borrower, as the case may be with respect to an
Invitation for Competitive Bid Quotes in the form attached as Exhibit C-3.

 

“Competitive Bid Quote Request” means a written request from Borrower to
Administrative Agent in the form attached as Exhibit C-1.

 

“Competitive LIBOR Margin” means, with respect to any Competitive Bid Loan for a
LIBOR Interest Period, the percentage established in the applicable Competitive
Bid Quote which is to be used to determine the interest rate applicable to such
Competitive Bid Loan.

 

“Condemnation” is defined in Section 8.9.

 

“Consolidated Net Income” means, for any period, consolidated net income (or
loss) of the General Partner, the Borrower and their Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded (a) the income (or deficit) of any other Person accrued
prior to the date it becomes a Subsidiary of the General Partner or the Borrower
or is merged into or consolidated with the General Partner, the Borrower or any
of their Subsidiaries and (b) the undistributed earnings of any Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary is not at the time permitted by the terms of any contractual
obligation or requirement of law applicable to such Subsidiary.

 

“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Market Capitalization as of such date minus (b) Total Liabilities as of
such date.

 

“Consolidated Secured Indebtedness” means, as of any date of determination, the
sum of (a) the aggregate principal amount of all Indebtedness of the General
Partner, the Borrower and their respective Subsidiaries outstanding at such date
which is secured by a Lien on any asset of the General Partner, the Borrower or
any of their respective Subsidiaries and (b) the excess, if any, of (i) the
aggregate principal amount of all Unsecured Indebtedness of the Subsidiaries of
the General Partner or the Borrower over (ii) $5,000,000, determined on a
consolidated basis in accordance with GAAP and (c) the General Partner’s and
Borrower’s pro rata share of any secured debt in Investment Affiliates.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Senior Unsecured Indebtedness” means, as of any date of
determination, the sum of the aggregate principal amount of all Indebtedness of
the General Partner, the Borrower and their Subsidiaries outstanding at such
date, including the Facility Letter of Credit Obligations, which does not
constitute Consolidated Secured Indebtedness, but excluding Indebtedness which
is contractually subordinated to the Indebtedness of the General Partner, the
Borrower and their Subsidiaries under the Loan Documents on customary terms
acceptable to the Administrative Agent.

 

“Consolidated Total Indebtedness” means, as of any date of determination, all
Indebtedness of the General Partner, the Borrower and their respective
Subsidiaries outstanding at such date, determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Unsecured Indebtedness” means, as of any date of determination,
the sum of the aggregate principal amount of all Indebtedness of the General
Partner, the Borrower and their Subsidiaries outstanding at such date, including
the Facility Letter of Credit Obligations, which does not constitute
Consolidated Secured Indebtedness.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the General Partner, the Borrower or any of their
Subsidiaries, are treated as a single employer under Section 414 of the Code.

 

“Conversion/Continuation Notice” is defined in Section 2.11.

 

“Credit Extension” means the making of an Advance or the issuance of a Facility
Letter of Credit.

 

“Debt Service” means, for any fiscal quarter, Interest Expense plus scheduled
principal amortization payments (excluding balloon payments), provided that in
the case of amortization payments made less frequently than quarterly, 25% of
the aggregate amortization payments for the fiscal year including such fiscal
quarter shall be included in Debt Service for such quarter.

 

“Default” means a Default described in Article VIII.

 

“Defaulting Lender” means any Lender which fails or refuses to perform its
obligations under this Agreement within the time period specified for
performance of such obligation, or, if no time frame is specified, if such
failure or refusal continues for a period of five Business Days after written
notice from the Administrative Agent; provided that if such Lender cures such
failure or refusal, such Lender shall cease to be a Defaulting Lender.

 

“Designated Lender” means any Person who has been designated by a Lender to fund
Competitive Bid Loans.

 

“Designating Lender” is defined in Section 13.4.

 

“Designation Agreement” means a designation agreement entered into by a Lender
(other than a Designated Lender) and a Designated Lender, and accepted by the
Administrative Agent and Borrower, in substantially the form of Exhibit I
hereto.

 

6

--------------------------------------------------------------------------------


 

“EBITDA” means operating income before extraordinary items, equity in earnings
of Investment Affiliates and minority interest in earnings, as reported by the
General Partner, the Borrower and their Subsidiaries in accordance with GAAP,
plus (i) Interest Expense (excluding the General Partner’s and the Borrower’s
pro rata share of interest expense of Investment Affiliates), depreciation,
amortization and income tax (if any) expense plus (ii) (without redundancy) the
General Partner’s and the Borrower’s pro rata share of Net Operating Income from
Investment Affiliates.

 

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to the General Partner, the Borrower or any Subsidiary
or any of their respective assets or Projects.

 

“Equity Value” means Net Operating Income capitalized at a 9.0% rate less any
Indebtedness or, in the case of assets acquired after the closing of the
Facility, the purchase price less any Indebtedness attributable to such asset.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall income
or net worth, and franchise taxes imposed on it, by (i) the jurisdiction under
the laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.

 

“Extension Fee” means a fee equal to 0.25% of (a) the Aggregate Commitment at
the time of the Extension Request minus (b) the sum of the Commitments of those
Lenders who do not consent to the Extension Request.

 

“Extension Request” shall have the meaning set forth in Section 2.24.

 

“Facility Fee” is defined in Section 2.5.

 

“Facility Letter of Credit” means a Letter of Credit issued hereunder.

 

“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of the Borrower with
respect to Facility Letters of Credit, including the sum of (a) the
Reimbursement Obligations and (b) the aggregate undrawn face amount of the then
outstanding Facility Letters of Credit.

 

“Facility Termination Date” means                     , 2007 [Three years from
Closing Date] or any later date as may be specified as the Facility Termination
Date in accordance with,

 

7

--------------------------------------------------------------------------------


 

and subject to the conditions contained in, Section 2.24 or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

 

“Fitch” means Fitch, Inc., and its successors.

 

“Fixed Charges” means, for any fiscal quarter, Debt Service for such quarter
plus Preferred Dividends.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Percentage” means, with respect to any Lender at any time, a percentage
equal to a fraction the numerator of which is the amount actually disbursed and
outstanding to Borrower by such Lender at such time (including Swing Line Loans
and Competitive Bid Loans), and the denominator of which is the total amount
disbursed and outstanding to Borrower by all of the Lenders at such time
(including Swing Line Loans and Competitive Bid Loans).

 

“Funds From Operations” means, for any period, Consolidated Net Income for such
period without giving effect to depreciation and amortization, gains or losses
from extraordinary items, gains or losses on sales of previously depreciated
real estate, non-cash, non-recurring charges, including preferred stock
redemption costs and real estate impairment charges, and non-cash adjustments
made pursuant to FASB 150.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 7.1.

 

“General Partner” means Duke Realty Corporation, an Indiana corporation, the
sole general partner of the Borrower, and its successors and assigns.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar

 

8

--------------------------------------------------------------------------------


 

obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the maximum stated
amount of the primary obligation relating to such Guarantee Obligation (or, if
less, the maximum stated liability set forth in the instrument embodying such
Guarantee Obligation), provided, that in the absence of any such stated amount
or stated liability, the amount of such Guarantee Obligation shall be such
guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.  Notwithstanding the
foregoing, the term Guarantee Obligation shall not include a Guarantee by
Borrower or General Partner of secured Indebtedness of an Investment Affiliate
(“Investment Affiliate Debt”) if all of the following conditions are met:

 

(A)                                  THE GUARANTEE PROVIDED BY THE BORROWER
AND/OR GENERAL PARTNER IS LIMITED TO AN AMOUNT NOT GREATER THAN 50% OF THE VALUE
OF THE PROPERTIES SECURING THE INVESTMENT AFFILIATE DEBT (COMPUTED BY
CAPITALIZING THE PROPERTY OPERATING INCOME FROM SUCH PROPERTIES AT A RATE OF
9.0%), AND

 

(B)                                 THE INVESTMENT AFFILIATE DEBT IS FOR A
STABILIZED PROPERTY (DEFINED FOR THIS TEST AS A PROPERTY THAT IS AT LEAST 90%
OCCUPIED OR A PROPERTY THAT HAS BEEN IN OPERATION FOR GREATER THAN ONE YEAR) OR
POOL OF STABILIZED PROPERTIES, AND

 

(C)                                  THE AMOUNT OF THE INVESTMENT AFFILIATE DEBT
THAT IS BEING GUARANTEED (TOGETHER WITH ANY OTHER INVESTMENT AFFILIATE DEBT OF
SUCH INVESTMENT AFFILIATE THAT IS SECURED BY THE SAME COLLATERAL THAT SECURES
THE INVESTMENT AFFILIATE DEBT BEING GUARANTIED) IS NOT MORE THAN 50% OF THE
VALUE OF THE PROPERTIES SECURING SUCH INVESTMENT AFFILIATE DEBT (COMPUTED BY
CAPITALIZING THE PROPERTY OPERATING INCOME FROM SUCH PROPERTIES AT A RATE OF
9.0%), AND,

 

(D)                                 THE AGGREGATE AMOUNT EXCLUDED UNDER
GUARANTEE OBLIGATIONS DOES NOT EXCEED 2.5% OF MARKET CAPITALIZATION.

 

“Guarantor” means the General Partner in its capacity as the guarantor under the
Guaranty.

 

9

--------------------------------------------------------------------------------


 

“Guaranty” means that certain Fourth Amended and Restated Guaranty of even date
herewith executed by the Guarantor in favor of the Administrative Agent, for the
ratable benefit of the Lenders, as it may be amended or modified and in effect
from time to time.

 

“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) all Capitalized Lease Obligations, (e) all obligations of such Person in
respect of acceptances issued or created for the account of such Person, (f) all
Guarantee Obligations of such Person (excluding in any calculation of
consolidated indebtedness of the Borrower, Guarantee Obligations of the Borrower
in respect of primary obligations of any Subsidiary), (g) all reimbursement
obligations of such Person for letters of credit and other contingent
liabilities to the extent not otherwise included under another clause of this
definition, (h) Net Mark-to-Market Exposure under Rate Management Transactions,
(i) Rate Management Obligations, (j) all liabilities secured by any lien (other
than liens for taxes not yet due and payable) on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (k) any repurchase obligation or liability of such Person
or any of its Subsidiaries with respect to accounts or notes receivable sold by
such Person or any of its Subsidiaries, (l) any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person,
(m) such Person’s pro rata share of debt in Investment Affiliates and (n) any
loans where such Person is liable as a general partner.

 

“Indemnified Parties” means Arranger and the Administrative Agent.

 

“Interest Expense” means all interest expense of the General Partner, the
Borrower and their Subsidiaries determined in accordance with GAAP plus (i) the
General Partner’s and the Borrower’s pro rata share of interest expense in
Investment Affiliates, (ii) capitalized interest not covered by an interest
reserve from a loan facility, (iii) 100% of any accrued, or paid interest
incurred on any obligation for which the Borrower or the General Partner is
wholly or partially liable under repayment, interest carry, or performance
guarantees, or other relevant liabilities, provided that no expense shall be
included more than once in such calculation even if it falls within more than
one of the foregoing categories.

 

“Interest Period” means a LIBOR Interest Period or Absolute Interest Period.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

 

10

--------------------------------------------------------------------------------


 

“Investment Affiliate” means any Person in which the General Partner or the
Borrower, directly or indirectly, has an ownership interest, whose financial
results are not consolidated under GAAP with the financial results of the
General Partner or the Borrower on the consolidated financial statements of the
General Partner or the Borrower.

 

“Invitation for Competitive Bid Quotes” means a written notice to the Lenders
from the Administrative Agent in the form attached as Exhibit C-2 for
Competitive Bid Loans made pursuant to Section 2.15.

 

“Issuing Bank” means, with respect to each Facility Letter of Credit, the Lender
which issues such Facility Letter of Credit.

 

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement, their respective successors and assigns and any other lending
institutions that subsequently become parties to this Agreement pursuant to
Section 13.3 and except when used in reference to an obligation of the Lenders
which is based on their Percentage of the Aggregate Commitment, each Designated
Lender.

 

“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Letter of Credit Collateral Account” is defined in Section 3.13.

 

“LIBOR Advance” means an Advance which bears interest at a LIBOR Rate, whether a
ratable Advance based on the LIBOR Applicable Margin or a Competitive Bid Loan
based on a Competitive LIBOR Margin.

 

“LIBOR Applicable Margin” means, as of any date with respect to any LIBOR
Interest Period, the Applicable Margin in effect for such LIBOR Interest Period
as determined in accordance with Section 2.4 hereof.

 

“LIBOR Base Rate” means, with respect to a LIBOR Advance for the relevant LIBOR
Interest Period, the applicable British Bankers’ Association London interbank
offered rate for deposits in U.S. dollars as reported by any generally
recognized financial information service as

 

11

--------------------------------------------------------------------------------


 

of 11:00 a.m. (London time) two Business Days prior to the first day of the
applicable interest period, and having a maturity equal to such interest period.

 

“LIBOR Interest Period” means with respect to a LIBOR Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement.  Such LIBOR Interest Period shall end on (but
exclude) the day which corresponds numerically to such date one, two, three or
six months thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
LIBOR Interest Period shall end on the last Business Day of such next, second,
third or sixth succeeding month.  If a LIBOR Interest Period would otherwise end
on a day which is not a Business Day, such LIBOR Interest Period shall end on
the next succeeding Business Day, provided, however, that if said next
succeeding Business Day falls in a new calendar month, such LIBOR Interest
Period shall end on the immediately preceding Business Day.  In no event shall a
LIBOR Interest Period extend beyond the then current Facility Termination Date.

 

“LIBOR Loan” means a Loan which bears interest at a LIBOR Rate.

 

“LIBOR Rate” means, with respect to a LIBOR Advance for the relevant LIBOR
Interest Period, the sum of (i) the quotient of (a) the LIBOR Base Rate
applicable to such LIBOR Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such LIBOR Interest Period,
plus (ii) the LIBOR Applicable Margin in effect on the day that such LIBOR Base
Rate was determined.  The LIBOR Rate shall be rounded to the next higher
multiple of 1/100 of 1% if the rate is not a multiple of 1/16 of 1% or of 1/100
of 1%.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

“Loan” means, with respect to a Lender, such Lender’s portion of any Advance.

 

“Loan Documents” means this Agreement, the Notes, the Guaranty, and any other
document from time to time evidencing or securing indebtedness or obligations
incurred by the General Partner or the Borrower under this Agreement, as any of
the foregoing may be amended or modified from time to time.

 

“Managing Agent” means Bank of America, N.A.

 

“Market Capitalization” means (a) Total Property Operating Income capitalized at
9.0%, plus (b) ”earnings from service operations” capitalized at 20%, plus
(c) 50% of Assets Under Development (75% for a property that has signed leases
for 75% or more of the square feet of the space), plus (d) the amount of any
cash equivalents, excluding tenant security and other restricted deposits, plus
(e) the lower of book value or market value of land not under development.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the General Partner, the Borrower and their Subsidiaries taken as a
whole, (ii) the ability of the General Partner or the

 

12

--------------------------------------------------------------------------------


 

Borrower to perform their obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent or the Lenders thereunder.

 

“Material Subsidiary” means a Subsidiary owning assets with a value greater than
$2,000,000.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the General Partner, the Borrower or
any member of the Controlled Group is a party to which more than one employer is
obligated to make contributions.

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions.  As used
herein, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Rate Management Transaction as of the date of
determination (assuming the Rate Management Transaction were to be terminated as
of that date), and “unrealized profits” means the fair market value of the gain
to such Person of replacing such Rate Management Transaction as of the date of
determination (assuming such Rate Management Transaction were to be terminated
as of that date).

 

“Net Operating Income” means, with respect to any Investment Affiliate or
Subsidiary, for any period, such entity’s operating income minus all operating
expenses (as determined in accordance with GAAP) incurred in connection with and
directly attributable to the generation of such operating income but excluding
interest expense and other debt service charges and any non-cash charges such as
depreciation or amortization of financing costs.

 

“Note” means a promissory note, in substantially the form of Exhibit B-1 hereto,
duly executed by the Borrower and payable to the order of a Lender in the amount
of its Commitment, including any amendment, modification, renewal or replacement
of such promissory note or a competitive bid note, in substantially the form of
Exhibit B-2 hereto, duly executed by the Borrower and payable to the order of a
Competitive Bid Lender, including any amendment, modification, renewal or
replacement of such note.

 

“Notice of Assignment” is defined in Section 13.3.2.

 

13

--------------------------------------------------------------------------------


 

“Obligations” means the Advances, the Facility Letter of Credit Obligations and
all accrued and unpaid fees and all other obligations of Borrower to the
Administrative Agent or the Lenders arising under this Agreement or any of the
other Loan Documents.

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, plus
(ii) an amount equal to its Percentage of the Facility Letter of Credit
Obligations at such time plus (iii) an amount equal to its Percentage of the
aggregate principal amount of Swing Line Loans outstanding at such time.

 

“Other Taxes” is defined in Section 4.5(ii).

 

“Participants” is defined in Section 13.2.1.

 

“Payment Date” means, with respect to the payment of interest accrued on any
Advance, the first day of each calendar month.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Percentage” means for each Lender the ratio that such Lender’s Commitment bears
to the Aggregate Commitment, expressed as a percentage.

 

“Permitted Liens” are defined in Section 7.15.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, trust or other entity or organization, or
any government or political subdivision or any agency, department or
instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the General Partner, the Borrower or any member of the Controlled
Group may have any liability.

 

“Preferred Dividends” shall mean, for any period, without duplication of such
amounts as constitute intercompany debts or distributions, the sum of (a)
dividends or distributions due and payable or accrued during such period on
preferred stock issued by General Partner or a Subsidiary, and (b) distributions
which are the functional equivalent of preferred dividends (i.e., which the
issuer is required to make prior to distributions on another class or other
classes of partnership interests) and which are due and payable or accrued
during such period on preferred partnership interests issued by Borrower or any
other Subsidiary.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Administrative Agent or its parent (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.

 

“Project” means any real estate asset owned or operated by the Borrower or any
Subsidiary and operated or intended to be operated as an office, industrial or
retail property.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

14

--------------------------------------------------------------------------------


 

“Property Operating Income” means, with respect to any Project or other real
estate asset, for any period, earnings from rental operations (computed in
accordance with GAAP) attributable to such Project or other real estate asset
plus depreciation, amortization and interest expense for such period, and, if
such period is less than a year, adjusted by straight lining various ordinary
operating expenses which are payable less frequently than once during every such
period (e.g. real estate taxes and insurance).

 

“Purchasers” is defined in Section 13.3.1.

 

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buybacks,
reversals, terminations or assignments of any Rate Management Transactions.

 

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Reimbursement Obligations” means at any time, the aggregate of the Obligations
of the Borrower to the Lenders, the Issuing Bank and the Administrative Agent in
respect of all unreimbursed payments or disbursements made by the Lenders, the
Issuing Bank and the Agent under or in respect of the Facility Letters of
Credit.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

 

“Required Lenders” means Lenders having in the aggregate at least 66 2/3% of the
Aggregate Commitment (not held by Defaulting Lenders who are not entitled to
vote) or, if the

 

15

--------------------------------------------------------------------------------


 

Aggregate Commitment has been terminated, Lenders holding in the aggregate at
least 66 2/3% of the aggregate Outstanding Credit Exposure (not held by
Defaulting Lenders who are not entitled to vote).

 

“Reserve Requirement” means, with respect to a LIBOR Interest Period, the
maximum aggregate reserve requirement on Eurocurrency liabilities.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Single Employer Plan” means a Plan maintained by the General Partner or the
Borrower or any member of the Controlled Group for employees of the General
Partner or the Borrower or any member of the Controlled Group.

 

“Subsidiary” means, as to any Person, a corporation, partnership or other entity
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person,
including all subsidiaries consolidated pursuant to GAAP.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower or the
General Partner.

 

“Subsidiary Guarantor” means a Subsidiary of Borrower or General Partner which
executes and delivers a Subsidiary Guaranty.

 

“Subsidiary Guaranty” means any guaranty executed and delivered by any
Subsidiary Guarantor, substantially in the form of Exhibit K, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Substantial Portion” means, with respect to the Property of the General
Partner, the Borrower or their Subsidiaries, Property which (i) represents more
than 10% of the consolidated assets of the General Partner, the Borrower and
their Subsidiaries as disclosed on the most recently issued quarterly
consolidated financial statements of the General Partner, the Borrower and their
Subsidiaries, or (ii) is responsible for more than 10% of the consolidated net
sales or of the consolidated net income of the General Partner, the Borrower and
their Subsidiaries as reflected in the financial statements referred to in
clause (i) above.

 

“Swing Line Lender” shall mean Administrative Agent, in its capacity as a
Lender.

 

“Swing Line Loans” means loans of up to $40,000,000 made by the Swing Line
Lender in accordance with Section 2.14 hereof.

 

“Syndication Agent” means PNC Bank, N.A., Wachovia Bank, National Association,
and Wells Fargo Bank, N.A.

 

“S&P” means Standard & Poor’s Ratings Group and its successors.

 

16

--------------------------------------------------------------------------------


 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Total Liabilities” means all Indebtedness plus all other GAAP liabilities of
the Borrower, General Partner and their respective Subsidiaries.

 

“Total Property Operating Income” means the sum of (i) earnings from rental
operations (computed in accordance with GAAP) plus depreciation, amortization
and interest expense (adjusted for any acquisitions and divestitures), and
(ii) (without redundancy) the Borrower’s pro rata share of Net Operating Income
from Investment Affiliates.  The earnings from rental operations shall be
adjusted to include pro forma earnings (as substantiated to the satisfaction of
the Administrative Agent) for an entire quarter for any property acquired or
placed in service during the quarter and to exclude earnings during such quarter
from any property not owned as of the end of the quarter.

 

“Transferee” is defined in Section 13.5.

 

“Type” means, with respect to any Advance, its nature as a ABR Advance or a
LIBOR Advance.

 

“Unencumbered Asset” means, with respect to any Project which is in service, at
any date of determination, the circumstance that such asset on such date (a) is
not subject to any Liens or claims (including restrictions on transferability or
assignability) of any kind (including any such Lien, claim or restriction
imposed by the organizational documents of the Borrower or any Subsidiary, but
excluding Permitted Liens other than those identified in Sections 7.15(v) and
(vi)), (b) is not subject to any agreement (including (i) any agreement
governing Indebtedness incurred in order to finance or refinance the acquisition
of such asset, and (ii) if applicable, the organizational documents of the
Borrower or any Subsidiary) which prohibits or limits the ability of the General
Partner, the Borrower or any of their Subsidiaries to create, incur, assume or
suffer to exist any Lien upon any assets or Capital Stock of the General
Partner, the Borrower or any of their Subsidiaries, and (c) is not subject to
any agreement (including any agreement governing Indebtedness incurred in order
to finance or refinance the acquisition of such asset) which entitles any Person
to the benefit of any Lien (but excluding Permitted Liens other than those
identified in Sections 7.15(v) and (vi)) on any assets or Capital Stock of the
General Partner, the Borrower or any of their Subsidiaries, or would entitle any
Person to the benefit of any Lien (but excluding Permitted Liens other than
those identified in Sections 7.15(v) and (vi)) on such assets or Capital Stock
upon the occurrence of any contingency (including, without limitation, pursuant
to an “equal and ratable” clause), and (d) is 100% owned in fee simple by the
Borrower or a Subsidiary Guarantor.  For the purposes of this Agreement, any
Property of a Subsidiary shall not be deemed to be unencumbered unless both
(i) such Property and (ii) all Capital Stock of such Subsidiary held by the
General Partner or the Borrower is unencumbered.

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.

 

17

--------------------------------------------------------------------------------


 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the sum of (a) the aggregate amount of Unrestricted cash then held by the
Borrower or any of its consolidated Subsidiaries and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at the lower of cost and fair market
value) then held by the Borrower or any of its consolidated Subsidiaries.  As
used in this definition, “Unrestricted” means the specified asset is not subject
to any Liens or claims of any kind in favor of any Person.

 

“Value of Unencumbered Assets” means, as of the end of a quarter, the value of
all Unencumbered Assets as of such date (other than those that are not approved
by the Required Lenders), determined by capitalizing the Property Operating
Income for such quarter (as annualized) from such Unencumbered Assets at a rate
of 9.0%.  The Required Lenders shall have the right to approve assets which are
included in the determination of the Value of Unencumbered Assets.  A Project
may be approved by the Required Lenders as an Unencumbered Asset even if it is
subject to an agreement which requires the Borrower or one of its Subsidiaries
to indemnify a prior owner of such Project for tax liability incurred by such
owner in connection with a sale of such Project by Borrower in a taxable
transaction prior to the expiration of specified time period, so long as in
determining Value of Unencumbered Assets the Borrower’s good faith estimate of
such potential indemnification liability is deducted from the value of such
Project.  The substitution or addition of new assets shall also be subject to
the approval of the Required Lenders.  If an approved asset is acquired during a
quarter then Borrower shall be entitled to include pro forma Property Operating
Income from such property for the entire quarter in the foregoing calculation. 
If an asset is not owned as of the last day of a quarter then no value shall be
included based on capitalizing Property Operating Income from such asset.

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 


ARTICLE II


 

THE CREDIT


 

2.1.                              Commitment.  From and including the date of
this Agreement and prior to the Facility Termination Date, each Lender severally
agrees, subject to the terms and conditions set forth in this Agreement, to make
Loans to the Borrower from time to time prior to the Facility Termination Date,
provided that the making of any such Loan will not cause the total of the
outstanding principal balance of all Loans (including Swing Line Loans and
Competitive Bid

 

18

--------------------------------------------------------------------------------


 

Loans) and the Facility Letter of Credit Obligations to exceed the Aggregate
Commitment.  Except for Swing Line Loans and Competitive Bid Loans each Lender
shall fund its Percentage of each Advance and no Lender will be required to fund
any amount, which when aggregated with such Lender’s Percentage of: (i) all
other Advances (other than Competitive Bid Loans) then outstanding, (ii)
Facility Letter of Credit Obligations, and (iii) all Swing Line Loans, would
exceed such Lender’s Commitment.  Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow at any time prior to the Facility
Termination Date.  The Commitments of each Lender to lend hereunder shall expire
on the Facility Termination Date.  The Aggregate Commitment may be increased
from time to time by the addition of a new Lender or the increase of the
Commitment of an existing Lender with the consent of only the Borrower, the
Administrative Agent, and the new or existing Lender providing such additional
Commitment so long as the Aggregate Commitment does not exceed $700,000,000 less
any voluntary reductions pursuant to Section 2.7.  Such increases shall be
evidenced by the execution and delivery of an Amendment Regarding Increase in
the form of Exhibit J attached hereto by the Borrower, the Administrative Agent
and the new Lender or existing Lender providing such additional Commitment, a
copy of which shall be forwarded to each Lender by the Administrative Agent
promptly after execution thereof.  On the effective date of each such increase
in the Aggregate Commitment, the Borrower and the Administrative Agent shall
cause the new or existing Lenders providing such increase to hold its or their
Percentage of all ratable Advances outstanding at the close of business on such
day, by either funding more than its or their Percentage of new ratable Advances
made on such date or purchasing shares of outstanding ratable Loans held by the
other Lenders or a combination thereof.  The Lenders agree to cooperate in any
required sale and purchase of outstanding ratable Advances to achieve such
result.  Borrower agrees to pay all fees associated with the increase in the
Aggregate Commitment including any amounts due under Section 4.4 in connection
with any reallocation of LIBOR Advances.  In no event will such new or existing
Lenders providing the increase be required to fund or purchase a portion of any
Competitive Bid Loan or Swingline Loan to comply with this Section on such
date.  No Lender shall be required to increase its Commitment in connection with
the increase in the Aggregate Commitment herein described.

 

2.2.                              Final Principal Payment.  Any outstanding
Advances and all other unpaid Obligations shall be paid in full by the Borrower
on the Facility Termination Date.

 

2.3.                              Loans.  Each Advance hereunder shall consist
of Loans made from the several Lenders ratably in proportion to the ratio that
their respective Commitments bear to the Aggregate Commitment except for Swing
Line Loans which shall be made by the Swing Line Lender in accordance with
Section 2.14 and Competitive Bid Loans made in accordance with Section 2.15. 
The Advances may be ABR Advances or LIBOR Advances, or a combination thereof,
selected by the Borrower in accordance with Sections 2.10 and 2.11.

 

2.4.                              Applicable Margins.   The ABR Applicable
Margin and the LIBOR Applicable Margin to be used in calculating the interest
rate applicable to different Types of Advances shall vary from time to time in
accordance with the long-term unsecured debt ratings from Moody’s, and Fitch of
the General Partner and the Borrower.  In the event the General Partner and the
Borrower have different ratings, the rating of the higher rated entity shall be
used.  In the event the rating agencies are split on the rating for the higher
rated entity, the lower rating for such entity shall be deemed to be the
applicable rating (e.g., if the higher rated entity’s Moody’s debt

 

19

--------------------------------------------------------------------------------


 

rating is Baa1, and its Fitch’s rating is BBB, then the Applicable Margins shall
be computed based on the Fitch rating), and the Applicable Margins shall be
adjusted effective on the next Business Day following any change in the higher
rated entity’s Moody’s debt rating, and/or Fitch’s debt rating, as the case may
be.  The applicable debt ratings and the Applicable Margins are set forth in the
table attached as Exhibit A.  In the event that Fitch or Moody’s shall
discontinue their ratings of the REIT industry, the General Partner or the
Borrower, a mutually agreeable substitute rating agency (or two mutually
agreeable substitute agencies if both existing rating agencies discontinue such
ratings) shall be selected by the Required Lenders and the Borrower.  If the
Required Lenders and the Borrower cannot agree on a substitute rating agency or
substitute rating agencies within thirty (30) days after such discontinuance, or
if Fitch and Moody’s shall discontinue their ratings of the REIT industry, the
Borrower, or the General Partner, the Applicable Margin to be used for the
calculation of interest on Advances hereunder shall be the highest Applicable
Margin for each Type.

 

If a rating agency downgrade or discontinuance results in an increase in the ABR
Applicable Margin, the LIBOR Applicable Margin, or Facility Fee Rate and if such
downgrade or discontinuance is reversed and the affected Applicable Margin is
restored within ninety (90) days thereafter, at the Borrower’s request, the
Borrower shall receive a credit against interest next due the Lenders equal to
interest accrued from time to time during such period of downgrade or
discontinuance and actually paid by the Borrower on the Advances at the
differential between such Applicable Margins, and the differential of the
Facility Fee paid during such period of downgrade.

 

If a rating agency upgrade results in a decrease in the ABR Applicable Margin,
LIBOR Applicable Margin or Facility Fee Rate and if such upgrade is reversed and
the affected Applicable Margin is restored within ninety (90) days thereafter,
Borrower shall be required to pay an amount to the Lenders equal to the interest
differential on the Advances and the differential on the Facility Fees during
such period of upgrade.

 

2.5.                              Facility Fee.  The Borrower agrees to pay to
the Administrative Agent for the account of each Lender a facility fee (the
“Facility Fee”) calculated at a per annum percentage (“Facility Fee Rate”) of
the total Aggregate Commitment.  The Facility Fee Rate shall vary from time to
time based on the Borrower’s or General Partner’s long term unsecured debt
rating as set forth in the table attached hereto as Exhibit A, and determined in
a manner consistent with the provisions of Section 2.4 relating to Applicable
Margins, and the Facility Fee shall be payable quarterly in arrears on the last
day of each calendar quarter hereafter beginning March 31, 2004 and on the
Facility Termination Date.

 

2.6.                              Other Fees.  The Borrower will pay to
Administrative Agent for the benefit of the Lenders on or before the date hereof
the fees specified in that certain Fee Letter dated October 16, 2003.

 

2.7.                              Voluntary Reduction of Aggregate Commitment
Amount.  Upon at least fifteen (15) days prior irrevocable written notice (or
telephone notice promptly confirmed in writing) to the Administrative Agent,
Borrower shall have the right, without premium or penalty, to terminate
permanently the Aggregate Commitment in whole or in part provided that (a)
Borrower may not reduce the Aggregate Commitment below the Allocated Facility
Amount at

 

20

--------------------------------------------------------------------------------


 

the time of such requested reduction, and (b) any such partial termination shall
be in the minimum aggregate amount of Five Million Dollars ($5,000,000.00) or
any integral multiple of Five Million Dollars ($5,000,000.00) in excess
thereof.  Any partial termination of the Aggregate Commitment shall be applied
pro rata to each Lender’s Commitment.

 

2.8.                              Minimum Amount of Each Advance.  Each LIBOR
Advance shall be in the minimum amount of $2,000,000 (and in multiples of
$1,000,000 if in excess thereof), and each ABR Advance shall be in the minimum
amount of $1,000,000 (and in multiples of $500,000 if in excess thereof),
provided, however, that any ABR Advance may be in the amount of the unused
Aggregate Commitment.

 

2.9.                              Optional Principal Payments.  The Borrower may
from time to time pay, without penalty or premium, all or any part of
outstanding ABR Advances upon two Business Days’ prior notice to the
Administrative Agent.  The Borrower may from time to time pay a LIBOR Advance,
provided a LIBOR Advance may not be paid prior to the last day of the applicable
Interest Period unless accompanied by any amount due pursuant to Section 4.4.  A
Competitive Bid Loan may not be paid prior to its maturity, provided, however,
that if a Competitive Bid Loan becomes due prior to its stated maturity due to
acceleration of the Obligations, then payment of such Competitive Bid Loan shall
be accompanied by any amount due pursuant to Section 4.4.

 

2.10.                        Method of Selecting Types and Interest Periods for
New Advances.  The Borrower shall select the Type of Advance and, in the case of
each LIBOR Advance, the Interest Period applicable to each Advance from time to
time.  The Borrower shall give the Administrative Agent irrevocable notice (a
“Borrowing Notice”) (i) not later than 10:00 a.m. Chicago time, at least one (1)
Business Day before the Borrowing Date of each ABR Advance, (ii) not later than
10:00 a.m. Chicago time, at least three (3) Business Days before the Borrowing
Date for each LIBOR Advance, and (iii) not later than 11:00 a.m. Chicago time on
the Borrowing Date for each Swing Line Loan, specifying:

 

(A)                                  THE BORROWING DATE, WHICH SHALL BE A
BUSINESS DAY, OF SUCH ADVANCE,

 

(B)                                 THE AGGREGATE AMOUNT OF SUCH ADVANCE,

 

(C)                                  THE TYPE OF ADVANCE SELECTED (WHICH MUST BE
A ABR ADVANCE IN THE CASE OF THE SWING LINE LOANS), AND

 

(D)                                 IN THE CASE OF EACH LIBOR ADVANCE, THE
INTEREST PERIOD APPLICABLE THERETO.

 

Not later than noon (Chicago time) on each Borrowing Date, each Lender shall
make available its Loan or Loans, in funds immediately available in Chicago to
the Administrative Agent at its address specified pursuant to Article XIV.  The
Lenders shall not be obligated to match fund their LIBOR Advances.  The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.

 

No Interest Period may end after the Facility Termination Date and, unless all
of the Lenders otherwise agree in writing, in no event may there be more than
seven (7) different

 

21

--------------------------------------------------------------------------------


 

Interest Periods for LIBOR Advances (other than Competitive Bid Loans)
outstanding at any one time.

 

2.11.                        Conversion and Continuation of Outstanding
Advances.  ABR Advances shall continue as ABR Advances unless and until such ABR
Advances are converted into LIBOR Advances.  Each LIBOR Advance shall continue
as a LIBOR Advance until the end of the then applicable Interest Period
therefor, at which time such LIBOR Advance shall be automatically converted into
an ABR Advance unless the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice requesting that, at the end of such Interest
Period, such LIBOR Advance continue as a LIBOR Advance for the same or another
Interest Period.  Subject to the terms of Section 2.8, the Borrower may elect
from time to time to convert all or any part of an Advance of any Type into any
other Type of Advance; provided that any conversion of any LIBOR Advance shall
be made on, and only on, the last day of the Interest Period applicable
thereto.  The Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a LIBOR Advance not later than 10:00 a.m. (Chicago time) at
least one Business Day, in the case of a conversion into an ABR Advance, or
three Business Days, in the case of a conversion into or continuation of a LIBOR
Advance, prior to the date of the requested conversion or continuation,
specifying:

 

(I)                                     THE REQUESTED DATE WHICH SHALL BE A
BUSINESS DAY, OF SUCH CONVERSION OR CONTINUATION;

 

(II)                                  THE AGGREGATE AMOUNT AND TYPE OF THE
ADVANCE WHICH IS TO BE CONVERTED OR CONTINUED; AND

 

(III)                               THE AMOUNT AND TYPE(S) OF ADVANCE(S) INTO
WHICH SUCH ADVANCE IS TO BE CONVERTED OR CONTINUED AND, IN THE CASE OF A
CONVERSION INTO OR CONTINUATION OF A LIBOR ADVANCE, THE DURATION OF THE INTEREST
PERIOD APPLICABLE THERETO.

 

2.12.                        Changes in Interest Rate, Etc.  Each ABR Advance
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Advance is made or is converted from a LIBOR
Advance into a ABR Advance pursuant to Section 2.11 to but excluding the date it
becomes due or is converted into a LIBOR Advance pursuant to Section 2.11
hereof, at a rate per annum equal to the ABR Rate for such day.  Changes in the
rate of interest on that portion of any Advance maintained as a ABR Advance will
take effect simultaneously with each change in the Alternate Base Rate.  Each
LIBOR Advance shall bear interest from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined as applicable to such LIBOR
Advance.

 

2.13.                        Rates Applicable After Default.  Notwithstanding
anything to the contrary contained in Section 2.10, 2.11 or 2.12, during the
continuance of a Default or Unmatured Default the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that no

 

22

--------------------------------------------------------------------------------


 

Advance may be made as, converted into or continued beyond its current term as a
LIBOR Advance.  During the continuance of a Default the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 9.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (i) each LIBOR Advance shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 2% per annum and (ii) each ABR Advance shall bear interest at a rate
per annum equal to the ABR Rate otherwise applicable to the ABR Advance plus 2%
per annum and the Facility Letter of Credit Fee shall increase by 2% per annum;
provided that such rates and increase in the Facility Letter of Credit Fee shall
become applicable automatically without notice to the Borrower or an election or
action by the Administrative Agent or any Lender if a Default occurs under
Section 8.7 or Section 8.8, or a Default occurs relating to the payment of
principal or interest, unless waived by the Required Lenders.

 

2.14.                        Swing Line Loans.  In addition to the other options
available to Borrower hereunder, up to $40,000,000 of the Swing Line Lender’s
Commitment shall be available for Swing Line Loans subject to the following
terms and conditions.  Swing Line Loans shall be made available for same day
borrowings provided that notice is given in accordance with Section 2.10
hereof.  All Swing Line Loans shall bear interest at the ABR Rate.  In no event
shall the Swing Line Lender be required to fund a Swing Line Loan if it would
increase the total aggregate outstanding Loans by Swing Line Lender hereunder
plus its Percentage of Facility Letter of Credit Obligations to an amount in
excess of its Commitment or if it would cause the Allocated Facility Amount to
exceed the Aggregate Commitment.  Each Swing Line Loan shall be paid in full by
the Borrower on or before the fifth (5th) day after the Borrowing Date for such
Swing Line Loan.  In addition, the Swing Line Lender (i) may at any time in its
sole discretion with respect to any outstanding Swing Line Loan, or (ii) shall
on the fifth (5th) day after the Borrowing Date of any Swing Line Loan, require
each Lender (including the Swing Line Lender) to make a Loan in the amount of
such Lender’s Percentage of such Swing Line Loan (including, without limitation,
any interest accrued and unpaid thereon), for the purpose of repaying such Swing
Line Loan.  Not later than noon (Chicago time) on the date of any notice
received pursuant to this Section 2.14 (provided such notice is given by 10:00
A.M. Chicago time), each Lender shall make available its required Loan, in funds
immediately available in Chicago to the Administrative Agent at its address
specified pursuant to Article XIV.  Revolving Loans made pursuant to this
Section 2.14 shall initially be ABR Loans and thereafter may be continued as ABR
Loans or converted into LIBOR Loans in the manner provided in Section 2.11 and
subject to the other conditions and limitations set forth in this Article II. 
Unless a Lender shall have notified the Swing Line Lender, prior to its making
any Swing Line Loan, that any applicable condition precedent set forth in
Sections 5.1 or 5.2 had not then been satisfied, such Lender’s obligation to
make Loans pursuant to this Section 2.14 to repay Swing Line Loans shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Administrative Agent, the Swing Line Lender or any other Person, (b) the
occurrence or continuance of a Default or Unmatured Default, (c) any adverse
change in the condition (financial or otherwise) of the Borrower, or (d) any
other circumstances, happening or event whatsoever.  In the event that any
Lender fails to make payment to the Administrative Agent of any amount due under
this Section 2.14, the Administrative Agent shall be entitled to receive, retain
and apply against such obligation the

 

23

--------------------------------------------------------------------------------


 

principal and interest otherwise payable to such Lender hereunder until the
Administrative Agent receives such payment from such Lender or such obligation
is otherwise fully satisfied.  In addition to the foregoing, if for any reason
any Lender fails to make payment to the Administrative Agent of any amount due
under this Section 2.14, such Lender shall be deemed, at the option of the
Administrative Agent, to have unconditionally and irrevocably purchased from the
Swing Line Lender, without recourse or warranty, an undivided interest and
participation in the applicable Swing Line Loan in the amount of such payment
not made by such Lender, and such interest and participation may be recovered
from such Lender together with interest thereon at the Federal Funds Effective
Rate for each day during the period commencing on the date of demand and ending
on the date such amount is received.  Swing Line Loans may be outstanding for a
maximum of ten (10) days during any calendar month.  On the Facility Termination
Date, the Borrower shall repay in full the outstanding principal balance of the
Swing Line Loans.

 


2.15.                        COMPETITIVE BID LOANS.

 

(A)                                  COMPETITIVE BID OPTION.  IN ADDITION TO
RATABLE ADVANCES PURSUANT TO SECTION 2.3, BUT SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION THE LIMITATION SET
FORTH IN SECTION 2.1 AS TO THE MAXIMUM AMOUNT OF ALL LOANS NOT EXCEEDING THE
AGGREGATE COMMITMENT), THE BORROWER MAY, AS SET FORTH IN THIS SECTION 2.15,
REQUEST THE LENDERS, PRIOR TO THE FACILITY TERMINATION DATE, TO MAKE OFFERS TO
MAKE COMPETITIVE BID LOANS TO THE BORROWER.  EACH LENDER MAY, BUT SHALL HAVE NO
OBLIGATION TO, MAKE SUCH OFFERS AND THE BORROWER MAY, BUT SHALL HAVE NO
OBLIGATION TO, ACCEPT ANY SUCH OFFERS IN THE MANNER SET FORTH IN THIS
SECTION 2.15.  COMPETITIVE BID LOANS SHALL BE EVIDENCED BY THE COMPETITIVE BID
NOTES.

 

(B)                                 COMPETITIVE BID QUOTE REQUEST.  WHEN THE
BORROWER WISHES TO REQUEST OFFERS TO MAKE COMPETITIVE BID LOANS UNDER THIS
SECTION 2.15, IT SHALL TRANSMIT TO THE ADMINISTRATIVE AGENT BY TELECOPY A
COMPETITIVE BID QUOTE REQUEST SUBSTANTIALLY IN THE FORM OF EXHIBIT C-1 HERETO SO
AS TO BE RECEIVED NO LATER THAN (I) 10:00 A.M. (CHICAGO TIME) AT LEAST FIVE
BUSINESS DAYS PRIOR TO THE BORROWING DATE PROPOSED THEREIN, IN THE CASE OF A
REQUEST FOR A COMPETITIVE LIBOR MARGIN OR (II) 9:00 A.M. (CHICAGO TIME) AT LEAST
ONE BUSINESS DAY PRIOR TO THE BORROWING DATE PROPOSED THEREIN, IN THE CASE OF A
REQUEST FOR AN ABSOLUTE RATE SPECIFYING:

 

(i)                                     the proposed Borrowing Date for the
proposed Competitive Bid Loan,

 

(ii)                                  the requested aggregate principal amount
of such Competitive Bid Loan which must be at least $10,000,000 and an integral
multiple of $1,000,000,

 

(iii)                               whether the Competitive Bid Quotes requested
are to set forth a Competitive LIBOR Margin or an Absolute Rate, or both, and

 

(iv)                              the LIBOR Interest Period, if a Competitive
LIBOR Margin is requested, or the Absolute Interest Period, if an Absolute Rate
is requested.

 

The Borrower may request offers to make Competitive Bid Loans for more than one
(but not more than five) Interest Periods in a single Competitive Bid Quote
Request.  No Competitive Bid

 

24

--------------------------------------------------------------------------------


 

Quote Request shall be given within five Business Days (or such other number of
days as the Borrower and the Administrative Agent may agree) of any other
Competitive Bid Quote Request.  A Competitive Bid Quote Request that does not
conform substantially to the form of Exhibit C-1 hereto shall be rejected, and
the Administrative Agent shall promptly notify the Borrower of such rejection by
telecopy.

 

(C)                                  INVITATION FOR COMPETITIVE BID QUOTES. 
PROMPTLY AND IN ANY EVENT BEFORE THE CLOSE OF BUSINESS ON THE SAME BUSINESS DAY
OF RECEIPT OF A COMPETITIVE BID QUOTE REQUEST THAT IS NOT REJECTED PURSUANT TO
SECTION 2.15(B), THE ADMINISTRATIVE AGENT SHALL SEND TO EACH OF THE LENDERS BY
TELECOPY AN INVITATION FOR COMPETITIVE BID QUOTES SUBSTANTIALLY IN THE FORM OF
EXHIBIT C-2 HERETO, WHICH SHALL CONSTITUTE AN INVITATION BY THE BORROWER TO EACH
LENDER TO SUBMIT COMPETITIVE BID QUOTES OFFERING TO MAKE THE COMPETITIVE BID
LOANS TO WHICH SUCH COMPETITIVE BID QUOTE REQUEST RELATES IN ACCORDANCE WITH
THIS SECTION 2.15.

 

(D)                                 SUBMISSION AND CONTENTS OF COMPETITIVE BID
QUOTES.

 

(i)                                     Each Lender may, in its sole discretion,
submit a Competitive Bid Quote containing an offer or offers to make Competitive
Bid Loans in response to any Invitation for Competitive Bid Quotes.  Each
Competitive Bid Quote must comply with the requirements of this Section 2.15(d)
and must be submitted to the Administrative Agent by telex or telecopy at its
offices not later than (a) 9:00 a.m. (Chicago time) at least three Business Days
prior to the proposed Borrowing Date, in the case of a request for a Competitive
LIBOR Margin or (b) 9:00 a.m. (Chicago time) on the proposed Borrowing Date, in
the case of a request for an Absolute Rate (or, in either case upon reasonable
prior notice to the Lenders, such other time and rate as the Borrower and the
Administrative Agent may agree); provided that Competitive Bid Quotes submitted
by the Administrative Agent may only be submitted if the Administrative Agent
notifies the Borrower of the terms of the Offer or Offers contained therein no
later than 60 minutes prior to the latest time at which the relevant Competitive
Bid Quotes must be submitted by the other Lenders.  Subject to the Borrower’s
compliance with all other conditions to disbursement herein, any Competitive Bid
Quote so made shall be irrevocable except with the written consent of the
Administrative Agent given on the instructions of the Borrower.

 

(ii)                                  Each Competitive Bid Quote shall be in
substantially the form of Exhibit C-3 hereto and shall in any case specify:

 

(1)                                  the proposed Borrowing Date, which shall be
the same as that set forth in the applicable Invitation for Competitive Bid
Quotes,

 

(2)                                  the principal amount of the Competitive Bid
Loan for which each such offer is being made, which principal amount (x) may be
greater than, less than or equal to the Commitment of the quoting Lender,
(y) must be at least $5,000,000 and an integral multiple of $1,000,000, and
(z) may not exceed the principal amount of Competitive Bid Loans for which
offers are requested,

 

25

--------------------------------------------------------------------------------


 

(3)                                  as applicable, the Competitive LIBOR Margin
and Absolute Rate offered for each such Competitive Bid Loan,

 

(4)                                  the minimum amount, if any, of the
Competitive Bid Loan which may be accepted by the Borrower, and

 

(5)                                  the identity of the quoting Lender,
provided that such Competitive Bid Loan may be funded by such Lender’s
Designated Lender as provided in Section 2.15(j), regardless of whether that is
specified in the Competitive Bid Quote.

 

(iii)                               The Administrative Agent shall reject any
Competitive Bid Quote that:

 

(1)                                  is not substantially in the form of
Exhibit C-3 hereto or does not specify all of the information required by
Section 2.15(d)(ii),

 

(2)                                  contains qualifying, conditional or similar
language, other than any such language contained in Exhibit C-3 hereto,

 

(3)                                  proposes terms other than or in addition to
those set forth in the applicable Invitation for Competitive Bid Quotes, or

 

(4)                                  arrives after the time set forth in
Section 2.15(d)(i).

 

If any Competitive Bid Quote shall be rejected pursuant to this
Section 2.15(d)(iii), then the Administrative Agent shall notify the relevant
Lender of such rejection as soon as practical.

 

(E)                                  NOTICE TO BORROWER.  THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY THE BORROWER OF THE TERMS (I) OF ANY COMPETITIVE BID
QUOTE SUBMITTED BY A LENDER THAT IS IN ACCORDANCE WITH SECTION 2.15(D) AND
(II) OF ANY COMPETITIVE BID QUOTE THAT AMENDS, MODIFIES OR IS OTHERWISE
INCONSISTENT WITH A PREVIOUS COMPETITIVE BID QUOTE SUBMITTED BY SUCH LENDER WITH
RESPECT TO THE SAME COMPETITIVE BID QUOTE REQUEST.  ANY SUCH SUBSEQUENT
COMPETITIVE BID QUOTE SHALL BE DISREGARDED BY THE ADMINISTRATIVE AGENT UNLESS
SUCH SUBSEQUENT COMPETITIVE BID QUOTE SPECIFICALLY STATES THAT IT IS SUBMITTED
SOLELY TO CORRECT A MANIFEST ERROR IN SUCH FORMER COMPETITIVE BID QUOTE.  THE
ADMINISTRATIVE AGENT’S NOTICE TO THE BORROWER SHALL SPECIFY THE AGGREGATE
PRINCIPAL AMOUNT OF COMPETITIVE BID LOANS FOR WHICH OFFERS HAVE BEEN RECEIVED
FOR EACH INTEREST PERIOD SPECIFIED IN THE RELATED COMPETITIVE BID QUOTE REQUEST
AND THE RESPECTIVE PRINCIPAL AMOUNTS AND COMPETITIVE LIBOR MARGINS OR ABSOLUTE
RATE, AS THE CASE MAY BE, SO OFFERED.

 

(F)                                    ACCEPTANCE AND NOTICE BY BORROWER.  NOT
LATER THAN (I) 10:00 A.M. (CHICAGO TIME) AT LEAST THREE BUSINESS DAYS PRIOR TO
THE PROPOSED BORROWING DATE IN THE CASE OF A REQUEST FOR A COMPETITIVE LIBOR
MARGIN OR (II) 10:00 A.M. (CHICAGO TIME) ON THE PROPOSED BORROWING DATE, IN THE
CASE OF A REQUEST FOR AN ABSOLUTE RATE (OR, IN EITHER CASE UPON REASONABLE PRIOR
NOTICE TO THE LENDERS, SUCH OTHER TIME AND DATE AS THE BORROWER AND THE
ADMINISTRATIVE AGENT MAY AGREE), THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT OF ITS ACCEPTANCE OR REJECTION OF THE

 

26

--------------------------------------------------------------------------------


 

OFFERS SO NOTIFIED TO IT PURSUANT TO SECTION 2.15(E); PROVIDED, HOWEVER, THAT
THE FAILURE BY THE BORROWER TO GIVE SUCH NOTICE TO THE ADMINISTRATIVE AGENT
SHALL BE DEEMED TO BE A REJECTION OF ALL SUCH OFFERS.  IN THE CASE OF
ACCEPTANCE, SUCH NOTICE (A “COMPETITIVE BID BORROWING NOTICE”) SHALL SPECIFY THE
AGGREGATE PRINCIPAL AMOUNT OF OFFERS FOR EACH INTEREST PERIOD THAT ARE
ACCEPTED.  THE BORROWER MAY ACCEPT ANY COMPETITIVE BID QUOTE IN WHOLE OR IN PART
(SUBJECT TO THE TERMS OF SECTION 2.15(D)(III)); PROVIDED THAT:

 

(i)                                     the aggregate principal amount of all
Competitive Bid Loans to be disbursed on a given Borrowing Date may not exceed
the applicable amount set forth in the related Competitive Bid Quote Request,

 

(ii)                                  acceptance of offers may only be made on
the basis of ascending Competitive LIBOR Margins or Absolute Rates, as the case
may be, and

 

(iii)                               the Borrower may not accept any offer that
is described in Section 2.15(d)(iii) or that otherwise fails to comply with the
requirements of this Agreement.

 

(G)                                 ALLOCATION BY ADMINISTRATIVE AGENT.  IF
OFFERS ARE MADE BY TWO OR MORE LENDERS WITH THE SAME COMPETITIVE LIBOR MARGINS
OR ABSOLUTE RATES, AS THE CASE MAY BE, FOR A GREATER AGGREGATE PRINCIPAL AMOUNT
THAN THE AMOUNT IN RESPECT OF WHICH OFFERS ARE ACCEPTED FOR THE RELATED INTEREST
PERIOD, THE PRINCIPAL AMOUNT OF COMPETITIVE BID LOANS IN RESPECT OF WHICH SUCH
OFFERS ARE ACCEPTED SHALL BE ALLOCATED BY THE ADMINISTRATIVE AGENT AMONG SUCH
LENDERS AS NEARLY AS POSSIBLE (IN SUCH MULTIPLES, NOT GREATER THAN $1,000,000,
AS THE ADMINISTRATIVE AGENT MAY DEEM APPROPRIATE) IN PROPORTION TO THE AGGREGATE
PRINCIPAL AMOUNT OF SUCH OFFERS PROVIDED, HOWEVER, THAT NO LENDER SHALL BE
ALLOCATED ANY COMPETITIVE BID LOAN WHICH IS LESS THAN THE MINIMUM AMOUNT WHICH
SUCH LENDER HAS INDICATED THAT IT IS WILLING TO ACCEPT.  ALLOCATIONS BY THE
ADMINISTRATIVE AGENT OF THE AMOUNTS OF COMPETITIVE BID LOANS SHALL BE CONCLUSIVE
IN THE ABSENCE OF MANIFEST ERROR.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY, BUT
IN ANY EVENT ON THE SAME BUSINESS DAY, NOTIFY EACH LENDER OF ITS RECEIPT OF A
COMPETITIVE BID BORROWING NOTICE AND THE PRINCIPAL AMOUNTS OF THE COMPETITIVE
BID LOANS ALLOCATED TO EACH PARTICIPATING LENDER.

 

(H)                                 ADMINISTRATION FEE.  THE BORROWER HEREBY
AGREES TO PAY TO THE ADMINISTRATIVE AGENT AN ADMINISTRATION FEE OF $2,500 PER
EACH COMPETITIVE BID QUOTE REQUEST TRANSMITTED BY THE BORROWER TO THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.15(B).  SUCH ADMINISTRATION FEE SHALL
BE PAYABLE MONTHLY IN ARREARS ON THE FIRST BUSINESS DAY OF EACH MONTH AND ON THE
MATURITY DATE (OR SUCH EARLIER DATE ON WHICH THE AGGREGATE COMMITMENT SHALL
TERMINATE OR BE CANCELLED) FOR ANY PERIOD THEN ENDING FOR WHICH SUCH FEE, IF
ANY, SHALL NOT HAVE BEEN THERETOFORE PAID.

 

(I)                                     OTHER TERMS.  ANY COMPETITIVE BID LOAN
SHALL NOT REDUCE THE COMMITMENT OF THE LENDER MAKING SUCH COMPETITIVE BID LOAN,
AND EACH SUCH LENDER SHALL CONTINUE TO BE OBLIGATED TO FUND ITS FULL PERCENTAGE
OF ALL PRO RATA ADVANCES UNDER THE FACILITY.  IN NO EVENT CAN THE AGGREGATE
AMOUNT OF ALL COMPETITIVE BID LOANS AT ANY TIME EXCEED FIFTY PERCENT (50%) OF
THE THEN AGGREGATE COMMITMENT.  COMPETITIVE BID LOANS SHALL NOT BE PREPAID PRIOR
TO THE END OF THE APPLICABLE INTEREST PERIOD.  COMPETITIVE BID LOANS MAY NOT BE
CONTINUED AND, IF NOT REPAID AT THE END OF THE INTEREST PERIOD APPLICABLE
THERETO, SHALL (SUBJECT TO THE CONDITIONS SET FORTH IN THIS

 

27

--------------------------------------------------------------------------------


 

AGREEMENT) BE REPLACED BY NEW COMPETITIVE BID LOANS MADE IN ACCORDANCE WITH THIS
SECTION 2.15 OR BY RATABLE ADVANCES IN ACCORDANCE WITH SECTION 2.11.

 

(J)                                     DESIGNATED LENDERS.  A LENDER MAY
DESIGNATE ITS DESIGNATED LENDER TO FUND A COMPETITIVE BID LOAN ON ITS BEHALF AS
DESCRIBED IN SECTION 2.15(D)(II)(5).  ANY DESIGNATED LENDER WHICH FUNDS A
COMPETITIVE BID LOAN SHALL ON AND AFTER THE TIME OF SUCH FUNDING BECOME THE
OBLIGEE UNDER SUCH COMPETITIVE BID LOAN AND BE ENTITLED TO RECEIVE PAYMENT
THEREOF WHEN DUE.  NO LENDER SHALL BE RELIEVED OF ITS OBLIGATION TO FUND A
COMPETITIVE BID LOAN, AND NO DESIGNATED LENDER SHALL ASSUME SUCH OBLIGATION,
PRIOR TO THE TIME SUCH COMPETITIVE BID LOAN IS FUNDED.

 


2.16.                        METHOD OF PAYMENT.  ALL PAYMENTS OF THE OBLIGATIONS
HEREUNDER SHALL BE MADE, WITHOUT SETOFF, DEDUCTION, OR COUNTERCLAIM, IN
IMMEDIATELY AVAILABLE FUNDS TO THE ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE
AGENT’S ADDRESS SPECIFIED PURSUANT TO ARTICLE XIV, OR AT ANY OTHER LENDING
INSTALLATION OF THE ADMINISTRATIVE AGENT SPECIFIED IN WRITING BY THE
ADMINISTRATIVE AGENT TO THE BORROWER, BY NOON (LOCAL TIME) ON THE DATE WHEN DUE
AND SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT AMONG THE LENDERS IN ACCORDANCE
WITH THE CLASS OR TYPE OF OBLIGATION BEING PAID.  EACH PAYMENT DELIVERED TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF ANY LENDER SHALL BE DELIVERED BY THE
ADMINISTRATIVE AGENT TO SUCH LENDER IN THE SAME TYPE OF FUNDS THAT THE
ADMINISTRATIVE AGENT RECEIVED AT SUCH LENDER’S ADDRESS SPECIFIED PURSUANT TO
ARTICLE XIV OR AT ANY LENDING INSTALLATION SPECIFIED IN A NOTICE RECEIVED BY THE
ADMINISTRATIVE AGENT FROM SUCH LENDER PROMPTLY, WHICH PAYMENT IS EXPECTED TO BE
MADE TO SUCH LENDER BY THE CLOSE OF BUSINESS ON THE SAME BUSINESS DAY RECEIVED
BY ADMINISTRATIVE AGENT IF RECEIVED BY NOON (LOCAL TIME) BUT SHALL IN ANY EVENT
NOT BE MADE TO SUCH LENDER LATER THAN THE NEXT BUSINESS DAY, PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL PAY TO EACH SUCH LENDER INTEREST THEREON, AT THE
LESSER OF (I) THE FEDERAL FUNDS EFFECTIVE RATE AND (II) THE RATE OF INTEREST
APPLICABLE TO SUCH LOANS, FROM THE BUSINESS DAY SUCH FUNDS ARE RECEIVED BY THE
ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS (PROVIDED, IF SUCH FUNDS ARE
NOT RECEIVED BY THE ADMINISTRATIVE AGENT BY NOON (LOCAL TIME), SUCH PERIOD SHALL
COMMENCE ON THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY SUCH FUNDS ARE
RECEIVED) UNTIL SUCH FUNDS ARE PAID TO EACH SUCH LENDER.  THE ADMINISTRATIVE
AGENT IS HEREBY AUTHORIZED TO CHARGE THE ACCOUNT OF THE BORROWER MAINTAINED WITH
BANK ONE FOR EACH PAYMENT OF ANY OF THE OBLIGATIONS AS IT BECOMES DUE HEREUNDER.

 


2.17.                        NOTES; TELEPHONIC NOTICES.  EACH LENDER IS HEREBY
AUTHORIZED TO RECORD THE PRINCIPAL AMOUNT OF EACH OF ITS LOANS AND EACH
REPAYMENT ON THE SCHEDULE ATTACHED TO ITS NOTE, PROVIDED, HOWEVER, THAT THE
FAILURE TO SO RECORD SHALL NOT AFFECT THE BORROWER’S OBLIGATIONS UNDER SUCH
NOTE.  EACH LENDER’S BOOKS AND RECORDS, INCLUDING WITHOUT LIMITATION, THE
INFORMATION, IF ANY, RECORDED BY THE LENDER ON THE SCHEDULE ATTACHED TO ITS
NOTE, SHALL BE DEEMED TO BE PRIMA FACIA CORRECT.  THE BORROWER HEREBY AUTHORIZES
THE LENDERS AND THE ADMINISTRATIVE AGENT TO EXTEND, CONVERT OR CONTINUE
ADVANCES, EFFECT SELECTIONS OF TYPES OF ADVANCES AND TO TRANSFER FUNDS BASED ON
TELEPHONIC NOTICES MADE BY ANY PERSON OR PERSONS THE ADMINISTRATIVE AGENT OR ANY
LENDER IN GOOD FAITH BELIEVES TO BE ACTING ON BEHALF OF THE BORROWER.  THE
BORROWER AGREES TO DELIVER PROMPTLY TO THE ADMINISTRATIVE AGENT A WRITTEN
CONFIRMATION SIGNED BY AN AUTHORIZED OFFICER OF EACH TELEPHONIC NOTICE, IF SUCH
CONFIRMATION IS REQUESTED BY THE ADMINISTRATIVE AGENT OR ANY LENDER.  IF THE
WRITTEN CONFIRMATION DIFFERS IN ANY MATERIAL RESPECT FROM THE ACTION TAKEN BY
THE ADMINISTRATIVE AGENT AND THE LENDERS, THE RECORDS OF THE ADMINISTRATIVE
AGENT AND THE LENDERS SHALL GOVERN ABSENT MANIFEST ERROR.

 

28

--------------------------------------------------------------------------------


 


2.18.                        INTEREST PAYMENT DATES; INTEREST AND FEE BASIS. 
INTEREST ACCRUED ON EACH ABR ADVANCE SHALL BE PAYABLE ON EACH PAYMENT DATE,
COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE DATE HEREOF, ON ANY DATE
ON WHICH SUCH ABR ADVANCE IS PREPAID, WHETHER DUE TO ACCELERATION OR OTHERWISE,
AND AT MATURITY.  INTEREST ACCRUED ON THAT PORTION OF THE OUTSTANDING PRINCIPAL
AMOUNT OF ANY ABR ADVANCE CONVERTED INTO A LIBOR ADVANCE ON A DAY OTHER THAN A
PAYMENT DATE SHALL BE PAYABLE ON THE DATE OF CONVERSION.  INTEREST ACCRUED ON
EACH LIBOR ADVANCE SHALL BE PAYABLE ON THE LAST DAY OF ITS APPLICABLE INTEREST
PERIOD, ON ANY DATE ON WHICH SUCH LIBOR ADVANCE IS PREPAID, WHETHER BY
ACCELERATION OR OTHERWISE, AND AT MATURITY.  INTEREST ACCRUED ON EACH LIBOR
ADVANCE HAVING AN INTEREST PERIOD LONGER THAN THREE MONTHS SHALL ALSO BE PAYABLE
ON THE LAST DAY OF EACH THREE-MONTH INTERVAL DURING SUCH INTEREST PERIOD. 
INTEREST, FACILITY FEES AND FACILITY LETTER OF CREDIT FEES SHALL BE CALCULATED
FOR ACTUAL DAYS ELAPSED ON THE BASIS OF A 360-DAY YEAR.  INTEREST SHALL BE
PAYABLE FOR THE DAY AN ADVANCE IS MADE BUT NOT FOR THE DAY OF ANY PAYMENT ON THE
AMOUNT PAID IF PAYMENT IS RECEIVED PRIOR TO NOON (LOCAL TIME) AT THE PLACE OF
PAYMENT.  IF ANY PAYMENT OF PRINCIPAL OF OR INTEREST ON AN ADVANCE SHALL BECOME
DUE ON A DAY WHICH IS NOT A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT
SUCCEEDING BUSINESS DAY AND, IN THE CASE OF A PRINCIPAL PAYMENT, SUCH EXTENSION
OF TIME SHALL BE INCLUDED IN COMPUTING INTEREST IN CONNECTION WITH SUCH PAYMENT.

 


2.19.                        NOTIFICATION OF ADVANCES, INTEREST RATES AND
PREPAYMENTS.  PROMPTLY AFTER RECEIPT THEREOF (BUT IN NO EVENT LATER THAN ONE
BUSINESS DAY PRIOR TO THE PROPOSED BORROWING DATE FOR A ABR ADVANCE OR THREE
BUSINESS DAYS PRIOR TO THE PROPOSED BORROWING DATE FOR A LIBOR ADVANCE) THE
ADMINISTRATIVE AGENT WILL NOTIFY EACH LENDER OF THE CONTENTS OF EACH BORROWING
NOTICE, CONVERSION/CONTINUATION NOTICE, AND REPAYMENT NOTICE RECEIVED BY IT
HEREUNDER.  THE ADMINISTRATIVE AGENT WILL NOTIFY EACH LENDER OF THE INTEREST
RATE APPLICABLE TO EACH LIBOR ADVANCE PROMPTLY UPON DETERMINATION OF SUCH
INTEREST RATE AND WILL GIVE EACH LENDER PROMPT NOTICE OF EACH CHANGE IN THE
ALTERNATE BASE RATE.

 


2.20.                        LENDING INSTALLATIONS.  EACH LENDER MAY BOOK ITS
LOANS AND ITS PARTICIPATION IN FACILITY LETTERS OF CREDIT AT ANY LENDING
INSTALLATION SELECTED BY SUCH LENDER AND MAY CHANGE ITS LENDING INSTALLATION
FROM TIME TO TIME.  ALL TERMS OF THIS AGREEMENT SHALL APPLY TO ANY SUCH LENDING
INSTALLATION AND THE NOTES SHALL BE DEEMED HELD BY EACH LENDER FOR THE BENEFIT
OF SUCH LENDING INSTALLATION.  EACH LENDER MAY, BY WRITTEN OR TELEX NOTICE TO
THE ADMINISTRATIVE AGENT AND THE BORROWER, DESIGNATE A LENDING INSTALLATION
THROUGH WHICH LOANS WILL BE MADE BY IT OR FACILITY LETTERS OF CREDIT WILL BE
ISSUED BY IT AND FOR WHOSE ACCOUNT LOAN PAYMENTS OR PAYMENTS WITH RESPECT TO
FACILITY LETTERS OF CREDIT ARE TO BE MADE.

 


2.21.                        NON-RECEIPT OF FUNDS BY THE ADMINISTRATIVE AGENT. 
UNLESS THE BORROWER OR A LENDER, AS THE CASE MAY BE, NOTIFIES THE ADMINISTRATIVE
AGENT PRIOR TO THE DATE ON WHICH IT IS SCHEDULED TO MAKE PAYMENT TO THE
ADMINISTRATIVE AGENT OF (I) IN THE CASE OF A LENDER, THE PROCEEDS OF A LOAN OR
(II) IN THE CASE OF THE BORROWER, A PAYMENT OF PRINCIPAL, INTEREST OR FEES TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS, THAT IT DOES NOT INTEND
TO MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH PAYMENT HAS
BEEN MADE.  THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE OBLIGATED TO, MAKE
THE AMOUNT OF SUCH PAYMENT AVAILABLE TO THE INTENDED RECIPIENT IN RELIANCE UPON
SUCH ASSUMPTION.  IF SUCH LENDER OR THE BORROWER, AS THE CASE MAY BE, HAS NOT IN
FACT MADE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT, THE RECIPIENT OF SUCH
PAYMENT SHALL, ON DEMAND BY THE ADMINISTRATIVE AGENT, REPAY TO THE
ADMINISTRATIVE AGENT THE AMOUNT SO MADE AVAILABLE TOGETHER WITH INTEREST THEREON
IN RESPECT OF

 

29

--------------------------------------------------------------------------------


 


EACH DAY DURING THE PERIOD COMMENCING ON THE DATE SUCH AMOUNT WAS SO MADE
AVAILABLE BY THE ADMINISTRATIVE AGENT UNTIL THE DATE THE ADMINISTRATIVE AGENT
RECOVERS SUCH AMOUNT AT A RATE PER ANNUM EQUAL TO (I) IN THE CASE OF PAYMENT BY
A LENDER, THE FEDERAL FUNDS EFFECTIVE RATE FOR SUCH DAY OR (II) IN THE CASE OF
PAYMENT BY THE BORROWER, THE INTEREST RATE APPLICABLE TO THE RELEVANT LOAN.

 


2.22.                        USURY.  THIS AGREEMENT AND EACH NOTE ARE SUBJECT TO
THE EXPRESS CONDITION THAT AT NO TIME SHALL THE BORROWER BE OBLIGATED OR
REQUIRED TO PAY INTEREST ON THE PRINCIPAL BALANCE OF THE LOAN AT A RATE WHICH
COULD SUBJECT ANY LENDER (INCLUDING THE SWING LINE LENDER OR ANY DESIGNATED
LENDER) TO EITHER CIVIL OR CRIMINAL LIABILITY AS A RESULT OF BEING IN EXCESS OF
THE MAXIMUM LEGAL RATE.  IF BY THE TERMS OF THIS AGREEMENT OR THE LOAN
DOCUMENTS, THE BORROWER IS AT ANY TIME REQUIRED OR OBLIGATED TO PAY INTEREST ON
THE PRINCIPAL BALANCE DUE HEREUNDER AT A RATE IN EXCESS OF THE MAXIMUM LEGAL
RATE, THE INTEREST RATE OR THE DEFAULT RATE, AS THE CASE MAY BE, SHALL BE DEEMED
TO BE IMMEDIATELY REDUCED TO THE MAXIMUM LEGAL RATE AND ALL PREVIOUS PAYMENTS IN
EXCESS OF THE MAXIMUM LEGAL RATE SHALL BE DEEMED TO HAVE BEEN PAYMENTS IN
REDUCTION OF PRINCIPAL AND NOT ON ACCOUNT OF THE INTEREST DUE HEREUNDER.  ALL
SUMS PAID OR AGREED TO BE PAID TO A LENDER FOR THE USE, FORBEARANCE, OR
DETENTION OF THE SUMS DUE UNDER THE LOAN, SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE AMORTIZED, PRORATED, ALLOCATED, AND SPREAD THROUGHOUT THE
FULL STATED TERM OF THE LOAN UNTIL PAYMENT IN FULL SO THAT THE RATE OR AMOUNT OF
INTEREST ON ACCOUNT OF THE LOAN DOES NOT EXCEED THE MAXIMUM LEGAL RATE OF
INTEREST FROM TIME TO TIME IN EFFECT AND APPLICABLE TO THE LOAN FOR SO LONG AS
THE LOAN IS OUTSTANDING.

 


2.23.                        APPLICATIONS OF MONEYS RECEIVED.  ALL MONEYS
COLLECTED OR RECEIVED BY THE ADMINISTRATIVE AGENT ON ACCOUNT OF THE FACILITY
DIRECTLY OR INDIRECTLY, SHALL BE APPLIED IN THE FOLLOWING ORDER OF PRIORITY:

 

(I)                                                                                    
TO THE PAYMENT OF ALL REASONABLE COSTS INCURRED IN THE COLLECTION OF SUCH MONEYS
OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE GIVEN NOTICE TO THE BORROWER;

 

(II)                                                                                 
TO THE REIMBURSEMENT OF ANY YIELD PROTECTION DUE TO THE LENDERS IN ACCORDANCE
WITH SECTION 4.1;

 

(III)                                                                              
TO THE PAYMENT OF ANY FEE DUE PURSUANT TO SECTION 3.8(B) IN CONNECTION WITH THE
ISSUANCE OF A FACILITY LETTER OF CREDIT TO THE ISSUING BANK, TO THE PAYMENT OF
THE FACILITY FEE TO THE LENDERS, IF THEN DUE, IN ACCORDANCE WITH THEIR
RESPECTIVE PERCENTAGES AND TO THE PAYMENT OF THE ADMINISTRATIVE AGENT’S FEE TO
THE ADMINISTRATIVE AGENT IF THEN DUE;

 

(IV)                                                                             
(A) IN CASE THE ENTIRE UNPAID PRINCIPAL OF THE LOAN SHALL NOT HAVE BECOME DUE
AND PAYABLE, THE WHOLE AMOUNT RECEIVED AS INTEREST AND FACILITY LETTER OF CREDIT
FEE THEN DUE TO THE LENDERS (OTHER THAN A DEFAULTING LENDER) AS THEIR RESPECTIVE
PERCENTAGES APPEAR (EXCEPT TO THE EXTENT THERE ARE SWING LINE LOANS OR
COMPETITIVE BID LOANS OUTSTANDING IN WHICH EVENT THE FULL AMOUNT OF INTEREST
ATTRIBUTABLE TO THE SWING LINE LOANS AND COMPETITIVE BID LOANS SHALL BE PAYABLE
TO THE SWING LINE LENDER AND COMPETITIVE BID LENDERS, RESPECTIVELY, UNLESS THE
SWING LINE LENDER OR COMPETITIVE BID

 

30

--------------------------------------------------------------------------------


 

LENDER SHALL BE A DEFAULTING LENDER), TOGETHER WITH THE WHOLE AMOUNT, IF ANY,
RECEIVED AS PRINCIPAL FIRST TO THE SWING LINE LENDER, UNLESS THE SWING LINE
LENDER SHALL BE A DEFAULTING LENDER, TO REPAY ANY OUTSTANDING SWING LINE LOANS
AND THEN TO THE LENDERS AS THEIR RESPECTIVE FUNDED PERCENTAGES APPEAR, OR (B) IN
CASE THE ENTIRE UNPAID PRINCIPAL OF THE LOAN SHALL HAVE BECOME DUE AND PAYABLE,
AS A RESULT OF A DEFAULT OR OTHERWISE, TO THE PAYMENT OF THE WHOLE AMOUNT THEN
DUE AND PAYABLE ON THE LOAN FOR PRINCIPAL, TOGETHER WITH INTEREST THEREON AT THE
DEFAULT RATE OR THE INTEREST RATE, AS APPLICABLE, TO THE SWING LINE LENDER,
UNLESS THE SWING LINE LENDER SHALL BE A DEFAULTING LENDER, FOR ALL SUCH AMOUNTS
DUE IN CONNECTION WITH SWING LINE LOANS AND THEN TO THE LENDERS (OTHER THAN A
DEFAULTING LENDER) AS THEIR RESPECTIVE FUNDED PERCENTAGES APPEAR UNTIL PAID IN
FULL AND THEN TO THE LETTER OF CREDIT COLLATERAL ACCOUNT UNTIL THE FULL AMOUNT
OF FACILITY LETTER OF CREDIT OBLIGATIONS IS ON DEPOSIT THEREIN; AND

 

(V)                                                                                
TO THE PAYMENT OF ANY SUMS DUE TO EACH DEFAULTING LENDER AS THEIR RESPECTIVE
PERCENTAGES APPEAR (PROVIDED THAT ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO
SET-OFF AGAINST SUCH SUMS ANY AMOUNTS DUE FROM SUCH DEFAULTING LENDER).

 


2.24.                        EXTENSION OF FACILITY TERMINATION DATE.  PROVIDED
NO DEFAULT OR UNMATURED DEFAULT HAS OCCURRED AND IS CONTINUING THE BORROWER MAY
REQUEST A ONE-YEAR EXTENSION OF THE FACILITY TERMINATION DATE BY SUBMITTING A
REQUEST FOR AN EXTENSION TO THE AGENT (AN “EXTENSION REQUEST”) NO MORE THAN 90
AND NO FEWER THAN 30 DAYS PRIOR TO THE THIRD ANNIVERSARY OF THE CLOSING OF THIS
AGREEMENT.  PROMPTLY UPON RECEIPT OF AN EXTENSION REQUEST, THE ADMINISTRATIVE
AGENT SHALL NOTIFY EACH LENDER THEREOF AND SHALL REQUEST EACH LENDER TO APPROVE
THE EXTENSION REQUEST.  EACH LENDER APPROVING THE EXTENSION REQUEST SHALL
DELIVER ITS WRITTEN CONSENT NO LATER THAN 15 DAYS PRIOR TO SUCH THIRD
ANNIVERSARY OF THE CLOSING OF THIS AGREEMENT.  IF THE CONSENT OF THE REQUIRED
LENDERS IS RECEIVED BY THE ADMINISTRATIVE AGENT, THE FACILITY TERMINATION DATE
SHALL BE EXTENDED BY ONE YEAR IN THE CASE OF LENDERS WHICH APPROVED SUCH
EXTENSION REQUEST (THE “CONSENTING LENDERS”) AND THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY THE BORROWER AND EACH LENDER OF THE NEW FACILITY TERMINATION
DATE AND THE CONSENTING LENDERS TO WHICH THE SAME IS APPLICABLE.  IN THE EVENT
ALL LENDERS DO NOT APPROVE AN EXTENSION REQUEST IN ACCORDANCE WITH THE
FOREGOING, THEN THE BORROWER, AT ITS OPTION AND AS A CONDITION TO THE EXTENSION
OF THE FACILITY TERMINATION DATE BY THE CONSENTING LENDERS, WITH RESPECT TO ANY
LENDER THAT DID NOT AGREE TO THE EXTENSION REQUEST (EACH, A “NON-CONSENTING
LENDER”), MAY EITHER (A) REPLACE ANY SUCH NON-CONSENTING LENDER IN ACCORDANCE
WITH THE REQUIREMENTS OF SECTION 13.3 HEREOF OR (B) PAY ANY SUCH NON-CONSENTING
LENDER’S OUTSTANDING CREDIT EXPOSURE (INCLUDING CASH COLLATERALIZING SUCH
LENDER’S PERCENTAGE OF OUTSTANDING FACILITY LETTER OF CREDIT OBLIGATIONS) ON OR
BEFORE THE FACILITY TERMINATION DATE AS ORIGINALLY SCHEDULED WITH A
CORRESPONDING TERMINATION OF THE AGGREGATE COMMITMENTS UNDER SECTION 2.7
HEREOF.  IT SHALL BE AN ADDITIONAL CONDITION PRECEDENT TO ANY EXTENSION OF THE
FACILITY TERMINATION DATE PURSUANT HERETO THAT THE BORROWER SHALL HAVE PAID, ON
OR BEFORE THE ORIGINAL FACILITY TERMINATION DATE A FEE TO THE ADMINISTRATIVE
AGENT FOR THE RATABLE ACCOUNT OF EACH CONSENTING LENDER EQUAL TO THE EXTENSION
FEE.

 

31

--------------------------------------------------------------------------------


 


ARTICLE III


 

THE LETTER OF CREDIT SUBFACILITY


 


3.1.                              OBLIGATIONS TO ISSUE.  SUBJECT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT AND IN RELIANCE UPON THE REPRESENTATIONS AND
WARRANTIES OF THE BORROWER AND THE GENERAL PARTNER HEREIN SET FORTH, THE ISSUING
BANK HEREBY AGREES TO ISSUE FOR THE ACCOUNT OF BORROWER, ONE OR MORE FACILITY
LETTERS OF CREDIT IN ACCORDANCE WITH THIS ARTICLE III, AND TO RENEW, EXTEND,
INCREASE, DECREASE, OR OTHERWISE MODIFY EACH FACILITY LETTER OF CREDIT
(“MODIFY”, AND EACH SUCH ACTION, A “MODIFICATION”) FROM TIME TO TIME DURING THE
PERIOD COMMENCING ON THE DATE HEREOF AND ENDING ON THE BUSINESS DAY PRIOR TO THE
FACILITY TERMINATION DATE.  ANY LENDER SHALL HAVE THE RIGHT TO DECLINE TO BE THE
ISSUING BANK FOR A FACILITY LETTER OF CREDIT PROVIDED THAT IF NO OTHER LENDER
AGREES TO BE THE ISSUING BANK THEN ADMINISTRATIVE AGENT SHALL AGREE TO DO SO.

 


3.2.                              TYPES AND AMOUNTS.  THE ISSUING BANK SHALL NOT
HAVE ANY OBLIGATION TO:

 

(I)                                                                                    
ISSUE OR MODIFY ANY FACILITY LETTER OF CREDIT IF THE AGGREGATE MAXIMUM AMOUNT
THEN AVAILABLE FOR DRAWING UNDER LETTERS OF CREDIT ISSUED BY SUCH ISSUING BANK,
AFTER GIVING EFFECT TO THE FACILITY LETTER OF CREDIT OR MODIFICATION REQUESTED
HEREUNDER SHALL EXCEED ANY LIMIT IMPOSED BY LAW OR REGULATION UPON SUCH ISSUING
BANK;

 

(II)                                                                                 
ISSUE OR MODIFY ANY FACILITY LETTER OF CREDIT IF, AFTER GIVING EFFECT THERETO,
THE FACILITY LETTER OF CREDIT OBLIGATIONS WOULD EXCEED $40,000,000 OR THE
ALLOCATED FACILITY AMOUNT WOULD EXCEED THE AGGREGATE COMMITMENT;

 

(III)                                                                              
ISSUE ANY FACILITY LETTER OF CREDIT HAVING AN EXPIRATION DATE, OR CONTAINING
AUTOMATIC EXTENSION PROVISIONS TO EXTEND SUCH DATE, TO A DATE WHICH IS AFTER THE
FACILITY TERMINATION DATE; OR

 

(IV)                                                                             
ISSUE ANY FACILITY LETTER OF CREDIT HAVING AN EXPIRATION DATE, OR CONTAINING
AUTOMATIC EXTENSION PROVISIONS TO EXTEND SUCH DATE, TO A DATE WHICH IS MORE THAN
FIFTEEN (15) MONTHS AFTER THE DATE OF ITS ISSUANCE.

 


3.3.                              CONDITIONS.  IN ADDITION TO BEING SUBJECT TO
THE SATISFACTION OF THE CONDITIONS CONTAINED IN SECTION 5.2 HEREOF, THE
OBLIGATION OF THE ISSUING BANK TO ISSUE ANY FACILITY LETTER OF CREDIT IS SUBJECT
TO THE SATISFACTION IN FULL OF THE FOLLOWING CONDITIONS:

 

(I)                                                                                    
THE BORROWER SHALL HAVE DELIVERED TO THE ISSUING BANK AT SUCH TIMES AND IN SUCH
MANNER AS THE ISSUING BANK MAY REASONABLY PRESCRIBE SUCH DOCUMENTS AND MATERIALS
AS MAY BE REASONABLY REQUIRED PURSUANT TO THE TERMS OF THE PROPOSED FACILITY
LETTER OF CREDIT (IT BEING UNDERSTOOD THAT IF ANY INCONSISTENCY EXISTS BETWEEN
SUCH DOCUMENTS AND THE LOAN DOCUMENTS, THE TERMS OF THE LOAN DOCUMENTS SHALL
CONTROL) AND THE PROPOSED FACILITY LETTER OF CREDIT SHALL BE REASONABLY
SATISFACTORY TO THE ISSUING BANK AS TO FORM AND CONTENT;

 

32

--------------------------------------------------------------------------------


 

(II)                                                                                 
AS OF THE DATE OF ISSUANCE, NO ORDER, JUDGMENT OR DECREE OF ANY COURT,
ARBITRATOR OR GOVERNMENTAL AUTHORITY SHALL PURPORT BY ITS TERMS TO ENJOIN OR
RESTRAIN THE ISSUING BANK FROM ISSUING THE REQUESTED FACILITY LETTER OF CREDIT
AND NO LAW, RULE OR REGULATION APPLICABLE TO THE ISSUING BANK AND NO REQUEST OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER THE ISSUING BANK SHALL PROHIBIT OR REQUEST THAT
THE ISSUING BANK REFRAIN FROM THE ISSUANCE OF LETTERS OF CREDIT GENERALLY OR THE
ISSUANCE OF THE REQUESTED FACILITY LETTER OR CREDIT IN PARTICULAR; AND

 

(III)                                                                              
THERE SHALL NOT EXIST ANY DEFAULT OR UNMATURED DEFAULT.

 


3.4.                              PROCEDURE FOR ISSUANCE OF FACILITY LETTERS OF
CREDIT.

 

(A)                                  BORROWER SHALL GIVE THE ISSUING BANK AND
THE ADMINISTRATIVE AGENT AT LEAST FIVE (5) BUSINESS DAYS’ PRIOR WRITTEN NOTICE
OF ANY REQUESTED ISSUANCE OF A FACILITY LETTER OF CREDIT UNDER THIS AGREEMENT (A
“LETTER OF CREDIT REQUEST”) (EXCEPT THAT, IN LIEU OF SUCH WRITTEN NOTICE, THE
BORROWER MAY GIVE THE ISSUING BANK AND THE ADMINISTRATIVE AGENT TELEPHONIC
NOTICE OF SUCH REQUEST IF CONFIRMED IN WRITING BY DELIVERY TO THE ISSUING BANK
AND THE ADMINISTRATIVE AGENT (I) IMMEDIATELY (A) OF A TELECOPY OF THE WRITTEN
NOTICE REQUIRED HEREUNDER WHICH HAS BEEN SIGNED BY AN AUTHORIZED OFFICER, OR (B)
OF A TELEX CONTAINING ALL INFORMATION REQUIRED TO BE CONTAINED IN SUCH WRITTEN
NOTICE AND (II) PROMPTLY (BUT IN NO EVENT LATER THAN THE REQUESTED DATE OF
ISSUANCE) OF THE WRITTEN NOTICE REQUIRED HEREUNDER CONTAINING THE ORIGINAL
SIGNATURE OF AN AUTHORIZED OFFICER); SUCH NOTICE SHALL SPECIFY:

 

(1)          the stated amount of the Facility Letter of Credit requested (which
stated amount shall not be less than $50,000);

 

(2)          the effective date (which day shall be a Business Day) of issuance
of such requested Facility Letter of Credit (the “Issuance Date”);

 

(3)          the date on which such requested Facility Letter of Credit is to
expire (which date shall be a Business Day and shall in no event be later than
the earlier of fifteen months after the Issuance Date and the Facility
Termination Date):

 

(4)          the purpose for which such Facility Letter of Credit is to be
issued; and

 

(5)          the Person for whose benefit the requested Facility Letter of
Credit is to be issued.

 

At the time such request is made, the Borrower shall also provide the
Administrative Agent and the Issuing Bank with a copy of the form of the
Facility Letter of Credit that the Borrower is requesting be issued, which shall
be subject to the approval of the Issuing Bank and Administrative Agent.  Such
notice, to be effective, must be received by such Issuing Bank and the
Administrative Agent not later than 2:00 p.m. (Chicago time) on the last
Business Day on which notice can be given under this Section 3.4(a). 
Administrative Agent shall promptly give a copy of the Letter of Credit Request
to the other Lenders.

 

33

--------------------------------------------------------------------------------


 

(B)                                 SUBJECT TO THE TERMS AND CONDITIONS OF THIS
ARTICLE III AND PROVIDED THAT THE APPLICABLE CONDITIONS SET FORTH IN SECTION 4.2
HEREOF HAVE BEEN SATISFIED, SUCH ISSUING BANK SHALL, ON THE ISSUANCE DATE, ISSUE
A FACILITY LETTER OF CREDIT ON BEHALF OF THE BORROWER IN ACCORDANCE WITH THE
LETTER OF CREDIT REQUEST AND THE ISSUING BANK’S USUAL AND CUSTOMARY BUSINESS
PRACTICES (INCLUDING THE EXECUTION OF A LETTER OF CREDIT APPLICATION ON THE
ISSUING BANK’S STANDARD FORMS) UNLESS THE ISSUING BANK HAS ACTUALLY RECEIVED (I)
WRITTEN NOTICE FROM THE BORROWER SPECIFICALLY REVOKING THE LETTER OF CREDIT
REQUEST WITH RESPECT TO SUCH FACILITY LETTER OF CREDIT, (II) WRITTEN NOTICE FROM
A LENDER, WHICH COMPLIES WITH THE PROVISIONS OF SECTION 3.11(A), OR (III)
WRITTEN OR TELEPHONIC NOTICE FROM THE ADMINISTRATIVE AGENT STATING THAT THE
ISSUANCE OF SUCH FACILITY LETTER OF CREDIT WOULD VIOLATE SECTION 3.2.

 

(C)                                  THE ISSUING BANK SHALL GIVE THE
ADMINISTRATIVE AGENT AND THE BORROWER WRITTEN OR TELEX NOTICE, OR TELEPHONIC
NOTICE CONFIRMED PROMPTLY THEREAFTER IN WRITING, OF THE ISSUANCE OF A FACILITY
LETTER OF CREDIT (THE “ISSUANCE NOTICE”) AND ADMINISTRATIVE AGENT SHALL PROMPTLY
GIVE A COPY OF THE ISSUANCE NOTICE TO THE OTHER LENDERS.

 

(D)                                 THE ISSUING BANK SHALL NOT EXTEND OR MODIFY
ANY FACILITY LETTER OF CREDIT UNLESS THE REQUIREMENTS OF THIS SECTION 3.4 ARE
MET AS THOUGH A NEW FACILITY LETTER OF CREDIT WAS BEING REQUESTED AND ISSUED.

 


3.5.                              ADMINISTRATION; REIMBURSEMENT BY LENDERS. 
UPON RECEIPT FROM THE BENEFICIARY OF ANY FACILITY LETTER OF CREDIT OF ANY DEMAND
FOR PAYMENT UNDER SUCH FACILITY LETTER OF CREDIT, THE ISSUING BANK SHALL NOTIFY
THE ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE
BORROWER AND EACH OTHER LENDER AS TO THE AMOUNT TO BE PAID BY THE ISSUING BANK
AS A RESULT OF SUCH DEMAND AND THE PROPOSED PAYMENT DATE (THE “LC PAYMENT
DATE”).  THE RESPONSIBILITY OF THE ISSUING BANK TO THE BORROWER AND EACH LENDER
SHALL BE ONLY TO DETERMINE THAT THE DOCUMENTS (INCLUDING EACH DEMAND FOR
PAYMENT) DELIVERED UNDER EACH FACILITY LETTER OF CREDIT IN CONNECTION WITH SUCH
PRESENTMENT SHALL BE IN CONFORMITY IN ALL MATERIAL RESPECTS WITH SUCH FACILITY
LETTER OF CREDIT.  THE ISSUING BANK SHALL ENDEAVOR TO EXERCISE THE SAME CARE IN
THE ISSUANCE AND ADMINISTRATION OF THE FACILITY LETTER OF CREDITS AS IT DOES
WITH RESPECT TO LETTERS OF CREDIT IN WHICH NO PARTICIPATIONS ARE GRANTED, IT
BEING UNDERSTOOD THAT IN THE ABSENCE OF ANY GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT BY THE ISSUING BANK, EACH LENDER SHALL BE UNCONDITIONALLY AND
IRREVOCABLY LIABLE WITHOUT REGARD TO THE OCCURRENCE OF ANY DEFAULT OR ANY
CONDITION PRECEDENT WHATSOEVER, TO REIMBURSE THE ISSUING BANK ON DEMAND FOR (I)
SUCH LENDER’S PERCENTAGE OF THE AMOUNT OF EACH PAYMENT MADE BY THE ISSUING BANK
UNDER EACH FACILITY LETTER OF CREDIT TO THE EXTENT SUCH AMOUNT IS NOT REIMBURSED
BY THE BORROWER PURSUANT TO SECTION 3.6 BELOW, PLUS (II) INTEREST ON THE
FOREGOING AMOUNT TO BE REIMBURSED BY SUCH LENDER, FOR EACH DAY FROM THE DATE OF
THE ISSUING BANK’S DEMAND FOR SUCH REIMBURSEMENT (OR, IF SUCH DEMAND IS MADE
AFTER 11:00 A.M. (CHICAGO TIME) ON SUCH DATE, FROM THE NEXT SUCCEEDING BUSINESS
DAY) TO THE DATE ON WHICH SUCH LENDER PAYS THE AMOUNT TO BE REIMBURSED BY IT, AT
A RATE OF INTEREST PER ANNUM EQUAL TO THE FEDERAL FUNDS EFFECTIVE RATE FOR THE
FIRST THREE DAYS AND, THEREAFTER, AT A RATE OF INTEREST EQUAL TO THE RATE
APPLICABLE TO ABR ADVANCES.

 


3.6.                              REIMBURSEMENT BY BORROWER.  THE BORROWER SHALL
BE IRREVOCABLY AND UNCONDITIONALLY OBLIGATED TO REIMBURSE THE ISSUING BANK ON OR
BEFORE THE APPLICABLE LC PAYMENT DATE FOR ANY AMOUNTS TO BE PAID BY THE ISSUING
BANK UPON ANY DRAWING UNDER ANY FACILITY LETTER OF CREDIT, WITHOUT PRESENTMENT,
DEMAND, PROTEST OR OTHER FORMALITIES OF ANY KIND; PROVIDED THAT

 

34

--------------------------------------------------------------------------------


 


NEITHER THE BORROWER NOR ANY LENDER SHALL HEREBY BE PRECLUDED FROM ASSERTING ANY
CLAIM FOR DIRECT (BUT NOT CONSEQUENTIAL) DAMAGES SUFFERED BY THE BORROWER OR
SUCH LENDER TO THE EXTENT, BUT ONLY TO THE EXTENT, CAUSED BY (I) THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF THE ISSUING BANK IN DETERMINING WHETHER A
REQUEST PRESENTED UNDER ANY FACILITY LETTER OF CREDIT ISSUED BY IT COMPLIED WITH
THE TERMS OF SUCH FACILITY LETTER OF CREDIT OR (II) THE ISSUING BANK’S FAILURE
TO PAY UNDER ANY FACILITY LETTER OF CREDIT ISSUED BY IT AFTER THE PRESENTATION
TO IT OF A REQUEST STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF SUCH
FACILITY LETTER OF CREDIT.  ALL SUCH AMOUNTS PAID BY THE ISSUING BANK AND
REMAINING UNPAID BY THE BORROWER SHALL BEAR INTEREST, PAYABLE ON DEMAND, FOR
EACH DAY UNTIL PAID AT A RATE PER ANNUM EQUAL TO (X) THE RATE APPLICABLE TO ABR
ADVANCES FOR SUCH DAY IF SUCH DAY FALLS ON OR BEFORE THE APPLICABLE LC PAYMENT
DATE AND (Y) THE SUM OF 2% PLUS THE RATE APPLICABLE TO ABR ADVANCES FOR SUCH DAY
IF SUCH DAY FALLS AFTER SUCH LC PAYMENT DATE.  THE ISSUING BANK WILL PAY TO EACH
LENDER RATABLY IN ACCORDANCE WITH ITS PERCENTAGE ALL AMOUNTS RECEIVED BY IT FROM
THE BORROWER FOR APPLICATION IN PAYMENT, IN WHOLE OR IN PART, OF THE
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY FACILITY LETTER OF CREDIT ISSUED BY
THE ISSUING BANK, BUT ONLY TO THE EXTENT SUCH LENDER HAS MADE PAYMENT TO THE
ISSUING BANK IN RESPECT OF SUCH FACILITY LETTER OF CREDIT PURSUANT TO
SECTION 3.5.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT (INCLUDING
WITHOUT LIMITATION THE SUBMISSION OF A BORROWING NOTICE IN COMPLIANCE WITH
SECTION 2.10 AND THE SATISFACTION OF THE APPLICABLE CONDITIONS PRECEDENT SET
FORTH IN ARTICLE V), THE BORROWER MAY REQUEST AN ADVANCE HEREUNDER FOR THE
PURPOSE OF SATISFYING ANY REIMBURSEMENT OBLIGATION.

 


3.7.                              OBLIGATIONS ABSOLUTE.  THE BORROWER’S
OBLIGATIONS UNDER SECTION 3.6 SHALL BE ABSOLUTE AND UNCONDITIONAL UNDER ANY AND
ALL CIRCUMSTANCES AND IRRESPECTIVE OF ANY SETOFF, COUNTERCLAIM OR DEFENSE TO
PAYMENT WHICH THE BORROWER MAY HAVE OR HAVE HAD AGAINST THE ISSUING BANK, ANY
LENDER OR ANY BENEFICIARY OF A FACILITY LETTER OF CREDIT.  THE BORROWER FURTHER
AGREES WITH THE ISSUING BANK AND THE LENDERS THAT THE ISSUING BANK AND THE
LENDERS SHALL NOT BE RESPONSIBLE FOR, AND THE BORROWER’S REIMBURSEMENT
OBLIGATION IN RESPECT OF ANY FACILITY LETTER OF CREDIT SHALL NOT BE AFFECTED BY,
AMONG OTHER THINGS, THE VALIDITY OR GENUINENESS OF DOCUMENTS OR OF ANY
ENDORSEMENTS THEREON, EVEN IF SUCH DOCUMENTS SHOULD IN FACT PROVE TO BE IN ANY
OR ALL RESPECTS INVALID, FRAUDULENT OR FORGED, OR ANY DISPUTE BETWEEN OR AMONG
THE BORROWER, ANY OF ITS AFFILIATES, THE BENEFICIARY OF ANY FACILITY LETTER OF
CREDIT OR ANY FINANCING INSTITUTION OR OTHER PARTY TO WHOM ANY FACILITY LETTER
OF CREDIT MAY BE TRANSFERRED OR ANY CLAIMS OR DEFENSES WHATSOEVER OF THE
BORROWER OR OF ANY OF ITS AFFILIATES AGAINST THE BENEFICIARY OF ANY FACILITY
LETTER OF CREDIT OR ANY SUCH TRANSFEREE.  THE ISSUING BANK SHALL NOT BE LIABLE
FOR ANY ERROR, OMISSION, INTERRUPTION OR DELAY IN TRANSMISSION, DISPATCH OR
DELIVERY OF ANY MESSAGE OR ADVICE, HOWEVER TRANSMITTED, IN CONNECTION WITH ANY
FACILITY LETTER OF CREDIT.  THE BORROWER AGREES THAT ANY ACTION TAKEN OR OMITTED
BY THE ISSUING BANK OR ANY LENDER UNDER OR IN CONNECTION WITH EACH FACILITY
LETTER OF CREDIT AND THE RELATED DRAFTS AND DOCUMENTS, IF DONE WITHOUT GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, SHALL BE BINDING UPON THE BORROWER AND SHALL
NOT PUT THE ISSUING BANK OR ANY LENDER UNDER ANY LIABILITY TO THE BORROWER. 
NOTHING IN THIS SECTION 3.7 IS INTENDED TO LIMIT THE RIGHT OF THE BORROWER TO
MAKE A CLAIM AGAINST THE ISSUING BANK FOR DAMAGES AS CONTEMPLATED BY THE PROVISO
TO THE FIRST SENTENCE OF SECTION 3.6.

 


3.8.                              ACTIONS OF ISSUING BANK.  THE ISSUING BANK
SHALL BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY
FACILITY LETTER OF CREDIT, DRAFT, WRITING, RESOLUTION, NOTICE, CONSENT,
CERTIFICATE, AFFIDAVIT, LETTER, CABLEGRAM, TELEGRAM, TELECOPY, TELEX OR TELETYPE
MESSAGE, STATEMENT, ORDER OR OTHER DOCUMENT BELIEVED BY IT TO BE GENUINE AND
CORRECT AND TO HAVE BEEN

 

35

--------------------------------------------------------------------------------


 


SIGNED, SENT OR MADE BY THE PROPER PERSON OR PERSONS, AND UPON ADVICE AND
STATEMENTS OF LEGAL COUNSEL, INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED
BY THE ISSUING BANK.  THE ISSUING BANK SHALL BE FULLY JUSTIFIED IN FAILING OR
REFUSING TO TAKE ANY ACTION UNDER THIS AGREEMENT UNLESS IT SHALL FIRST HAVE
RECEIVED SUCH ADVICE OR CONCURRENCE OF THE REQUIRED LENDERS AS IT REASONABLY
DEEMS APPROPRIATE OR IT SHALL FIRST BE INDEMNIFIED TO ITS REASONABLE
SATISFACTION BY THE LENDERS AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY
BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS ARTICLE 3.8, THE ISSUING BANK SHALL
IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER
THIS AGREEMENT IN ACCORDANCE WITH A REQUEST OF THE REQUIRED LENDERS, AND SUCH
REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING
UPON THE LENDERS AND ANY FUTURE HOLDERS OF A PARTICIPATION IN ANY FACILITY
LETTER OF CREDIT.

 


3.9.                              INDEMNIFICATION.  THE BORROWER HEREBY AGREES
TO INDEMNIFY AND HOLD HARMLESS EACH LENDER, THE ISSUING BANK AND THE
ADMINISTRATIVE AGENT, AND THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS,
ATTORNEYS, PROFESSIONAL ADVISORS AND EMPLOYEES FROM AND AGAINST ANY AND ALL
CLAIMS AND DAMAGES, LOSSES, LIABILITIES, COSTS OR EXPENSES WHICH SUCH LENDER,
THE ISSUING BANK, THE ADMINISTRATIVE AGENT OR THEIR RESPECTIVE DIRECTORS,
OFFICERS, AGENTS, ATTORNEYS, PROFESSIONAL ADVISORS AND EMPLOYEES, MAY INCUR (OR
WHICH MAY BE CLAIMED AGAINST SUCH LENDER, THE ISSUING BANK OR THE ADMINISTRATIVE
AGENT BY ANY PERSON WHATSOEVER) BY REASON OF OR IN CONNECTION WITH THE ISSUANCE,
EXECUTION AND DELIVERY OR TRANSFER OF OR PAYMENT OR FAILURE TO PAY UNDER ANY
FACILITY LETTER OF CREDIT OR ANY ACTUAL OR PROPOSED USE OF ANY FACILITY LETTER
OF CREDIT, INCLUDING, WITHOUT LIMITATION, ANY CLAIMS, DAMAGES, LOSSES,
LIABILITIES, COSTS OR EXPENSES WHICH THE ISSUING BANK MAY INCUR BY REASON OF OR
IN CONNECTION WITH (I) THE FAILURE OF ANY OTHER LENDER TO FULFILL OR COMPLY WITH
ITS OBLIGATIONS TO THE ISSUING BANK HEREUNDER (BUT NOTHING HEREIN CONTAINED
SHALL AFFECT ANY RIGHTS THE BORROWER MAY HAVE AGAINST ANY DEFAULTING LENDER) OR
(II) BY REASON OF OR ON ACCOUNT OF THE ISSUING BANK ISSUING ANY FACILITY LETTER
OF CREDIT WHICH SPECIFIES THAT THE TERM “BENEFICIARY” INCLUDED THEREIN INCLUDES
ANY SUCCESSOR BY OPERATION OF LAW OF THE NAMED BENEFICIARY, BUT WHICH FACILITY
LETTER OF CREDIT DOES NOT REQUIRE THAT ANY DRAWING BY ANY SUCH SUCCESSOR
BENEFICIARY BE ACCOMPANIED BY A COPY OF A LEGAL DOCUMENT, SATISFACTORY TO THE
ISSUING BANK, EVIDENCING THE APPOINTMENT OF SUCH SUCCESSOR BENEFICIARY; PROVIDED
THAT THE BORROWER SHALL NOT BE REQUIRED TO INDEMNIFY ANY LENDER, THE ISSUING
BANK OR THE ADMINISTRATIVE AGENT OR THEIR RESPECTIVE DIRECTORS, OFFICERS,
AGENTS, ATTORNEYS, PROFESSIONAL ADVISORS AND EMPLOYEES FOR ANY CLAIMS, DAMAGES,
LOSSES, LIABILITIES, COSTS OR EXPENSES TO THE EXTENT, BUT ONLY TO THE EXTENT,
CAUSED BY (X) THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF THE ISSUING BANK IN
DETERMINING WHETHER A REQUEST PRESENTED UNDER ANY FACILITY LETTER OF CREDIT
COMPLIED WITH THE TERMS OF SUCH FACILITY LETTER OF CREDIT OR (Y) THE ISSUING
BANK’S FAILURE TO PAY UNDER ANY FACILITY LETTER OF CREDIT AFTER THE PRESENTATION
TO IT OF A REQUEST STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF SUCH
FACILITY LETTER OF CREDIT.  NOTHING IN THIS SECTION 3.9 IS INTENDED TO LIMIT THE
OBLIGATIONS OF THE BORROWER UNDER ANY OTHER PROVISION OF THIS AGREEMENT.

 


3.10.                        LENDERS’ INDEMNIFICATION.  EACH LENDER SHALL,
RATABLY IN ACCORDANCE WITH ITS PERCENTAGE, INDEMNIFY THE ISSUING BANK, ITS
AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS, ATTORNEYS,
PROFESSIONAL ADVISORS AND EMPLOYEES (TO THE EXTENT NOT REIMBURSED BY THE
BORROWER) AGAINST ANY COST, EXPENSE (INCLUDING REASONABLE COUNSEL FEES AND
DISBURSEMENTS), CLAIM, DEMAND, ACTION, LOSS OR LIABILITY (EXCEPT SUCH AS RESULT
FROM SUCH INDEMNITEES’ GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR THE ISSUING
BANK’S FAILURE TO PAY UNDER ANY FACILITY LETTER OF CREDIT AFTER THE PRESENTATION
TO IT OF A REQUEST STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF

 

36

--------------------------------------------------------------------------------


 


THE FACILITY LETTER OF CREDIT) THAT SUCH INDEMNITEES MAY SUFFER OR INCUR IN
CONNECTION WITH THIS ARTICLE III OR ANY ACTION TAKEN OR OMITTED BY SUCH
INDEMNITEES HEREUNDER.

 


3.11.                        PARTICIPATION.

 

(A)                                  IMMEDIATELY UPON ISSUANCE BY THE ISSUING
BANK OF ANY FACILITY LETTER OF CREDIT OR MODIFICATION IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN SECTION 3.4, EACH LENDER SHALL BE DEEMED TO HAVE
IRREVOCABLY AND UNCONDITIONALLY PURCHASED AND RECEIVED FROM THE ISSUING BANK,
WITHOUT RECOURSE, REPRESENTATION OR WARRANTY, AN UNDIVIDED INTEREST AND
PARTICIPATION EQUAL TO SUCH LENDER’S PERCENTAGE IN SUCH FACILITY LETTER OF
CREDIT (INCLUDING, WITHOUT LIMITATION, ALL OBLIGATIONS OF THE BORROWER WITH
RESPECT THERETO) AND ANY SECURITY THEREFOR OR GUARANTY PERTAINING THERETO;
PROVIDED THAT A LETTER OF CREDIT ISSUED BY THE ISSUING BANK SHALL NOT BE DEEMED
TO BE A FACILITY LETTER OF CREDIT FOR PURPOSES OF THIS SECTION 3.11 IF THE
ISSUING BANK SHALL HAVE RECEIVED WRITTEN NOTICE FROM ANY LENDER ON OR BEFORE THE
BUSINESS DAY PRIOR TO THE DATE OF ITS ISSUANCE OF SUCH LETTER OF CREDIT THAT ONE
OR MORE OF THE CONDITIONS CONTAINED IN SECTION 5.2 IS NOT THEN SATISFIED, AND IN
THE EVENT THE ISSUING BANK RECEIVES SUCH A NOTICE IT SHALL HAVE NO FURTHER
OBLIGATION TO ISSUE ANY FACILITY LETTER OF CREDIT UNTIL SUCH NOTICE IS WITHDRAWN
BY THAT LENDER OR THE ISSUING BANK RECEIVES A NOTICE FROM THE ADMINISTRATIVE
AGENT THAT SUCH CONDITION HAS BEEN EFFECTIVELY WAIVED IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT.  EACH LENDER’S OBLIGATION TO MAKE FURTHER LOANS TO
THE BORROWER (OTHER THAN ANY PAYMENTS SUCH LENDER IS REQUIRED TO MAKE UNDER
SUBPARAGRAPH (B) BELOW) OR ISSUE ANY LETTERS OF CREDIT ON BEHALF OF BORROWER
SHALL BE REDUCED BY SUCH LENDER’S PRO RATA SHARE OF EACH FACILITY LETTER OF
CREDIT OUTSTANDING.

 

(B)                                 WHENEVER THE ISSUING BANK RECEIVES A PAYMENT
ON ACCOUNT OF A REIMBURSEMENT OBLIGATION, INCLUDING ANY INTEREST THEREON, THE
ISSUING BANK SHALL PROMPTLY PAY TO THE ADMINISTRATIVE AGENT AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO EACH LENDER WHICH HAS FUNDED ITS
PARTICIPATING INTEREST THEREIN, IN IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL
TO SUCH LENDER’S PERCENTAGE THEREOF.

 

(C)                                  UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT OR ANY LENDER, AN ISSUING BANK SHALL FURNISH TO SUCH ADMINISTRATIVE AGENT
OR LENDER COPIES OF ANY FACILITY LETTER OF CREDIT TO WHICH THAT ISSUING BANK IS
PARTY AND SUCH OTHER DOCUMENTATION AS MAY REASONABLY BE REQUESTED BY THE
ADMINISTRATIVE AGENT OR LENDER.

 

(D)                                 THE OBLIGATIONS OF A LENDER TO MAKE PAYMENTS
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH ISSUING BANK WITH RESPECT TO
A FACILITY LETTER OF CREDIT SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE,
NOT SUBJECT TO ANY COUNTERCLAIM, SET-OFF, QUALIFICATION OR EXCEPTION WHATSOEVER
OTHER THAN A FAILURE OF ANY SUCH ISSUING BANK TO COMPLY WITH THE TERMS OF THIS
AGREEMENT RELATING TO THE ISSUANCE OF SUCH FACILITY LETTER OF CREDIT AND SHALL
BE MADE IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES.

 


3.12.                        COMPENSATION FOR FACILITY LETTERS OF CREDIT.

 

(A)                                  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT, FOR THE RATABLE ACCOUNT OF THE LENDERS, BASED UPON THE
LENDERS’ RESPECTIVE PERCENTAGES, A PER ANNUM FEE (THE “FACILITY LETTER OF CREDIT
FEE”) WITH RESPECT TO EACH FACILITY LETTER OF CREDIT THAT IS EQUAL TO THE LIBOR

 

37

--------------------------------------------------------------------------------


 

APPLICABLE MARGIN IN EFFECT FROM TIME TO TIME.  THE FACILITY LETTER OF CREDIT
FEE RELATING TO ANY FACILITY LETTER OF CREDIT SHALL BE DUE AND PAYABLE IN
ARREARS IN EQUAL INSTALLMENTS ON EACH PAYMENT DATE AND, TO THE EXTENT ANY SUCH
FEES ARE THEN DUE AND UNPAID, ON THE FACILITY TERMINATION DATE.  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT SUCH FACILITY LETTER OF CREDIT FEES,
WHEN PAID, TO THE OTHER LENDERS IN ACCORDANCE WITH THEIR PERCENTAGES THEREOF.

 

(B)                                 THE ISSUING BANK ALSO SHALL HAVE THE RIGHT
TO RECEIVE SOLELY FOR ITS OWN ACCOUNT AN ISSUANCE FEE OF 0.15% OF THE FACE
AMOUNT OF EACH FACILITY LETTER OF CREDIT, PAYABLE BY THE BORROWER ON THE
ISSUANCE DATE FOR EACH SUCH FACILITY LETTER OF CREDIT.  THE ISSUING BANK SHALL
ALSO BE ENTITLED TO RECEIVE ITS REASONABLE OUT-OF-POCKET COSTS AND THE ISSUING
BANK’S STANDARD CHARGES OF ISSUING, AMENDING AND SERVICING FACILITY LETTERS OF
CREDIT AND PROCESSING DRAWS THEREUNDER.

 


3.13.                        LETTER OF CREDIT COLLATERAL ACCOUNT.  THE BORROWER
HEREBY AGREES THAT IT WILL, UNTIL THE FACILITY TERMINATION DATE, MAINTAIN A
SPECIAL COLLATERAL ACCOUNT (THE “LETTER OF CREDIT COLLATERAL ACCOUNT”) AT THE
ADMINISTRATIVE AGENT’S OFFICE AT THE ADDRESS SPECIFIED PURSUANT TO ARTICLE XIV,
IN THE NAME OF THE BORROWER BUT UNDER THE SOLE DOMINION AND CONTROL OF THE
ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE LENDERS, AND IN WHICH THE
BORROWER SHALL HAVE NO INTEREST OTHER THAN AS SET FORTH IN SECTION 9.1.  SUCH
LETTER OF CREDIT COLLATERAL ACCOUNT SHALL BE FUNDED TO THE EXTENT REQUIRED BY
SECTION 9.1.  IN ADDITION TO THE FOREGOING, THE BORROWER HEREBY GRANTS TO THE
ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE LENDERS, A PROPERLY
PERFECTED SECURITY INTEREST IN AND TO THE LETTER OF CREDIT COLLATERAL ACCOUNT,
ANY FUNDS THAT MAY HEREAFTER BE ON DEPOSIT IN SUCH ACCOUNT AND THE PROCEEDS
THEREOF.

 


ARTICLE IV

 


CHANGE IN CIRCUMSTANCES

 


4.1.                              YIELD PROTECTION.

 

If, on or after the date of this Agreement, the adoption of any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in the
interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or the Issuing Bank with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency:

 

(A)                                  SUBJECTS ANY LENDER OR ANY APPLICABLE
LENDING INSTALLATION OR THE ISSUING BANK TO ANY TAXES, OR CHANGES THE BASIS OF
TAXATION OF PAYMENTS (OTHER THAN WITH RESPECT TO EXCLUDED TAXES) TO ANY LENDER
OR ANY APPLICABLE LENDING INSTALLATION OR THE ISSUING BANK IN RESPECT OF ITS
LIBOR LOANS, FACILITY LETTERS OF CREDIT OR PARTICIPATIONS THEREIN, OR

 

(B)                                 IMPOSES OR INCREASES OR DEEMS APPLICABLE ANY
RESERVE, ASSESSMENT, INSURANCE CHARGE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT
AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY,
ANY LENDER OR

 

38

--------------------------------------------------------------------------------


 

ANY APPLICABLE LENDING INSTALLATION OR THE ISSUING BANK (OTHER THAN RESERVES AND
ASSESSMENTS TAKEN INTO ACCOUNT IN DETERMINING THE INTEREST RATE APPLICABLE TO
LIBOR ADVANCES), OR

 

(C)                                  IMPOSES ANY OTHER CONDITION THE RESULT OF
WHICH IS TO INCREASE THE COST TO ANY LENDER OR ANY APPLICABLE LENDING
INSTALLATION OR THE ISSUING BANK OF MAKING, FUNDING OR MAINTAINING ITS LIBOR
LOANS, OR OF ISSUING OR PARTICIPATING IN FACILITY LETTERS OF CREDIT, OR REDUCES
ANY AMOUNT RECEIVABLE BY ANY LENDER OR ANY APPLICABLE LENDING INSTALLATION OR
THE ISSUING BANK IN CONNECTION WITH ITS LIBOR LOANS, FACILITY LETTERS OF CREDIT
OR PARTICIPATIONS THEREIN, OR REQUIRES ANY LENDER OR ANY APPLICABLE LENDING
INSTALLATION OR THE ISSUING BANK TO MAKE ANY PAYMENT CALCULATED BY REFERENCE TO
THE AMOUNT OF LIBOR LOANS, FACILITY LETTERS OF CREDIT OR PARTICIPATIONS THEREIN
HELD OR INTEREST OR LC FEES RECEIVED BY IT, BY AN AMOUNT DEEMED MATERIAL BY SUCH
LENDER OR THE ISSUING BANK AS THE CASE MAY BE,

 

and the result of any of the foregoing would be to increase the cost to such
Lender or applicable Lending Installation or the Issuing Bank, as the case may
be, of making or maintaining its LIBOR Loans or Commitment or of issuing or
participating in Facility Letters of Credit or to reduce the return received by
such Lender or applicable Lending Installation or the Issuing Bank, as the case
may be, in connection with such LIBOR Loans, Commitment, Facility Letters of
Credit or participations therein, then, within 15 days after demand by such
Lender or the Issuing Bank, as the case may be, the Borrower shall pay such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such increased cost or reduction in amount received.

 


4.2.                              CHANGES IN CAPITAL ADEQUACY REGULATIONS.

 

If a Lender or the Issuing Bank in good faith determines the amount of capital
required or expected to be maintained by such Lender or the Issuing Bank, any
Lending Installation of such Lender or the Issuing Bank or any corporation
controlling such Lender or the Issuing Bank is increased as a result of a Change
(as hereinafter defined), then, within 15 days after demand by such Lender or
the Issuing Bank, the Borrower shall pay such Lender or the Issuing Bank the
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital which such Lender or the Issuing Bank in good
faith determines is attributable to this Agreement, its Outstanding Credit
Exposure or its obligation to make Loans and issue or participate in Facility
Letters of Credit, as the case may be, hereunder (after taking into account such
Lender’s or the Issuing Bank’s policies as to capital adequacy).  “Change” means
(i) any change after the date of this Agreement in the Risk-Based Capital
Guidelines (as hereinafter defined) or (ii) any adoption of or change in any
other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Agreement which affects the amount of capital required or
expected to be maintained by any Lender or the Issuing Bank or any Lending
Installation or any corporation controlling any Lender or the Issuing Bank. 
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by

 

39

--------------------------------------------------------------------------------


 

regulatory authorities outside the United States implementing the July 1988
report of the Basel Committee on Banking Regulation and Supervisory Practices
Entitled “International Convergence of Capital Measurements and Capital
Standards,” including transition rules, and any amendments to such regulations
adopted prior to the date of this Agreement.

 


4.3.                              AVAILABILITY OF TYPES OF ADVANCES.

 

If any Lender in good faith determines that maintenance of any of its LIBOR
Loans at a suitable Lending Installation would violate any applicable law, rule,
regulation or directive, whether or not having the force of law, the
Administrative Agent shall suspend the availability of the affected Type of
Advance and require any LIBOR Advances of the affected Type to be repaid; or if
the Required Lenders in good faith determine that (i) deposits of a type or
maturity appropriate to match fund LIBOR Advances are not available, or (ii) an
interest rate applicable to a Type of Advance does not accurately reflect the
cost of making a LIBOR Advance of such Type, then, the Administrative Agent
shall suspend the availability of the affected Type of Advance with respect to
any LIBOR Advances made after the date of any such determination.  If the
Borrower is required to so repay a LIBOR Advance, the Borrower may concurrently
with such repayment borrow from the Lenders, in the amount of such repayment, a
Loan bearing interest at the Alternate Base Rate.

 


4.4.                              FUNDING INDEMNIFICATION.

 

If any payment of a ratable LIBOR Advance or a Competitive Bid Loan occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a ratable LIBOR Advance or
a Competitive Bid Loan is not made on the date specified by the Borrower for any
reason other than default by the Lenders or as a result of unavailability
pursuant to Section 4.3, the Borrower will indemnify each Lender for any loss or
cost incurred by it resulting therefrom, including, without limitation, any loss
or cost in liquidating or employing deposits acquired to fund or maintain the
ratable LIBOR Advance or Competitive Bid Loan, as the case may be, and shall pay
all such losses or costs within fifteen (15) days after written demand
therefor.  Nothing in this Section 4.4 shall authorize the prepayment of a
Competitive Bid Loan prior to the end of the applicable Interest Period.

 


4.5.                              TAXES.

 

(I)                                                                                    
ALL PAYMENTS BY THE BORROWER TO OR FOR THE ACCOUNT OF ANY LENDER, THE ISSUING
BANK OR THE ADMINISTRATIVE AGENT HEREUNDER OR UNDER ANY NOTE SHALL BE MADE FREE
AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL TAXES.  IF THE BORROWER SHALL
BE REQUIRED BY LAW TO DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE
HEREUNDER TO ANY LENDER OR THE ADMINISTRATIVE AGENT, (A) THE SUM PAYABLE SHALL
BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS
SECTION 4.5) SUCH LENDER, THE ISSUING BANK OR THE ADMINISTRATIVE AGENT (AS THE
CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO
SUCH DEDUCTIONS BEEN MADE, (B) THE BORROWER SHALL MAKE SUCH DEDUCTIONS, (C) THE
BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT AUTHORITY

 

40

--------------------------------------------------------------------------------


 

IN ACCORDANCE WITH APPLICABLE LAW AND (D) THE BORROWER SHALL FURNISH TO THE
ADMINISTRATIVE AGENT THE ORIGINAL COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF
WITHIN 30 DAYS AFTER SUCH PAYMENT IS MADE.

 

(II)                                                                                 
IN ADDITION, THE BORROWER HEREBY AGREES TO PAY ANY PRESENT OR FUTURE STAMP OR
DOCUMENTARY TAXES AND ANY OTHER EXCISE OR PROPERTY TAXES, CHARGES OR SIMILAR
LEVIES WHICH ARISE FROM ANY PAYMENT MADE HEREUNDER OR UNDER ANY NOTE OR FROM THE
EXECUTION OR DELIVERY OF, OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT OR ANY
NOTE (“OTHER TAXES”).

 

(III)                                                                              
THE BORROWER HEREBY AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER
FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING, WITHOUT LIMITATION, ANY
TAXES OR OTHER TAXES IMPOSED ON AMOUNTS PAYABLE UNDER THIS SECTION 4.5) PAID BY
THE ADMINISTRATIVE AGENT OR SUCH LENDER AS A RESULT OF ITS COMMITMENT, ANY LOANS
MADE BY IT HEREUNDER, OR OTHERWISE IN CONNECTION WITH ITS PARTICIPATION IN THIS
AGREEMENT AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND EXPENSES) ARISING
THEREFROM OR WITH RESPECT THERETO.  PAYMENTS DUE UNDER THIS INDEMNIFICATION
SHALL BE MADE WITHIN 30 DAYS AFTER THE DATE THE ADMINISTRATIVE AGENT OR SUCH
LENDER MAKES DEMAND THEREFOR PURSUANT TO SECTION 4.6.

 

(IV)                                                                             
EACH LENDER THAT IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED STATES OF
AMERICA OR A STATE THEREOF (EACH A “NON-U.S. LENDER”) AGREES THAT IT WILL, NOT
MORE THAN TEN BUSINESS DAYS AFTER THE DATE OF THIS AGREEMENT, (I) DELIVER TO THE
ADMINISTRATIVE AGENT TWO DULY COMPLETED COPIES OF UNITED STATES INTERNAL REVENUE
SERVICE FORM W-8BEN OR W-8ECI, CERTIFYING IN EITHER CASE THAT SUCH LENDER IS
ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT WITHOUT DEDUCTION OR
WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES, AND (II) DELIVER TO THE
ADMINISTRATIVE AGENT A UNITED STATES INTERNAL REVENUE FORM W-8 OR W-9, AS THE
CASE MAY BE, AND CERTIFY THAT IT IS ENTITLED TO AN EXEMPTION FROM UNITED STATES
BACKUP WITHHOLDING TAX.  EACH NON-U.S. LENDER FURTHER UNDERTAKES TO DELIVER TO
EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT (X) RENEWALS OR ADDITIONAL
COPIES OF SUCH FORM (OR ANY SUCCESSOR FORM) ON OR BEFORE THE DATE THAT SUCH FORM
EXPIRES OR BECOMES OBSOLETE, AND (Y) AFTER THE OCCURRENCE OF ANY EVENT REQUIRING
A CHANGE IN THE MOST RECENT FORMS SO DELIVERED BY IT, SUCH ADDITIONAL FORMS OR
AMENDMENTS THERETO AS MAY BE REASONABLY REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT.  ALL FORMS OR AMENDMENTS DESCRIBED IN THE PRECEDING
SENTENCE SHALL CERTIFY THAT SUCH LENDER IS ENTITLED TO RECEIVE PAYMENTS UNDER
THIS AGREEMENT WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL
INCOME TAXES, UNLESS AN EVENT (INCLUDING WITHOUT LIMITATION ANY CHANGE IN
TREATY, LAW OR REGULATION) HAS OCCURRED PRIOR TO THE DATE ON WHICH ANY SUCH
DELIVERY WOULD OTHERWISE BE REQUIRED WHICH RENDERS ALL SUCH FORMS INAPPLICABLE
OR WHICH WOULD PREVENT SUCH LENDER FROM DULY COMPLETING AND DELIVERING ANY SUCH
FORM OR AMENDMENT WITH RESPECT TO IT AND SUCH LENDER ADVISES THE BORROWER AND

 

41

--------------------------------------------------------------------------------


 

THE ADMINISTRATIVE AGENT THAT IT IS NOT CAPABLE OF RECEIVING PAYMENTS WITHOUT
ANY DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX.

 

(V)                                                                                
FOR ANY PERIOD DURING WHICH A NON-U.S. LENDER HAS FAILED TO PROVIDE THE BORROWER
WITH AN APPROPRIATE FORM PURSUANT TO CLAUSE (IV), ABOVE (UNLESS SUCH FAILURE IS
DUE TO A CHANGE IN TREATY, LAW OR REGULATION, OR ANY CHANGE IN THE
INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY,
OCCURRING SUBSEQUENT TO THE DATE ON WHICH A FORM ORIGINALLY WAS REQUIRED TO BE
PROVIDED), SUCH NON-U.S. LENDER SHALL NOT BE ENTITLED TO INDEMNIFICATION UNDER
THIS SECTION 4.5 WITH RESPECT TO TAXES IMPOSED BY THE UNITED STATES.

 

(VI)                                                                             
ANY LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX
WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT OR ANY NOTE PURSUANT TO THE LAW OF
ANY RELEVANT JURISDICTION OR ANY TREATY SHALL DELIVER TO THE BORROWER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE
LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE
LAW AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED
RATE FOLLOWING RECEIPT OF SUCH DOCUMENTATION.

 

(VII)                                                                          
IF THE U.S. INTERNAL REVENUE SERVICE OR ANY OTHER GOVERNMENTAL AUTHORITY OF THE
UNITED STATES OR ANY OTHER COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF ASSERTS
A CLAIM THAT THE ADMINISTRATIVE AGENT DID NOT PROPERLY WITHHOLD TAX FROM AMOUNTS
PAID TO OR FOR THE ACCOUNT OF ANY LENDER (BECAUSE THE APPROPRIATE FORM WAS NOT
DELIVERED OR PROPERLY COMPLETED, BECAUSE SUCH LENDER FAILED TO NOTIFY THE
ADMINISTRATIVE AGENT OF A CHANGE IN CIRCUMSTANCES WHICH RENDERED ITS EXEMPTION
FROM WITHHOLDING INEFFECTIVE, OR FOR ANY OTHER REASON), SUCH LENDER SHALL
INDEMNIFY THE ADMINISTRATIVE AGENT FULLY FOR ALL AMOUNTS PAID, DIRECTLY OR
INDIRECTLY, BY THE ADMINISTRATIVE AGENT AS TAX, WITHHOLDING THEREFOR, OR
OTHERWISE, INCLUDING PENALTIES AND INTEREST, AND INCLUDING TAXES IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE TO THE ADMINISTRATIVE AGENT UNDER THIS
SUBSECTION, TOGETHER WITH ALL COSTS AND EXPENSES RELATED THERETO (INCLUDING
ATTORNEYS FEES AND TIME CHARGES OF ATTORNEYS FOR THE ADMINISTRATIVE AGENT, WHICH
ATTORNEYS MAY BE EMPLOYEES OF THE ADMINISTRATIVE AGENT).  THE OBLIGATIONS OF THE
LENDERS UNDER THIS SECTION 4.5(VII) SHALL SURVIVE THE PAYMENT OF THE OBLIGATIONS
AND TERMINATION OF THIS AGREEMENT.

 


4.6.                              LENDER STATEMENTS; SURVIVAL OF INDEMNITY.

 

To the extent possible in the exercise of any Lender’s good faith discretion,
each Lender shall designate an alternate Lending Installation with respect to
its LIBOR Loans to reduce any liability of the Borrower to such Lender under
Sections 4.1, 4.2 and 4.5 or to avoid the unavailability of Advances under
Section 4.3, so long as such designation does not reduce such Lender’s income or
increase such Lender’s liabilities.  Each Lender shall deliver a written
statement of such Lender to the Borrower (with a copy to the Administrative
Agent) as to the

 

42

--------------------------------------------------------------------------------


 

amount due, if any, under Section 4.1, 4.2, 4.4 or 4.5.  Such written statement
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error.  Determination of amounts payable
under such Sections in connection with a LIBOR Loan shall be calculated as
though each Lender funded its LIBOR Loan through the purchase of a deposit of
the type and maturity corresponding to the deposit used as a reference in
determining the LIBOR Rate applicable to such Loan, whether in fact that is the
case or not.  Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
Borrower of such written statement.  The obligations of the Borrower under
Sections 4.1, 4.2, 4.4 and 4.5 shall survive payment of the Obligations and
termination of this Agreement.

 


4.7.                              REPLACEMENT OF LENDERS UNDER CERTAIN
CIRCUMSTANCES.

 

The Borrower shall be permitted to replace any Lender which (a) is not capable
of receiving payments without any deduction or withholding of United States
federal income tax pursuant to Section 4.5, or (b) cannot maintain its LIBOR
Loans at a suitable Lending Installation pursuant to Section 4.6, with a
replacement bank or other financial institution; provided that (i) such
replacement does not conflict with any applicable legal or regulatory
requirements affecting the remaining Lenders, (ii) no Default or (after notice
thereof to Borrower) no Unmatured Default shall have occurred and be continuing
at the time of such replacement, (iii) the Borrower shall repay (or the
replacement bank or institution shall purchase, at par) all Loans and other
amounts owing to such replaced Lender prior to the date of replacement, (iv) the
Borrower shall be liable to such replaced Lender under Sections 4.4 and 4.6 if
any LIBOR Loan owing to such replaced Lender shall be prepaid (or purchased)
other than on the last day of the Interest Period relating thereto, (v) the
replacement bank or institution, if not already a Lender, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (vi) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 13.3 (provided that the
Borrower shall be obligated to pay the processing fee referred to therein),
(vii) until such time as such replacement shall be consummated, the Borrower
shall continue to pay all amounts payable hereunder without setoff, deduction,
counterclaim or withholding and (viii) any such replacement shall not be deemed
to be a waiver of any rights which the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.

 


ARTICLE V

 


CONDITIONS PRECEDENT

 


5.1.                              EFFECTIVE DATE.  THIS AGREEMENT SHALL NOT
BECOME EFFECTIVE, AND THE LENDERS SHALL NOT BE REQUIRED TO MAKE THE INITIAL
CREDIT EXTENSION HEREUNDER UNLESS (A) THE BORROWER SHALL HAVE PAID ALL FEES DUE
AND PAYABLE TO THE LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER, AND (B) THE
BORROWER SHALL HAVE COMPLIED WITH THE REQUIREMENTS BELOW AND FURNISHED TO THE
ADMINISTRATIVE AGENT, IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDERS AND
THEIR COUNSEL AND WITH SUFFICIENT COPIES FOR THE LENDERS, THE FOLLOWING:

 

43

--------------------------------------------------------------------------------


 

(I)                                                                                    
THE DULY EXECUTED ORIGINALS OF THE LOAN DOCUMENTS, INCLUDING THE NOTES, PAYABLE
TO THE ORDER OF EACH OF THE LENDERS, THE GUARANTY AND THIS AGREEMENT;

 

(II)                                                                                 
CERTIFIED COPIES OF THE ARTICLES OF INCORPORATION OF THE GENERAL PARTNER AND THE
CERTIFICATE OF LIMITED PARTNERSHIP OF THE BORROWER, BOTH WITH ALL AMENDMENTS AND
CERTIFIED BY THE APPROPRIATE GOVERNMENTAL OFFICER OF THE STATE OF INDIANA AS OF
A RECENT DATE, AS WELL AS ANY OTHER INFORMATION REQUIRED BY SECTION 326 OF THE
USA PATRIOT ACT OR NECESSARY FOR THE ADMINISTRATIVE AGENT OR ANY LENDER TO
VERIFY THE IDENTITY OF THE GENERAL PARTNER AND BORROWER AS REQUIRED BY
SECTION 326 OF THE USA PATRIOT ACT;

 

(III)                                                                              
CERTIFICATES OF GOOD STANDING FOR THE GENERAL PARTNER AND THE BORROWER,
CERTIFIED BY THE APPROPRIATE GOVERNMENTAL OFFICER OF THE STATE OF INDIANA, AND
IF REQUESTED BY ADMINISTRATIVE AGENT, FOREIGN QUALIFICATION CERTIFICATES FOR THE
GENERAL PARTNER AND THE BORROWER, CERTIFIED BY THE APPROPRIATE GOVERNMENTAL
OFFICER, FOR EACH JURISDICTION WHERE THE FAILURE TO SO QUALIFY OR BE LICENSED
(IF REQUIRED) WOULD HAVE A MATERIAL ADVERSE EFFECT;

 

(IV)                                                                             
COPIES, CERTIFIED BY AN OFFICER OF THE GENERAL PARTNER, OF (1) ITS FORMATION
DOCUMENTS (INCLUDING BY-LAWS), TOGETHER WITH ALL AMENDMENTS THERETO AND (2) THE
FORMATION DOCUMENTS (INCLUDING THE PARTNERSHIP AGREEMENT) OF THE BORROWER,
TOGETHER WITH ALL AMENDMENTS THERETO;

 

(V)                                                                                
AN INCUMBENCY CERTIFICATE, EXECUTED BY AN OFFICER OF THE GENERAL PARTNER, WHICH
SHALL IDENTIFY BY NAME AND TITLE AND BEAR THE SIGNATURE OF THE PERSONS
AUTHORIZED TO SIGN THE LOAN DOCUMENTS AND TO MAKE BORROWINGS HEREUNDER ON BEHALF
OF THE BORROWER, UPON WHICH CERTIFICATE THE ADMINISTRATIVE AGENT AND THE LENDERS
SHALL BE ENTITLED TO RELY UNTIL INFORMED OF ANY CHANGE IN WRITING BY THE
BORROWER;

 

(VI)                                                                             
COPIES, CERTIFIED BY THE SECRETARY OR ASSISTANT SECRETARY, OF THE GENERAL
PARTNER’S BOARD OF DIRECTORS’ RESOLUTIONS (AND RESOLUTIONS OF OTHER BODIES, IF
ANY ARE DEEMED NECESSARY BY COUNSEL FOR ANY LENDER) AUTHORIZING THE ADVANCES
PROVIDED FOR HEREIN AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS TO BE EXECUTED AND DELIVERED BY THE GENERAL PARTNER AND THE BORROWER
HEREUNDER;

 

(VII)                                                                          
A WRITTEN OPINION OF THE GENERAL PARTNER AND THE BORROWER’S COUNSEL, ADDRESSED
TO THE LENDERS IN SUBSTANTIALLY THE FORM OF EXHIBIT D HERETO;

 

(VIII)                                                                        A
CERTIFICATE, SIGNED BY AN OFFICER OF THE GENERAL PARTNER ON BEHALF OF THE
BORROWER AND FOR ITSELF, STATING THAT ON THE INITIAL BORROWING DATE NO DEFAULT
OR UNMATURED DEFAULT HAS OCCURRED AND IS CONTINUING AND THAT ALL REPRESENTATIONS
AND WARRANTIES OF THE GENERAL PARTNER AND THE BORROWER ARE TRUE AND CORRECT AS
OF THE INITIAL BORROWING DATE, UPON WHICH

 

44

--------------------------------------------------------------------------------


 

CERTIFICATE THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY
UNTIL INFORMED OF ANY CHANGE IN WRITING BY THE BORROWER;

 

(IX)                                                                               
THE MOST RECENT FINANCIAL STATEMENTS OF THE GENERAL PARTNER AND THE BORROWER AND
A CERTIFICATE FROM AN OFFICER OF THE GENERAL PARTNER THAT NO MATERIAL ADVERSE
CHANGE IN THE GENERAL PARTNER’S OR THE BORROWER’S FINANCIAL CONDITION HAS
OCCURRED SINCE SEPTEMBER 30, 2003 ;

 

(X)                                                                                  
UCC FINANCING STATEMENT, JUDGMENT, AND TAX LIEN SEARCHES WITH RESPECT TO THE
GENERAL PARTNER AND THE BORROWER FROM THEIR STATES OF ORGANIZATION AND THE
STATES WHERE THEY HAVE THEIR PRINCIPAL PLACE OF BUSINESS;

 

(XI)                                                                               
EVIDENCE OF SUFFICIENT UNENCUMBERED ASSETS (WHICH EVIDENCE IF REQUESTED BY
ADMINISTRATIVE AGENT MAY INCLUDE MORTGAGE RELEASES AND TITLE POLICIES) TO ASSIST
THE ADMINISTRATIVE AGENT IN DETERMINING THE BORROWER’S COMPLIANCE WITH THE
COVENANTS SET FORTH IN ARTICLE VII HEREIN;

 

(XII)                                                                            
WRITTEN MONEY TRANSFER INSTRUCTIONS, IN SUBSTANTIALLY THE FORM OF EXHIBIT E
HERETO, ADDRESSED TO THE ADMINISTRATIVE AGENT AND SIGNED BY AN AUTHORIZED
OFFICER, TOGETHER WITH SUCH OTHER RELATED MONEY TRANSFER AUTHORIZATIONS AS THE
ADMINISTRATIVE AGENT MAY HAVE REASONABLY REQUESTED;

 

(XIII)                                                                         
EVIDENCE THAT ALL PARTIES WHOSE CONSENT IS REQUIRED FOR BORROWER OR GENERAL
PARTNER TO EXECUTE THE LOAN DOCUMENTS HAVE PROVIDED SUCH CONSENTS;

 

(XIV)                                                                        
THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED THAT (I) SINCE OCTOBER 16, 2003
THERE IS AN ABSENCE OF ANY MATERIAL ADVERSE CHANGE OR DISRUPTION IN PRIMARY OR
SECONDARY LOAN SYNDICATION MARKETS, FINANCIAL MARKETS OR IN CAPITAL MARKETS
GENERALLY THAT WOULD LIKELY IMPAIR SYNDICATION OF THE LOANS HEREUNDER AND (II)
THE BORROWER HAS FULLY COOPERATED WITH THE ADMINISTRATIVE AGENT’S SYNDICATION
EFFORTS INCLUDING, WITHOUT LIMITATION, BY PROVIDING THE ADMINISTRATIVE AGENT
WITH INFORMATION REGARDING THE BORROWER’S OPERATIONS AND PROSPECTS AND SUCH
OTHER INFORMATION AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY TO SUCCESSFULLY
SYNDICATE THE LOANS HEREUNDER;

 

(XV)                                                                           
SUCH OTHER DOCUMENTS AS ANY LENDER OR ITS COUNSEL MAY HAVE REASONABLY REQUESTED,
THE FORM AND SUBSTANCE OF WHICH DOCUMENTS SHALL BE ACCEPTABLE TO THE PARTIES AND
THEIR RESPECTIVE COUNSEL.

 

Until such time as the foregoing conditions are satisfied and the initial
disbursement hereunder has been made, the Existing Credit Agreement shall remain
in effect.  From and after the satisfaction of such conditions, this Agreement
shall be in effect and each of the new Lenders that are parties to this
Agreement shall be added as Lenders and the Commitments of all Lenders shall be
as set forth on the signature pages.

 

45

--------------------------------------------------------------------------------


 


5.2.                              EACH CREDIT EXTENSION.  THE LENDERS SHALL NOT
BE REQUIRED TO MAKE ANY CREDIT EXTENSION (INCLUDING SWING LINE LOANS) OTHER THAN
AN ADVANCE OR SWING LINE LOAN THAT, AFTER GIVING EFFECT THERETO AND TO THE
APPLICATION OF THE PROCEEDS THEREOF, DOES NOT INCREASE THE AGGREGATE AMOUNT OF
OUTSTANDING ADVANCES (INCLUDING SWING LINE LOANS) AND COMPETITIVE BID LOANS,
UNLESS ON THE APPLICABLE BORROWING DATE:

 

(I)                                                                                    
THERE EXISTS NO DEFAULT OR UNMATURED DEFAULT;

 

(II)                                                                                 
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE VI ARE TRUE AND CORRECT
AS OF SUCH BORROWING DATE WITH RESPECT TO THE GENERAL PARTNER, THE BORROWER AND
TO ANY SUBSIDIARY IN EXISTENCE (AS APPLICABLE) ON SUCH BORROWING DATE, EXCEPT TO
THE EXTENT ANY SUCH REPRESENTATION OR WARRANTY IS STATED TO RELATE SOLELY TO AN
EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL BE TRUE AND
CORRECT ON AND AS OF SUCH EARLIER DATE PROVIDED THAT FOR THOSE REPRESENTATIONS
MADE TO THE BORROWER’S BEST KNOWLEDGE, BORROWER SHALL NOT BE REQUIRED TO MAKE
ANY SPECIFIC INQUIRY TO DETERMINE THE ACCURACY OF A REPRESENTATION AND WARRANTY
AS OF A BORROWING DATE, AS LONG AS SUCH INQUIRY IS MADE ON A QUARTERLY BASIS IN
CONNECTION WITH THE DELIVERY OF ITS QUARTERLY COMPLIANCE CERTIFICATE; AND

 

(III)                                                                              
ALL LEGAL MATTERS INCIDENT TO THE MAKING OF SUCH ADVANCE (INCLUDING SWING LINE
LOANS) SHALL BE SATISFACTORY TO THE LENDERS AND THEIR COUNSEL.

 

Each Borrowing Notice or request for issuance of a Facility Letter of Credit
with respect to each such Credit Extension (including Swing Line Loans) shall
constitute a representation and warranty by the Borrower that the conditions
contained in Sections 5.2(i) and (ii) have been satisfied.  Any Lender may
require a duly completed compliance certificate in substantially the form of
Exhibit F hereto (including all schedules or exhibits) as a condition to making
an Advance (including Swing Line Loans); provided that the calculations
contained therein shall be based on the most recent quarterly information
available.

 


ARTICLE VI

 


REPRESENTATIONS AND WARRANTIES

 

The General Partner and the Borrower each respectively (unless otherwise noted)
represents and warrants to the Lenders that:

 


6.1.                              EXISTENCE.  IT IS DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF INDIANA, WITH ITS
PRINCIPAL PLACE OF BUSINESS IN INDIANAPOLIS, INDIANA AND IS DULY QUALIFIED AS A
FOREIGN CORPORATION OR PARTNERSHIP, PROPERLY LICENSED (IF REQUIRED), IN GOOD
STANDING AND HAS ALL REQUISITE AUTHORITY TO CONDUCT ITS BUSINESS IN EACH
JURISDICTION IN WHICH ITS BUSINESS IS CONDUCTED.  EACH OF ITS MATERIAL
SUBSIDIARIES IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF ITS JURISDICTION OF ORGANIZATION AND HAS ALL REQUISITE AUTHORITY TO
CONDUCT ITS BUSINESS IN EACH JURISDICTION IN WHICH ITS BUSINESS IS CONDUCTED.

 


6.2.                              AUTHORIZATION AND VALIDITY.  IT HAS THE POWER
AND AUTHORITY AND LEGAL RIGHT TO EXECUTE AND DELIVER THE LOAN DOCUMENTS AND TO
PERFORM ITS OBLIGATIONS THEREUNDER.  THE

 

46

--------------------------------------------------------------------------------


 


EXECUTION AND DELIVERY BY IT OF THE LOAN DOCUMENTS AND THE PERFORMANCE OF ITS
OBLIGATIONS THEREUNDER HAVE BEEN DULY AUTHORIZED BY PROPER PROCEEDINGS, AND THE
LOAN DOCUMENTS CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF, RESPECTIVELY,
THE GENERAL PARTNER OR THE BORROWER ENFORCEABLE AGAINST SUCH ENTITY IN
ACCORDANCE WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY AND GENERAL PRINCIPLES OF EQUITY.

 


6.3.                              NO CONFLICT; GOVERNMENT CONSENT.  NEITHER THE
EXECUTION AND DELIVERY BY IT OF THE LOAN DOCUMENTS, NOR THE CONSUMMATION OF THE
TRANSACTIONS THEREIN CONTEMPLATED, NOR COMPLIANCE WITH THE PROVISIONS THEREOF
WILL VIOLATE ANY LAW, RULE, REGULATION, ORDER, WRIT, JUDGMENT, INJUNCTION,
DECREE OR AWARD BINDING ON, RESPECTIVELY, THE GENERAL PARTNER OR THE BORROWER OR
ANY OF SUCH ENTITY’S MATERIAL SUBSIDIARIES OR SUCH ENTITY’S OR ANY MATERIAL
SUBSIDIARY’S ARTICLES OF INCORPORATION, BY-LAWS, CERTIFICATE OF LIMITED
PARTNERSHIP OR PARTNERSHIP AGREEMENT OR THE PROVISIONS OF ANY INDENTURE,
INSTRUMENT OR AGREEMENT TO WHICH SUCH ENTITY OR ANY OF ITS MATERIAL SUBSIDIARIES
IS A PARTY OR IS SUBJECT, OR BY WHICH IT, OR ITS PROPERTY, IS BOUND, OR CONFLICT
WITH OR CONSTITUTE A DEFAULT THEREUNDER, OR RESULT IN THE CREATION OR IMPOSITION
OF ANY LIEN IN, OF OR ON THE PROPERTY OF SUCH ENTITY OR A MATERIAL SUBSIDIARY
PURSUANT TO THE TERMS OF ANY SUCH INDENTURE, INSTRUMENT OR AGREEMENT.  NO ORDER,
CONSENT, APPROVAL, LICENSE, AUTHORIZATION, OR VALIDATION OF, OR FILING,
RECORDING OR REGISTRATION WITH, OR EXEMPTION BY, ANY GOVERNMENTAL OR PUBLIC BODY
OR AUTHORITY, OR ANY SUBDIVISION THEREOF, IS REQUIRED TO AUTHORIZE, OR IS
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE OF, OR THE
LEGALITY, VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF, ANY OF THE LOAN
DOCUMENTS.

 


6.4.                              FINANCIAL STATEMENTS; MATERIAL ADVERSE
CHANGE.  THE SEPTEMBER 30, 2003 CONSOLIDATED FINANCIAL STATEMENTS OF THE GENERAL
PARTNER, THE BORROWER AND THEIR SUBSIDIARIES HERETOFORE DELIVERED TO THE LENDERS
WERE PREPARED IN ACCORDANCE WITH GAAP IN EFFECT ON THE DATE SUCH STATEMENTS WERE
PREPARED AND FAIRLY PRESENT THE CONSOLIDATED FINANCIAL CONDITION AND OPERATIONS
OF THE GENERAL PARTNER, THE BORROWER AND THEIR SUBSIDIARIES AT SUCH DATE AND THE
CONSOLIDATED RESULTS OF THEIR OPERATIONS FOR THE PERIOD THEN ENDED.  SINCE
SEPTEMBER 30, 2003, THERE HAS BEEN NO CHANGE IN THE BUSINESS, PROPERTY,
PROSPECTS, CONDITION (FINANCIAL OR OTHERWISE) OR RESULTS OF OPERATIONS OF THE
GENERAL PARTNER, THE BORROWER AND THEIR SUBSIDIARIES WHICH COULD HAVE A MATERIAL
ADVERSE EFFECT.

 


6.5.                              TAXES.  IT AND ITS SUBSIDIARIES HAVE FILED ALL
UNITED STATES FEDERAL TAX RETURNS AND ALL OTHER TAX RETURNS WHICH ARE REQUIRED
TO BE FILED AND HAVE PAID ALL TAXES DUE PURSUANT TO SAID RETURNS OR PURSUANT TO
ANY ASSESSMENT RECEIVED BY, RESPECTIVELY, THE GENERAL PARTNER OR THE BORROWER OR
ANY OF ITS SUBSIDIARIES EXCEPT SUCH TAXES, IF ANY, AS ARE BEING CONTESTED IN
GOOD FAITH AND AS TO WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED.  NO TAX LIENS
HAVE BEEN FILED AND NO CLAIMS ARE BEING ASSERTED WITH RESPECT TO ANY SUCH
TAXES.  THE CHARGES, ACCRUALS AND RESERVES ON THE BOOKS OF THE GENERAL PARTNER,
THE BORROWER AND ITS SUBSIDIARIES IN RESPECT OF ANY TAXES OR OTHER GOVERNMENTAL
CHARGES ARE ADEQUATE.

 


6.6.                              LITIGATION AND GUARANTEE OBLIGATIONS.  THERE
IS NO LITIGATION, ARBITRATION, GOVERNMENTAL INVESTIGATION, PROCEEDING OR INQUIRY
PENDING OR, TO THE KNOWLEDGE OF ANY OF ITS OFFICERS, THREATENED AGAINST OR
AFFECTING THE GENERAL PARTNER, THE BORROWER OR ANY OF THEIR SUBSIDIARIES WHICH
COULD HAVE A MATERIAL ADVERSE EFFECT.  IT HAS NO MATERIAL CONTINGENT OBLIGATIONS
NOT PROVIDED FOR OR DISCLOSED IN THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 7.1.

 

47

--------------------------------------------------------------------------------


 


6.7.                              SUBSIDIARIES.  SCHEDULE 1 HERETO CONTAINS AN
ACCURATE LIST OF ALL OF THE PRESENTLY EXISTING SUBSIDIARIES OF SUCH ENTITY,
SETTING FORTH THEIR RESPECTIVE JURISDICTIONS OF INCORPORATION AND THE PERCENTAGE
OF THEIR RESPECTIVE CAPITAL STOCK OWNED BY IT OR ITS SUBSIDIARIES.  ALL OF THE
ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF SUCH SUBSIDIARIES HAVE BEEN
DULY AUTHORIZED AND ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE.

 


6.8.                              ERISA.  THE UNFUNDED LIABILITIES OF ALL SINGLE
EMPLOYER PLANS DO NOT IN THE AGGREGATE EXCEED $1,000,000.  NEITHER IT NOR ANY
OTHER MEMBER OF THE CONTROLLED GROUP HAS INCURRED, OR IS REASONABLY EXPECTED TO
INCUR, ANY WITHDRAWAL LIABILITY TO MULTIEMPLOYER PLANS IN EXCESS OF $250,000 IN
THE AGGREGATE.  EACH PLAN COMPLIES IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
REQUIREMENTS OF LAW AND REGULATIONS, NO REPORTABLE EVENT HAS OCCURRED WITH
RESPECT TO ANY PLAN, NEITHER IT NOR ANY OTHER MEMBERS OF THE CONTROLLED GROUP
HAS WITHDRAWN FROM ANY PLAN OR INITIATED STEPS TO DO SO, AND NO STEPS HAVE BEEN
TAKEN TO REORGANIZE OR TERMINATE ANY PLAN.

 


6.9.                              ACCURACY OF INFORMATION.  ALL FACTUAL
INFORMATION FURNISHED BY OR ON BEHALF OF SUCH ENTITY OR ANY OF ITS SUBSIDIARIES
TO THE ADMINISTRATIVE AGENT OR ANY LENDER FOR PURPOSES OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY IS, AND ALL OTHER SUCH
FACTUAL INFORMATION HEREAFTER FURNISHED BY OR ON BEHALF OF SUCH ENTITY OR ANY OF
ITS SUBSIDIARIES TO THE ADMINISTRATIVE AGENT OR ANY LENDER WILL BE, TRUE AND
ACCURATE (TAKEN AS A WHOLE) ON THE DATE AS OF WHICH SUCH INFORMATION IS DATED OR
CERTIFIED AND NOT INCOMPLETE BY OMITTING TO STATE ANY MATERIAL FACT NECESSARY TO
MAKE SUCH INFORMATION (TAKEN AS A WHOLE) NOT MISLEADING AT SUCH TIME.

 


6.10.                        MARGIN STOCK.  IT DOES NOT HOLD ANY MARGIN STOCK
(AS DEFINED IN REGULATION U).

 


6.11.                        MATERIAL AGREEMENTS.  NEITHER IT NOR ANY SUBSIDIARY
IS A PARTY TO ANY AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY CHARTER OR OTHER
CORPORATE RESTRICTION WHICH COULD HAVE A MATERIAL ADVERSE EFFECT.  NEITHER IT
NOR ANY SUBSIDIARY IS IN DEFAULT IN THE PERFORMANCE, OBSERVANCE OR FULFILLMENT
OF ANY OF THE OBLIGATIONS, COVENANTS OR CONDITIONS CONTAINED IN (I) ANY
AGREEMENT TO WHICH IT IS A PARTY, WHICH DEFAULT COULD HAVE A MATERIAL ADVERSE
EFFECT OR (II) ANY AGREEMENT OR INSTRUMENT EVIDENCING OR GOVERNING INDEBTEDNESS.

 


6.12.                        COMPLIANCE WITH LAWS.  IT AND ITS SUBSIDIARIES HAVE
COMPLIED, TO THE BEST OF THEIR KNOWLEDGE, WITH ALL APPLICABLE STATUTES, RULES,
REGULATIONS, ORDERS AND RESTRICTIONS OF ANY DOMESTIC OR FOREIGN GOVERNMENT OR
ANY INSTRUMENTALITY OR AGENCY THEREOF, HAVING JURISDICTION OVER THE CONDUCT OF
THEIR RESPECTIVE BUSINESSES OR THE OWNERSHIP OF THEIR RESPECTIVE PROPERTY. 
NEITHER IT NOR ANY SUBSIDIARY HAS RECEIVED ANY NOTICE TO THE EFFECT THAT ITS
OPERATIONS ARE NOT IN MATERIAL COMPLIANCE WITH ANY OF THE REQUIREMENTS OF
APPLICABLE FEDERAL, STATE AND LOCAL ENVIRONMENTAL, HEALTH AND SAFETY STATUTES
AND REGULATIONS OR THE SUBJECT OF ANY FEDERAL OR STATE INVESTIGATION EVALUATING
WHETHER ANY REMEDIAL ACTION IS NEEDED TO RESPOND TO A RELEASE OF ANY TOXIC OR
HAZARDOUS WASTE OR SUBSTANCE INTO THE ENVIRONMENT, WHICH NON-COMPLIANCE OR
REMEDIAL ACTION COULD HAVE A MATERIAL ADVERSE EFFECT.

 


6.13.                        OWNERSHIP OF PROPERTIES.  ON THE DATE OF THIS
AGREEMENT, IT AND ITS SUBSIDIARIES WILL HAVE GOOD TITLE, FREE OF ALL LIENS OTHER
THAN THOSE PERMITTED BY SECTION 7.15, TO ALL OF THE PROPERTY AND ASSETS
REFLECTED IN THE FINANCIAL STATEMENTS AS OWNED BY IT.

 

48

--------------------------------------------------------------------------------


 


6.14.                        INVESTMENT COMPANY ACT.  NEITHER IT NOR ANY
SUBSIDIARY IS AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY”, WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.

 


6.15.                        PUBLIC UTILITY HOLDING COMPANY ACT.  NEITHER IT NOR
ANY SUBSIDIARY IS A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY”, OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY”
OF A “HOLDING COMPANY”, WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY
ACT OF 1935, AS AMENDED.

 


6.16.                        SOLVENCY.  (I) IMMEDIATELY AFTER THE CLOSING DATE
AND IMMEDIATELY FOLLOWING THE MAKING OF EACH LOAN AND AFTER GIVING EFFECT TO THE
APPLICATION OF THE PROCEEDS OF SUCH LOANS, (A) THE FAIR VALUE OF THE ASSETS OF
THE GENERAL PARTNER, THE BORROWER AND THEIR SUBSIDIARIES ON A CONSOLIDATED
BASIS, AT A FAIR VALUATION, WILL EXCEED THE DEBTS AND LIABILITIES, SUBORDINATED,
CONTINGENT OR OTHERWISE, OF THE GENERAL PARTNER, THE BORROWER AND THEIR
SUBSIDIARIES ON A CONSOLIDATED BASIS; (B) THE PRESENT FAIR SALEABLE VALUE OF THE
PROPERTY OF THE GENERAL PARTNER, THE BORROWER AND THEIR SUBSIDIARIES ON A
CONSOLIDATED BASIS WILL BE GREATER THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY
THE PROBABLE LIABILITY OF THE GENERAL PARTNER, THE BORROWER AND THEIR
SUBSIDIARIES ON A CONSOLIDATED BASIS ON THEIR DEBTS AND OTHER LIABILITIES,
SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND OTHER LIABILITIES
BECOME ABSOLUTE AND MATURED; (C) THE GENERAL PARTNER, THE BORROWER AND THEIR
SUBSIDIARIES ON A CONSOLIDATED BASIS WILL BE ABLE TO PAY THEIR DEBTS AND
LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND
LIABILITIES BECOME ABSOLUTE AND MATURED; AND (D) THE GENERAL PARTNER, THE
BORROWER AND THEIR SUBSIDIARIES ON A CONSOLIDATED BASIS WILL NOT HAVE
UNREASONABLY SMALL CAPITAL WITH WHICH TO CONDUCT THE BUSINESSES IN WHICH THEY
ARE ENGAGED AS SUCH BUSINESSES ARE NOW CONDUCTED AND ARE PROPOSED TO BE
CONDUCTED AFTER THE DATE HEREOF.

 


(II)                                  IT DOES NOT INTEND TO, OR TO PERMIT ANY OF
ITS SUBSIDIARIES TO, AND DOES NOT BELIEVE THAT IT OR ANY OF ITS SUBSIDIARIES
WILL, INCUR DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY MATURE, TAKING
INTO ACCOUNT THE TIMING OF AND AMOUNTS OF CASH TO BE RECEIVED BY IT OR ANY SUCH
SUBSIDIARY AND THE TIMING OF THE AMOUNTS OF CASH TO BE PAYABLE ON OR IN RESPECT
OF ITS INDEBTEDNESS OR THE INDEBTEDNESS OF ANY SUCH SUBSIDIARY.

 


6.17.                        INSURANCE.  IT AND ITS SUBSIDIARIES CARRY INSURANCE
ON THEIR PROJECTS WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES, IN
SUCH AMOUNTS, WITH SUCH DEDUCTIBLES AND COVERING SUCH RISKS AS ARE AT LEAST
COMPARABLE TO THE COVERAGE CURRENTLY MAINTAINED BY BORROWER AND ITS SUBSIDIARIES
AS EVIDENCED BY INSURANCE CERTIFICATES PROVIDED TO ADMINISTRATIVE AGENT,
INCLUDING, WITHOUT LIMITATION:

 

(I)                                                             PROPERTY AND
CASUALTY INSURANCE (INCLUDING COVERAGE FOR FLOOD AND OTHER WATER DAMAGE FOR ANY
PROJECT LOCATED WITHIN A 100-YEAR FLOOD PLAIN) IN THE AMOUNT OF THE REPLACEMENT
COST OF THE IMPROVEMENTS AT THE PROJECT;

 

(II)                                                          LOSS OF RENTAL
INCOME INSURANCE IN THE AMOUNT NOT LESS THAN ONE YEAR’S GROSS REVENUES FROM THE
PROJECTS; AND

 

(III)                                                       COMPREHENSIVE
GENERAL LIABILITY INSURANCE IN THE AMOUNT OF $20,000,000 PER OCCURRENCE.

 

49

--------------------------------------------------------------------------------


 


6.18.                        REIT STATUS.  THE GENERAL PARTNER IS IN GOOD
STANDING ON THE NEW YORK STOCK EXCHANGE, IS QUALIFIED AS A REAL ESTATE
INVESTMENT TRUST AND CURRENTLY IS IN COMPLIANCE WITH ALL PROVISIONS OF THE CODE
APPLICABLE TO QUALIFICATION AS A REAL ESTATE INVESTMENT TRUST.

 


6.19.                        ENVIRONMENTAL MATTERS.  EACH OF THE FOLLOWING
REPRESENTATIONS AND WARRANTIES IS TRUE AND CORRECT ON AND AS OF THE CLOSING DATE
EXCEPT TO THE EXTENT THAT THE FACTS AND CIRCUMSTANCES GIVING RISE TO ANY SUCH
FAILURE TO BE SO TRUE AND CORRECT, IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:

 

(I)                                                                                    
TO THE BEST KNOWLEDGE OF, RESPECTIVELY, THE GENERAL PARTNER OR THE BORROWER, THE
PROJECTS OF SUCH ENTITY AND ITS SUBSIDIARIES DO NOT CONTAIN, AND HAVE NOT
PREVIOUSLY CONTAINED, ANY MATERIALS OF ENVIRONMENTAL CONCERN IN AMOUNTS OR
CONCENTRATIONS WHICH CONSTITUTE OR CONSTITUTED A VIOLATION OF, OR COULD
REASONABLY GIVE RISE TO LIABILITY UNDER, ENVIRONMENTAL LAWS.  IN MAKING THIS
STATEMENT, GENERAL PARTNER AND BORROWER ARE ASSUMING (EXCEPT TO THE EXTENT THAT
EITHER OF THEM HAS ACTUAL KNOWLEDGE TO THE CONTRARY) THAT ANY PERSON HANDLING
ANY MATERIALS OF ENVIRONMENTAL CONCERN AT ANY PROJECT WILL DO SO IN A REASONABLE
MANNER AND IN ACCORDANCE WITH ALL LEGAL REQUIREMENTS.

 

(II)                                                                                 
TO THE BEST KNOWLEDGE OF SUCH ENTITY, THE PROJECTS OF SUCH ENTITY AND ITS
SUBSIDIARIES AND ALL OPERATIONS AT THE PROJECTS ARE IN COMPLIANCE, AND HAVE IN
THE LAST TWO YEARS BEEN IN COMPLIANCE, WITH ALL APPLICABLE ENVIRONMENTAL LAWS,
AND THERE IS NO CONTAMINATION AT, UNDER OR ABOUT THE PROJECTS OF SUCH ENTITY AND
ITS SUBSIDIARIES, OR VIOLATION OF ANY ENVIRONMENTAL LAW WITH RESPECT TO THE
PROJECTS OF SUCH ENTITY AND ITS SUBSIDIARIES.

 

(III)                                                                              
NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED FROM ANY GOVERNMENTAL
AUTHORITY ANY NOTICE OF VIOLATION, ALLEGED VIOLATION, NON-COMPLIANCE, LIABILITY
OR POTENTIAL LIABILITY REGARDING ENVIRONMENTAL MATTERS OR COMPLIANCE WITH
ENVIRONMENTAL LAWS WITH REGARD TO ANY OF THE PROJECTS, NOR DOES IT HAVE
KNOWLEDGE OR REASON TO BELIEVE THAT ANY SUCH NOTICE WILL BE RECEIVED OR IS BEING
THREATENED, NOR HAS ANY PROCEEDING BEEN BROUGHT OR COMPLAINT FILED BY ANY PARTY
ALLEGING ANY SUCH VIOLATION, NON-COMPLIANCE, LIABILITY OR POTENTIAL LIABILITY.

 

(IV)                                                                             
TO THE BEST KNOWLEDGE OF SUCH ENTITY, MATERIALS OF ENVIRONMENTAL CONCERN HAVE
NOT BEEN TRANSPORTED OR DISPOSED OF FROM THE PROJECTS OF SUCH ENTITY AND ITS
SUBSIDIARIES IN VIOLATION OF, OR IN A MANNER OR TO A LOCATION WHICH COULD
REASONABLY GIVE RISE TO LIABILITY UNDER, ENVIRONMENTAL LAWS, NOR HAVE ANY
MATERIALS OF ENVIRONMENTAL CONCERN BEEN GENERATED, TREATED, STORED OR DISPOSED
OF AT, ON OR UNDER ANY OF THE PROJECTS OF SUCH ENTITY AND ITS SUBSIDIARIES IN
VIOLATION OF, OR IN A MANNER THAT COULD GIVE RISE TO LIABILITY UNDER, ANY
APPLICABLE ENVIRONMENTAL LAWS.

 

50

--------------------------------------------------------------------------------


 

(V)                                                                                
NO JUDICIAL PROCEEDINGS OR GOVERNMENTAL OR ADMINISTRATIVE ACTION IS PENDING, OR,
TO THE KNOWLEDGE OF SUCH ENTITY, THREATENED, UNDER ANY ENVIRONMENTAL LAW TO
WHICH SUCH ENTITY OR ANY OF ITS SUBSIDIARIES IS OR WILL BE NAMED AS A PARTY WITH
RESPECT TO THE PROJECTS OF SUCH ENTITY AND ITS SUBSIDIARIES, NOR TO BORROWER’S
KNOWLEDGE ARE THERE ANY CONSENT DECREES OR OTHER DECREES, CONSENT ORDERS,
ADMINISTRATIVE ORDER OR OTHER ORDERS, OR OTHER ADMINISTRATIVE OF JUDICIAL
REQUIREMENTS OUTSTANDING UNDER ANY ENVIRONMENTAL LAW WITH RESPECT TO THE
PROJECTS OF SUCH ENTITY AND ITS SUBSIDIARIES.

 

(VI)                                                                             
TO THE BEST KNOWLEDGE OF SUCH ENTITY, THERE HAS BEEN NO RELEASE OR THREAT OF
RELEASE OF MATERIALS OF ENVIRONMENTAL CONCERN AT OR FROM THE PROJECTS OF SUCH
ENTITY AND ITS SUBSIDIARIES, OR ARISING FROM OR RELATED TO THE OPERATIONS OF
SUCH ENTITY AND ITS SUBSIDIARIES IN CONNECTION WITH THE PROJECTS IN VIOLATION OF
OR IN AMOUNTS OR IN A MANNER THAT COULD GIVE RISE TO LIABILITY UNDER
ENVIRONMENTAL LAWS.

 


6.20.                        UNENCUMBERED ASSETS.  SCHEDULE 3 HERETO CONTAINS A
COMPLETE AND ACCURATE DESCRIPTION OF UNENCUMBERED ASSETS AS OF THE CLOSING DATE
AND AS SUPPLEMENTED FROM TIME TO TIME IN CONNECTION WITH THE DELIVERY OF A
COMPLIANCE CERTIFICATE PURSUANT TO SECTION 7.1 HEREOF, INCLUDING THE ENTITY THAT
OWNS EACH UNENCUMBERED ASSET.  WITH RESPECT TO EACH PROJECT IDENTIFIED FROM TIME
TO TIME AS AN UNENCUMBERED ASSET, EXCEPT TO THE EXTENT DISCLOSED IN WRITING TO
THE LENDERS AND APPROVED BY THE REQUIRED LENDERS (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD), BORROWER HEREBY REPRESENTS AND WARRANTS AS FOLLOWS
EXCEPT TO THE EXTENT THE FAILURE OF SUCH REPRESENTATION AND WARRANTY TO BE TRUE
WOULD NOT MATERIALLY ADVERSELY AFFECT THE USE AND OPERATION OF SUCH PROJECT FOR
ITS INTENDED USE OR ITS MARKETABILITY OR VALUE:

 


6.20.1                  NO PORTION OF ANY IMPROVEMENT ON THE UNENCUMBERED ASSET
IS LOCATED IN AN AREA IDENTIFIED BY THE SECRETARY OF HOUSING AND URBAN
DEVELOPMENT OR ANY SUCCESSOR THERETO AS AN AREA HAVING SPECIAL FLOOD HAZARDS
PURSUANT TO THE NATIONAL FLOOD INSURANCE ACT OF 1968 OR THE FLOOD DISASTER
PROTECTION ACT OF 1973, AS AMENDED, OR ANY SUCCESSOR LAW, OR, IF LOCATED WITHIN
ANY SUCH AREA, BORROWER HAS OBTAINED AND WILL MAINTAIN THE INSURANCE PRESCRIBED
IN SECTION 7.6 HEREOF.


 


6.20.2                  TO THE BORROWER’S KNOWLEDGE, THE UNENCUMBERED ASSET AND
THE PRESENT USE AND OCCUPANCY THEREOF ARE IN MATERIAL COMPLIANCE WITH ALL
APPLICABLE ZONING ORDINANCES (WITHOUT RELIANCE UPON ADJOINING OR OTHER
PROPERTIES EXCEPT TO THE EXTENT ALLOWED BY APPLICABLE LAWS), BUILDING CODES,
LAND USE AND ENVIRONMENTAL LAWS, AND OTHER SIMILAR LAWS (“APPLICABLE LAWS”).


 


6.20.3                  THE UNENCUMBERED ASSET IS SERVED BY ALL UTILITIES
REQUIRED FOR THE CURRENT OR CONTEMPLATED USE THEREOF.  ALL UTILITY SERVICE IS
PROVIDED BY PUBLIC UTILITIES AND THE UNENCUMBERED ASSET HAS ACCEPTED OR IS
EQUIPPED TO ACCEPT SUCH UTILITY SERVICE.


 


6.20.4                  ALL PUBLIC ROADS AND STREETS NECESSARY FOR SERVICE OF
AND ACCESS TO THE UNENCUMBERED ASSET FOR THE CURRENT OR CONTEMPLATED USE THEREOF
HAVE BEEN COMPLETED, ARE SERVICEABLE AND ALL-WEATHER AND ARE PHYSICALLY AND
LEGALLY OPEN FOR USE BY THE PUBLIC.

 

51

--------------------------------------------------------------------------------


 


6.20.5                  THE UNENCUMBERED ASSET IS SERVED BY PUBLIC WATER AND
SEWER SYSTEMS OR, IF THE UNENCUMBERED ASSET IS NOT SERVICED BY A PUBLIC WATER
AND SEWER SYSTEM, SUCH ALTERNATE SYSTEMS ARE ADEQUATE AND MEET, IN ALL MATERIAL
RESPECTS, ALL REQUIREMENTS AND REGULATIONS OF, AND OTHERWISE COMPLIES IN ALL
MATERIAL RESPECTS WITH, ALL APPLICABLE LAWS WITH RESPECT TO SUCH ALTERNATE
SYSTEMS.


 


6.20.6                  BORROWER IS NOT AWARE OF ANY LATENT OR PATENT STRUCTURAL
OR OTHER SIGNIFICANT DEFICIENCY OF THE UNENCUMBERED ASSET.  THE UNENCUMBERED
ASSET IS FREE OF DAMAGE AND WASTE THAT WOULD MATERIALLY AND ADVERSELY AFFECT THE
VALUE OF THE UNENCUMBERED ASSET OTHER THAN DAMAGE WHICH HAS BEEN COVERED BY
INSURANCE, IS IN GOOD REPAIR AND THERE IS NO MATERIAL DEFERRED MAINTENANCE OTHER
THAN ORDINARY DEFERRED MAINTENANCE GIVEN THE AGE OF THE ASSET FOR WHICH ADEQUATE
RESERVES EXIST.  THE UNENCUMBERED ASSET IS FREE FROM MATERIAL DAMAGE CAUSED BY
FIRE OR OTHER CASUALTY.  THERE IS NO PENDING OR, TO THE ACTUAL KNOWLEDGE OF
BORROWER THREATENED CONDEMNATION PROCEEDINGS AFFECTING THE UNENCUMBERED ASSET,
OR ANY MATERIAL PART THEREOF.


 


6.20.7                  EXCEPT FOR MATTERS INSURED BY TITLE INSURANCE, ALL
IMPROVEMENTS ON THE UNENCUMBERED ASSET LIE WITHIN THE BOUNDARIES AND BUILDING
RESTRICTIONS OF THE LEGAL DESCRIPTION OF RECORD OF THE UNENCUMBERED ASSET, NO
SUCH IMPROVEMENTS ENCROACH UPON EASEMENTS BENEFITING THE UNENCUMBERED ASSET
OTHER THAN ENCROACHMENTS THAT DO NOT MATERIALLY ADVERSELY AFFECT THE USE OR
OCCUPANCY OF THE UNENCUMBERED ASSET AND NO IMPROVEMENTS ON ADJOINING PROPERTIES
ENCROACH UPON THE UNENCUMBERED ASSET OR EASEMENTS BENEFITING THE UNENCUMBERED
ASSET OTHER THAN ENCROACHMENTS THAT DO NOT MATERIALLY ADVERSELY AFFECT THE USE
OR OCCUPANCY OF THE UNENCUMBERED ASSET.  ALL MATERIAL AMENITIES, ACCESS ROUTES
OR OTHER ITEMS THAT MATERIALLY BENEFIT THE UNENCUMBERED ASSET ARE UNDER DIRECT
CONTROL OF BORROWER, CONSTITUTE PERMANENT EASEMENTS THAT BENEFIT ALL OR PART OF
THE UNENCUMBERED ASSET OR ARE PUBLIC PROPERTY, AND THE UNENCUMBERED ASSET, BY
VIRTUE OF SUCH EASEMENTS OR OTHERWISE, IS CONTIGUOUS TO A PHYSICALLY OPEN,
DEDICATED ALL WEATHER PUBLIC STREET, AND HAS THE NECESSARY PERMITS FOR INGRESS
AND EGRESS.


 


6.20.8                  THERE ARE NO MATERIAL DELINQUENT TAXES, GROUND RENTS,
WATER CHARGES, SEWER RENTS, ASSESSMENTS, INSURANCE PREMIUMS, LEASEHOLD PAYMENTS,
OR OTHER OUTSTANDING CHARGES AFFECTING THE UNENCUMBERED ASSET EXCEPT TO THE
EXTENT SUCH ITEMS ARE BEING CONTESTED IN GOOD FAITH AND AS TO WHICH ADEQUATE
RESERVES HAVE BEEN PROVIDED.


 


A BREACH OF ANY OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
SECTION 6.20 WITH RESPECT TO A PROJECT SHALL DISQUALIFY SUCH PROJECT FROM BEING
AN UNENCUMBERED ASSET FOR SO LONG AS SUCH BREACH CONTINUES (UNLESS OTHERWISE
APPROVED BY THE REQUIRED LENDERS) BUT SHALL NOT CONSTITUTE A DEFAULT (UNLESS THE
ELIMINATION OF SUCH PROPERTY AS AN UNENCUMBERED ASSET RESULTS IN A DEFAULT UNDER
ONE OF THE OTHER PROVISIONS OF THIS AGREEMENT).

 


6.21.                        REPORTABLE TRANSACTION.  THE BORROWER DOES NOT
INTEND TO TREAT THE ADVANCES AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY AS
BEING A “REPORTABLE TRANSACTION” (WITHIN THE MEANING OF TREASURY REGULATION
SECTION 1.6011-4).  IN THE EVENT THE BORROWER DETERMINES TO TAKE ANY ACTION
INCONSISTENT WITH SUCH INTENTION, IT WILL PROMPTLY NOTIFY THE ADMINISTRATIVE
AGENT AND THE LENDERS THEREOF.  THE BORROWER ACKNOWLEDGES THAT THE
ADMINISTRATIVE AGENT AND/OR ONE OR MORE OF THE LENDERS MAY TREAT ITS ADVANCES
AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY AS

 

52

--------------------------------------------------------------------------------


 

part of a transaction that is subject to Treasury Regulation Section 1.6011-4 or
Section 301.6112-1 and the Administrative Agent and such Lender or Lenders, as
applicable, may file such IRS forms or maintain such lists and other records as
they may determine is required by such Treasury Regulations.

 


6.22.                        PLAN ASSETS; PROHIBITED TRANSACTIONS.  NEITHER
BORROWER, ANY SUBSIDIARY NOR ANY MEMBER OF THE CONTROLLED GROUP MAINTAINS ANY
PLAN.  THE BORROWER IS NOT AN ENTITY DEEMED TO HOLD “PLAN ASSETS” WITHIN THE
MEANING OF 29 C.F.R. § 2510.3-101 OF AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN
SECTION 3(3) OF ERISA) WHICH IS SUBJECT TO TITLE I OF ERISA OR ANY PLAN (WITHIN
THE MEANING OF SECTION 4975 OF THE CODE), AND NEITHER THE EXECUTION OF THIS
AGREEMENT NOR THE MAKING OF CREDIT EXTENSIONS HEREUNDER GIVES RISE TO A
PROHIBITED TRANSACTION WITHIN THE MEANING OF SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE.

 


ARTICLE VII

 


COVENANTS

 


DURING THE TERM OF THIS AGREEMENT, UNLESS THE REQUIRED LENDERS SHALL OTHERWISE
CONSENT IN WRITING:

 


7.1.                              FINANCIAL REPORTING.  THE GENERAL PARTNER AND
THE BORROWER WILL MAINTAIN, FOR THEMSELVES AND EACH SUBSIDIARY, A SYSTEM OF
ACCOUNTING ESTABLISHED AND ADMINISTERED IN ACCORDANCE WITH GAAP, AND FURNISH TO
THE LENDERS:

 

(I)                                                                                    
AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 45 DAYS AFTER THE CLOSE OF
EACH FISCAL QUARTER, FOR THE GENERAL PARTNER (CONSOLIDATED WITH THE BORROWER AND
THEIR SUBSIDIARIES), AN UNAUDITED CONSOLIDATED BALANCE SHEET AS OF THE CLOSE OF
EACH SUCH PERIOD AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND
RETAINED EARNINGS AND OF CASH FLOWS OF THE GENERAL PARTNER, THE BORROWER AND
THEIR SUBSIDIARIES FOR SUCH PERIOD AND THE PORTION OF THE FISCAL YEAR THROUGH
THE END OF SUCH PERIOD, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
FIGURES FOR THE PREVIOUS YEAR, ALL CERTIFIED BY THE GENERAL PARTNER’S CHIEF
FINANCIAL OFFICER OR CHIEF ACCOUNTING OFFICER;

 

(II)                                                                                 
AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 45 DAYS AFTER THE CLOSE OF
EACH FISCAL QUARTER, FOR THE GENERAL PARTNER, THE BORROWER AND THEIR
SUBSIDIARIES, RELATED REPORTS IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDERS,
ALL CERTIFIED BY THE ENTITY’S CHIEF FINANCIAL OFFICER OR CHIEF ACCOUNTING
OFFICER, INCLUDING A STATEMENT OF FUNDS FROM OPERATIONS, A DESCRIPTION OF
UNENCUMBERED ASSETS, A STATEMENT OF GUARANTEE OBLIGATIONS, INCLUDING A
DESCRIPTION OF ANY GUARANTIES OF INVESTMENT AFFILIATE DEBT EXCLUDED FROM
GUARANTEE OBLIGATIONS PURSUANT TO THE DEFINITION THEREOF, ALONG WITH A
CERTIFICATION THAT THE CONDITIONS FOR EXCLUSION ARE MET AND SUCH BACK-UP
INFORMATION AS MAY BE REQUESTED BY ADMINISTRATIVE AGENT, A LISTING OF CAPITAL
EXPENDITURES, A REPORT LISTING AND

 

53

--------------------------------------------------------------------------------


 

DESCRIBING ALL NEWLY ACQUIRED PROJECTS, INCLUDING THEIR PROPERTY OPERATING
INCOME, COST AND SECURED OR UNSECURED INDEBTEDNESS ASSUMED IN CONNECTION WITH
SUCH ACQUISITION, IF ANY, SUMMARY PROJECT INFORMATION FOR ALL PROJECTS,
INCLUDING, WITHOUT LIMITATION, THEIR PROPERTY OPERATING INCOME, OCCUPANCY RATES,
SQUARE FOOTAGE, PROPERTY TYPE AND DATE ACQUIRED OR BUILT, AND SUCH OTHER
INFORMATION AS MAY BE REQUESTED;

 

(III)                                                                              
AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 90 DAYS AFTER THE CLOSE OF
EACH FISCAL YEAR, FOR THE GENERAL PARTNER (CONSOLIDATED WITH THE BORROWER AND
THEIR SUBSIDIARIES), AUDITED FINANCIAL STATEMENTS, INCLUDING A CONSOLIDATED
BALANCE SHEET AS AT THE END OF SUCH YEAR AND THE RELATED CONSOLIDATED STATEMENTS
OF INCOME AND RETAINED EARNINGS AND OF CASH FLOWS FOR SUCH YEAR, SETTING FORTH
IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, REPORTED ON
BY KPMG PEAT MARWICK LLP, OR THE OTHER TOP FOUR ACCOUNTING FIRMS BY SIZE (OR
OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING
ACCEPTABLE TO ADMINISTRATIVE AGENT) WITHOUT A “GOING CONCERN” OR LIKE
QUALIFICATION OR EXCEPTION, OR QUALIFICATION ARISING OUT OF THE SCOPE OF THE
AUDIT;

 

(IV)                                                                             
AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 90 DAYS AFTER THE CLOSE OF
EACH FISCAL YEAR, FOR THE GENERAL PARTNER, THE BORROWER AND THEIR SUBSIDIARIES,
RELATED REPORTS IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDERS, CERTIFIED BY
THE ENTITY’S CHIEF FINANCIAL OFFICER OR CHIEF ACCOUNTING OFFICER, INCLUDING
REPORTS CONTAINING TAXABLE INCOME AND PROPERTY OPERATING INCOME FOR EACH
INDIVIDUAL PROPERTY;

 

(V)                                                                                
TOGETHER WITH THE QUARTERLY AND ANNUAL FINANCIAL STATEMENTS REQUIRED HEREUNDER,
A COMPLIANCE CERTIFICATE IN SUBSTANTIALLY THE FORM OF EXHIBIT F HERETO SIGNED BY
THE GENERAL PARTNER’S AND THE BORROWER’S CHIEF FINANCIAL OFFICERS OR CHIEF
ACCOUNTING OFFICERS SHOWING THE CALCULATIONS AND COMPUTATIONS NECESSARY TO
DETERMINE COMPLIANCE WITH THIS AGREEMENT AND STATING THAT NO DEFAULT OR
UNMATURED DEFAULT EXISTS, OR IF ANY DEFAULT OR UNMATURED DEFAULT EXISTS, STATING
THE NATURE AND STATUS THEREOF;

 

(VI)                                                                             
AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN 10 DAYS AFTER THE GENERAL PARTNER OR
THE BORROWER KNOWS THAT ANY REPORTABLE EVENT HAS OCCURRED WITH RESPECT TO ANY
PLAN, A STATEMENT, SIGNED BY THE CHIEF FINANCIAL OFFICER OF SUCH ENTITY,
DESCRIBING SAID REPORTABLE EVENT AND THE ACTION WHICH SUCH ENTITY PROPOSES TO
TAKE WITH RESPECT THERETO;

 

(VII)                                                                          
AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN 10 DAYS AFTER RECEIPT BY THE GENERAL
PARTNER OR THE BORROWER, A COPY OF (A) ANY NOTICE OR CLAIM TO THE EFFECT THAT
THE GENERAL PARTNER, THE BORROWER OR ANY OF THEIR SUBSIDIARIES IS OR MAY BE
LIABLE TO ANY PERSON AS A RESULT OF THE RELEASE BY SUCH ENTITY, ANY OF ITS
SUBSIDIARIES, OR ANY OTHER PERSON OF ANY TOXIC OR HAZARDOUS WASTE OR SUBSTANCE
INTO THE ENVIRONMENT, AND (B) ANY NOTICE ALLEGING ANY VIOLATION OF ANY FEDERAL,
STATE OR LOCAL ENVIRONMENTAL, HEALTH OR SAFETY LAW OR

 

54

--------------------------------------------------------------------------------


 

REGULATION BY THE GENERAL PARTNER OR THE BORROWER OR ANY OF THEIR SUBSIDIARIES,
WHICH, IN EITHER CASE, COULD HAVE A MATERIAL ADVERSE EFFECT;

 

(VIII)                                                                       
PROMPTLY UPON THE FURNISHING THEREOF TO THE SHAREHOLDERS OF THE GENERAL PARTNER
OR THE PARTNERS OF THE BORROWER, COPIES OF ALL FINANCIAL STATEMENTS, REPORTS AND
PROXY STATEMENTS SO FURNISHED;

 

(IX)                                                                               
PROMPTLY UPON THE FILING THEREOF, COPIES OF ALL REGISTRATION STATEMENTS AND
ANNUAL, QUARTERLY, MONTHLY OR OTHER REPORTS AND ANY OTHER PUBLIC INFORMATION
WHICH THE GENERAL PARTNER, THE BORROWER OR ANY OF THEIR SUBSIDIARIES FILES WITH
THE SECURITIES EXCHANGE COMMISSION;

 

(X)                                                                                  
PROMPTLY UPON THE DISTRIBUTION THEREOF TO THE PRESS OR THE PUBLIC, COPIES OF ALL
PRESS RELEASES; AND

 

(XI)                                                                               
SUCH OTHER INFORMATION (INCLUDING, WITHOUT LIMITATION, FINANCIAL STATEMENTS FOR
THE BORROWER AND NON-FINANCIAL INFORMATION) AS THE ADMINISTRATIVE AGENT OR ANY
LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.

 

If any information which is required to be furnished to the Lenders under this
Section 7.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date than is hereby required, then the information
required hereunder shall be furnished to the Lenders at such earlier date.

 


7.2.                              USE OF PROCEEDS.  THE GENERAL PARTNER AND THE
BORROWER WILL, AND WILL CAUSE EACH OF THEIR SUBSIDIARIES TO, USE THE PROCEEDS OF
THE ADVANCES FOR THE GENERAL BUSINESS PURPOSES OF THE BORROWER, INCLUDING
WORKING CAPITAL NEEDS AND INTERIM FINANCING FOR PROPERTY ACQUISITIONS OF NEW
PROJECTS, CONSTRUCTION OF NEW IMPROVEMENTS OR EXPANSIONS OF EXISTING
IMPROVEMENTS ON PROJECTS, AND TO REPAY OUTSTANDING ADVANCES.  THE GENERAL
PARTNER AND THE BORROWER WILL NOT, NOR WILL THEY PERMIT ANY SUBSIDIARY TO, USE
ANY OF THE PROCEEDS OF THE ADVANCES (I) TO PURCHASE OR CARRY ANY “MARGIN STOCK”
(AS DEFINED IN REGULATION G OR U) OR (II) TO FUND ANY PURCHASE OF, OR OFFER FOR,
ANY CAPITAL STOCK OF ANY PERSON, UNLESS SUCH PERSON HAS CONSENTED TO SUCH OFFER
PRIOR TO ANY PUBLIC ANNOUNCEMENTS RELATING THERETO AND THE REQUIRED LENDERS HAVE
CONSENTED TO SUCH USE OF THE PROCEEDS OF SUCH ADVANCE.

 


7.3.                              NOTICE OF DEFAULT.  THE GENERAL PARTNER AND
THE BORROWER WILL GIVE, AND WILL CAUSE EACH OF THEIR SUBSIDIARIES TO GIVE,
PROMPT NOTICE IN WRITING TO THE LENDERS OF THE OCCURRENCE OF (I) ANY DEFAULT OR
UNMATURED DEFAULT AND (II) OF ANY OTHER DEVELOPMENT, FINANCIAL OR OTHERWISE,
WHICH COULD HAVE A MATERIAL ADVERSE EFFECT.

 


7.4.                              CONDUCT OF BUSINESS.  THE GENERAL PARTNER AND
THE BORROWER WILL DO, AND WILL CAUSE EACH OF THEIR SUBSIDIARIES TO DO, ALL
THINGS NECESSARY TO REMAIN DULY INCORPORATED AND/OR DULY QUALIFIED, VALIDLY
EXISTING AND IN GOOD STANDING AS A REAL ESTATE INVESTMENT TRUST, CORPORATION,
GENERAL PARTNERSHIP OR LIMITED PARTNERSHIP, AS THE CASE MAY BE, IN ITS
JURISDICTION OF INCORPORATION/FORMATION AND MAINTAIN ALL REQUISITE AUTHORITY TO
CONDUCT ITS BUSINESS IN EACH JURISDICTION IN WHICH ITS BUSINESS IS CONDUCTED AND
TO CARRY ON AND CONDUCT ITS BUSINESSES IN SUBSTANTIALLY THE SAME MANNER AS IT IS
PRESENTLY CONDUCTED AND, SPECIFICALLY, NEITHER THE GENERAL PARTNER, THE BORROWER
NOR THEIR RESPECTIVE SUBSIDIARIES WILL UNDERTAKE ANY BUSINESS OTHER THAN THE

 

55

--------------------------------------------------------------------------------


 

acquisition, development, ownership, management, operation and leasing of
office, industrial and retail properties and ancillary businesses specifically
related thereto, including its third party construction business except that the
Borrower and its Subsidiaries may invest in (i) land, (ii)
non-office/industrial/retail property holdings, (iii) stock holdings, (iv)
mortgages (v) passive non-real estate investments and (vi) joint ventures and
partnerships, provided that the total investment in any one of the first five of
the foregoing categories does not exceed ten percent (10%) of Market
Capitalization, the total investment in the sixth category (joint ventures and
partnerships) does not exceed 20% of Market Capitalization, and the total
investment in all of the foregoing investment categories in the aggregate is
less than or equal to twenty-five percent (25%) of Market Capitalization.  For
the purposes of this Section 7.4, joint ventures and partnerships shall be
valued in accordance with GAAP, non-revenue generating investments such as land
and stock holdings shall be valued at the lower of acquisition cost or market
value, and the value of all other investments shall be determined by
capitalizing Property Operating Income from these assets at a rate of 9.0%.  In
the event of any disagreement as to how to value an investment, the judgment of
the Administrative Agent shall prevail.

 


7.5.                              TAXES.  THE GENERAL PARTNER AND THE BORROWER
WILL PAY, AND WILL CAUSE EACH OF THEIR SUBSIDIARIES TO PAY, WHEN DUE ALL TAXES,
ASSESSMENTS AND GOVERNMENTAL CHARGES AND LEVIES UPON THEM OF THEIR INCOME,
PROFITS OR PROJECTS, EXCEPT THOSE WHICH ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN
SET ASIDE.

 


7.6.                              INSURANCE.  THE GENERAL PARTNER AND THE
BORROWER WILL, AND WILL CAUSE EACH OF THEIR SUBSIDIARIES TO, MAINTAIN WITH
FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES INSURANCE ON ALL THEIR
PROPERTY IN SUCH AMOUNTS AND COVERING SUCH RISKS AS IS CONSISTENT WITH SOUND
BUSINESS PRACTICE, AND THE GENERAL PARTNER AND THE BORROWER WILL FURNISH TO ANY
LENDER UPON REQUEST FULL INFORMATION AS TO THE INSURANCE CARRIED.

 


7.7.                              COMPLIANCE WITH LAWS.  THE GENERAL PARTNER AND
THE BORROWER WILL, AND WILL CAUSE EACH OF THEIR SUBSIDIARIES TO, COMPLY IN ALL
MATERIAL RESPECTS WITH ALL LAWS, RULES, REGULATIONS, ORDERS, WRITS, JUDGMENTS,
INJUNCTIONS, DECREES OR AWARDS TO WHICH THEY MAY BE SUBJECT.

 


7.8.                              MAINTENANCE OF PROPERTIES.  THE GENERAL
PARTNER AND THE BORROWER WILL, AND WILL CAUSE EACH OF THEIR SUBSIDIARIES TO, DO
ALL THINGS NECESSARY TO MAINTAIN, PRESERVE, PROTECT AND KEEP ITS PROPERTY IN
GOOD REPAIR, WORKING ORDER AND CONDITION, AND MAKE ALL NECESSARY AND PROPER
REPAIRS, RENEWALS AND REPLACEMENTS SO THAT THEIR BUSINESSES CARRIED ON IN
CONNECTION THEREWITH MAY BE PROPERLY CONDUCTED AT ALL TIMES.

 


7.9.                              INSPECTION.  THE GENERAL PARTNER AND THE
BORROWER WILL, AND WILL CAUSE EACH OF THEIR SUBSIDIARIES TO, PERMIT THE LENDERS,
BY THEIR RESPECTIVE REPRESENTATIVES AND AGENTS, TO INSPECT ANY OF THE PROJECTS,
CORPORATE BOOKS AND FINANCIAL RECORDS OF THE GENERAL PARTNER, THE BORROWER AND
EACH OF THEIR SUBSIDIARIES, TO EXAMINE AND MAKE COPIES OF THE BOOKS OF ACCOUNTS
AND OTHER FINANCIAL RECORDS OF THE GENERAL PARTNER, THE BORROWER AND EACH OF
THEIR SUBSIDIARIES, AND TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE
GENERAL PARTNER, THE BORROWER AND EACH OF THEIR SUBSIDIARIES, AND TO BE ADVISED
AS TO THE SAME BY, THEIR RESPECTIVE OFFICERS AT SUCH REASONABLE TIMES AND
INTERVALS AS THE LENDERS MAY DESIGNATE.

 

56

--------------------------------------------------------------------------------


 


7.10.                        MAINTENANCE OF STATUS.  THE GENERAL PARTNER SHALL
AT ALL TIMES (I) REMAIN A CORPORATION LISTED AND IN GOOD STANDING ON THE NEW
YORK STOCK EXCHANGE, AND (II) MAINTAIN ITS STATUS AS A REAL ESTATE INVESTMENT
TRUST IN COMPLIANCE WITH ALL APPLICABLE PROVISIONS OF THE CODE.

 


7.11.                        DIVIDENDS.  PROVIDED THERE IS NOT A CONTINUING
DEFAULT UNDER SECTION 8.1 OR SECTION 8.2, AND THERE IS NOT A CONTINUING DEFAULT
UNDER SECTION 8.3 RELATING TO A BREACH OF ANY OF THE COVENANTS CONTAINED IN
SECTION 7.20, THE GENERAL PARTNER AND ITS SUBSIDIARIES SHALL BE PERMITTED TO
DECLARE AND PAY DIVIDENDS ON THEIR CAPITAL STOCK FROM TIME TO TIME IN AMOUNTS
DETERMINED BY THE GENERAL PARTNER, PROVIDED, HOWEVER, THAT SUBJECT TO THE TERMS
OF THE NEXT SENTENCE, IN NO EVENT SHALL THE GENERAL PARTNER OR ANY OF ITS
SUBSIDIARIES DECLARE OR PAY DIVIDENDS ON THEIR CAPITAL STOCK IF DIVIDENDS PAID
IN ANY PERIOD OF FOUR FISCAL QUARTERS, IN THE AGGREGATE, WOULD EXCEED 90% OF
FUNDS FROM OPERATIONS FOR SUCH PERIOD.  NOTWITHSTANDING THE FOREGOING, THE
GENERAL PARTNER SHALL BE PERMITTED TO DISTRIBUTE WHATEVER AMOUNT OF DIVIDENDS IS
NECESSARY TO MAINTAIN ITS TAX STATUS AS A REAL ESTATE INVESTMENT TRUST, PROVIDED
THERE IS NOT A CONTINUING DEFAULT UNDER SECTIONS 8.1 OR 8.2.

 


7.12.                        MERGER; SALE OF ASSETS.  THE GENERAL PARTNER AND
THE BORROWER WILL NOT, NOR WILL THEY PERMIT ANY OF THEIR SUBSIDIARIES TO, ENTER
INTO ANY MERGER, CONSOLIDATION, REORGANIZATION OR LIQUIDATION OR TRANSFER OR
OTHERWISE DISPOSE OF ALL OR A SUBSTANTIAL PORTION OF THEIR PROPERTY, EXCEPT FOR
SUCH TRANSACTIONS THAT OCCUR BETWEEN THE GENERAL PARTNER, THE BORROWER AND/OR
THE WHOLLY-OWNED SUBSIDIARIES OF BORROWER OR GENERAL PARTNER, PROVIDED, HOWEVER,
THE GENERAL PARTNER OR THE BORROWER MAY MERGE WITH OR ACQUIRE OTHER COMPANIES AS
PARTNERSHIPS SO LONG AS:

 

(I)                                                                                    
AFTER GIVING EFFECT TO SUCH MERGER OR ACQUISITION, NO PROVISION OF THIS
AGREEMENT WILL HAVE BEEN VIOLATED;

 

(II)                                                                                 
THE GENERAL PARTNER OR THE BORROWER WILL BE THE SURVIVING ENTITY; AND

 

(III)                                                                              
SUCH MERGER IS NOT ACCOMPLISHED THROUGH A HOSTILE TAKEOVER.

 

The Borrower will notify all of the Lenders of all material acquisitions,
dispositions, mergers or asset purchases regardless of whether or not the
Required Lenders must first give their written consent.

 


7.13.                        GENERAL PARTNER’S OWNERSHIP AND CONTROL OF
BORROWER.  THE GENERAL PARTNER WILL NOT RELINQUISH, AND WILL NOT ALLOW ANY
REDUCTION IN, ITS OWNERSHIP OR CONTROL OF THE BORROWER AND WILL NOT ALLOW OR
SUFFER TO EXIST ANY PLEDGE, OTHER ENCUMBRANCE OR THE CONVERSION TO LIMITED
PARTNERSHIP INTERESTS OF ANY OF THE GENERAL PARTNERSHIP INTERESTS IN THE
BORROWER; PROVIDED THAT (I) THE GENERAL PARTNER’S OWNERSHIP OF THE BORROWER,
INCLUDING ANY INTERESTS HELD BY WHOLLY OWNED SUBSIDIARIES OF THE GENERAL
PARTNER, MAY BE REDUCED TO 67% BY THE ISSUANCE OF ADDITIONAL LIMITED PARTNERSHIP
UNITS, SO LONG AS THE GENERAL PARTNER REMAINS THE SOLE GENERAL PARTNER OF
BORROWER AND (II) THE GENERAL PARTNER SHALL NOT TRANSFER ANY PARTNERSHIP
INTEREST TO A WHOLLY OWNED SUBSIDIARY OF THE GENERAL PARTNER UNLESS SUCH
SUBSIDIARY IS A SUBSIDIARY GUARANTOR AND DOES NOT OWN ANY MATERIAL ASSETS OTHER
THAN ITS PARTNERSHIP INTERESTS IN BORROWER.

 


7.14.                        SALE AND LEASEBACK.  THE GENERAL PARTNER AND THE
BORROWER WILL NOT, NOR WILL THEY PERMIT ANY OF THEIR SUBSIDIARIES TO, SELL OR
TRANSFER ANY OF ITS PROJECTS IN ORDER TO CONCURRENTLY OR SUBSEQUENTLY LEASE AS
LESSEE SUCH OR SIMILAR PROJECTS.

 

57

--------------------------------------------------------------------------------


 


7.15.                        LIENS.  THE GENERAL PARTNER AND THE BORROWER WILL
NOT, NOR WILL THEY PERMIT ANY OF THEIR SUBSIDIARIES TO, CREATE, INCUR, OR SUFFER
TO EXIST ANY LIEN IN, OF OR ON THE PROPERTY OF THE GENERAL PARTNER, THE BORROWER
OR ANY OF THEIR SUBSIDIARIES, EXCEPT:

 

(I)                                                                                    
LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR LEVIES ON THEIR PROPERTY
IF THE SAME SHALL NOT AT THE TIME BE DELINQUENT OR THEREAFTER CAN BE PAID
WITHOUT PENALTY, OR ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES SHALL HAVE BEEN SET ASIDE ON THEIR
BOOKS;

 

(II)                                                                                 
LIENS IMPOSED BY LAW, SUCH AS CARRIERS’, WAREHOUSEMEN’S AND MECHANICS’ LIENS AND
OTHER SIMILAR LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH SECURE
PAYMENT OF OBLIGATIONS NOT MORE THAN 60 DAYS PAST DUE OR WHICH ARE BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE
RESERVES SHALL HAVE BEEN SET ASIDE ON ITS BOOKS;

 

(III)                                                                              
LIENS ARISING OUT OF PLEDGES OR DEPOSITS UNDER WORKER’S COMPENSATION LAWS,
UNEMPLOYMENT INSURANCE, OLD AGE PENSIONS, OR OTHER SOCIAL SECURITY OR RETIREMENT
BENEFITS, OR SIMILAR LEGISLATION;

 

(IV)                                                                             
UTILITY EASEMENTS, BUILDING RESTRICTIONS AND SUCH OTHER ENCUMBRANCES OR CHARGES
AGAINST REAL PROPERTY AS ARE OF A NATURE GENERALLY EXISTING WITH RESPECT TO
PROPERTIES OF A SIMILAR CHARACTER AND WHICH DO NOT IN ANY MATERIAL WAY AFFECT
THE MARKETABILITY OF THE SAME OR INTERFERE WITH THE USE THEREOF IN THE BUSINESS
OF THE GENERAL PARTNER, THE BORROWER OR THEIR SUBSIDIARIES;

 

(V)                                                                                
LIENS EXISTING ON THE DATE HEREOF AND DESCRIBED IN SCHEDULE 2 HERETO; AND

 

(VI)                                                                             
LIENS ARISING IN CONNECTION WITH ANY INDEBTEDNESS PERMITTED HEREUNDER TO THE
EXTENT SUCH LIENS WILL NOT RESULT IN A VIOLATION OF ANY OF THE PROVISIONS OF
THIS AGREEMENT.

 

Liens permitted pursuant to this Section 7.15 shall be deemed to be “Permitted
Liens”.

 

7.16.                        AFFILIATES.  THE GENERAL PARTNER AND THE BORROWER
WILL NOT, NOR WILL THEY PERMIT ANY OF THEIR SUBSIDIARIES TO, ENTER INTO ANY
TRANSACTION (INCLUDING, WITHOUT LIMITATION, THE PURCHASE OR SALE OF ANY PROPERTY
OR SERVICE) WITH, OR MAKE ANY PAYMENT OR TRANSFER TO, ANY AFFILIATE EXCEPT IN
THE ORDINARY COURSE OF BUSINESS AND PURSUANT TO THE REASONABLE REQUIREMENTS OF
THE GENERAL PARTNER’S, THE BORROWER’S OR SUCH SUBSIDIARY’S BUSINESS AND UPON
FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO THE GENERAL PARTNER, THE BORROWER
OR SUCH SUBSIDIARY THAN THE GENERAL PARTNER, THE BORROWER OR SUCH SUBSIDIARY
WOULD OBTAIN IN A COMPARABLE ARMS-LENGTH TRANSACTION.

 


7.17.                        INTEREST RATE HEDGING.  THE GENERAL PARTNER AND THE
BORROWER WILL NOT ENTER INTO OR REMAIN LIABLE UPON, NOR WILL THEY PERMIT ANY
SUBSIDIARY TO ENTER INTO OR REMAIN LIABLE UPON, ANY AGREEMENTS, DEVICES OR
ARRANGEMENTS DESIGNED TO PROTECT AT LEAST ONE OF THE PARTIES THERETO FROM THE
FLUCTUATIONS OF INTEREST RATES, EXCHANGE RATES OR FORWARD RATES APPLICABLE TO
SUCH PARTY’S ASSETS, LIABILITIES OR EXCHANGE TRANSACTIONS, INCLUDING, BUT NOT
LIMITED TO, INTEREST RATE EXCHANGE

 

58

--------------------------------------------------------------------------------


 

agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options unless
such agreement, device or arrangement was entered into by the General Partner or
the Borrower in the ordinary course of its business for the purpose of hedging
interest rate risk to the General Partner or the Borrower.

 


7.18.                        VARIABLE INTEREST INDEBTEDNESS.  THE GENERAL
PARTNER SHALL NOT AT ANY TIME PERMIT THE OUTSTANDING PRINCIPAL BALANCE OF
INDEBTEDNESS OF THE GENERAL PARTNER AND THE BORROWER AND THEIR SUBSIDIARIES
WHICH BEARS INTEREST AT AN INTEREST RATE THAT IS NOT FIXED THROUGH THE MATURITY
DATE OF SUCH INDEBTEDNESS TO EXCEED $950,000,000.

 


7.19.                        CONSOLIDATED NET WORTH.  THE GENERAL PARTNER, AS OF
THE LAST DAY OF ANY FISCAL QUARTER, SHALL MAINTAIN A CONSOLIDATED NET WORTH OF
NOT LESS THAN THE SUM OF (I) $3,066,581,000 PLUS (II) SEVENTY-FIVE PERCENT (75%)
OF THE AGGREGATE PROCEEDS RECEIVED BY THE GENERAL PARTNER (NET OF CUSTOMARY
RELATED FEES AND EXPENSES) IN CONNECTION WITH ANY OFFERING OF STOCK IN THE
GENERAL PARTNER OR PARTNERSHIP INTERESTS IN THE BORROWER AFTER SEPTEMBER 30,
2003.

 


7.20.                        INDEBTEDNESS AND CASH FLOW COVENANTS.  THE GENERAL
PARTNER ON A CONSOLIDATED BASIS WITH THE BORROWER AND THEIR SUBSIDIARIES SHALL
NOT, AS OF THE LAST DAY OF ANY FISCAL QUARTER, PERMIT:

 

(I)                                                                                    
THE RATIO OF EBITDA TO INTEREST EXPENSE TO BE LESS THAN 2.25 TO 1.0 FOR THE
QUARTER THEN ENDED;

 

(II)                                                                                 
THE RATIO OF ADJUSTED EBITDA TO FIXED CHARGES TO BE LESS THAN 1.75 TO 1.0 FOR
THE QUARTER THEN ENDED;

 

(III)                                                                              
TOTAL LIABILITIES TO EXCEED FIFTY-FIVE PERCENT (55%) OF MARKET CAPITALIZATION;

 

(IV)                                                                             
CONSOLIDATED TOTAL INDEBTEDNESS TO EXCEED FIFTY PERCENT (50%) OF MARKET
CAPITALIZATION;

 

(V)                                                         THE VALUE OF
UNENCUMBERED ASSETS TO BE LESS THAN 1.75 TIMES THE CONSOLIDATED SENIOR UNSECURED
INDEBTEDNESS;

 

(VI)                                                                             
THE RATIO OBTAINED BY DIVIDING:  (A) THE PROPERTY OPERATING INCOME FROM ALL
UNENCUMBERED ASSETS BY (B) DEBT SERVICE ON CONSOLIDATED UNSECURED INDEBTEDNESS
TO BE LESS THAN 2.00 TO 1.0 FOR THE QUARTER THEN ENDED; OR

 

(VII)                                                                          
CONSOLIDATED SECURED INDEBTEDNESS TO EXCEED THIRTY-FIVE PERCENT (35%) OF MARKET
CAPITALIZATION.

 

7.21.                        ENVIRONMENTAL MATTERS.  THE GENERAL PARTNER AND THE
BORROWER WILL AND WILL CAUSE EACH OF THEIR SUBSIDIARIES TO:

 

59

--------------------------------------------------------------------------------


 

(i)                                     comply with, and use its commercially
reasonable efforts to ensure compliance by all tenants and subtenants, if any,
with, all applicable Environmental Laws and obtain and comply with and maintain,
and use its best efforts to ensure that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, except to
the extent that failure to do so could not be reasonably expected to have a
Material Adverse Effect;

 

(ii)                                  conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws, except to the extent that (a) the same are being contested
in good faith by appropriate proceedings and the pendency of such proceedings
could not be reasonably expected to have a Material Adverse Effect, or (b) the
General Partner has determined in good faith that contesting the same is not in
the best interests of the General Partner, the Borrower and their Subsidiaries
and the failure to contest the same could not be reasonably expected to have a
Material Adverse Effect; or

 

(iii)                               defend, indemnify and hold harmless the
Administrative Agent and each Lender, and their respective employees, agents,
officers and directors, from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under any
Environmental Laws applicable to the operations of the General Partner, the
Borrower, their Subsidiaries or the Projects, or any orders, requirements or
demands of Governmental Authorities related thereto, including, without
limitation, attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor; and

 

(iv)                              prior to the acquisition of a new Project
after the Closing Date, perform or cause to be performed an environmental
investigation, which investigation shall at a minimum comply with the Borrower’s
standard specifications and procedures which shall be subject to the approval of
the Administrative Agent, which shall not be unreasonably withheld.  In
connection with any such investigation, Borrower shall cause to be prepared a
report of such investigation, to be made available to any Lenders upon request,
for informational purposes and to assure compliance with the specifications and
procedures.

 

The indemnity contained in (iii) above shall continue in full force and effect
regardless of the termination of this Agreement.  In connection with any
investigation pursuant to (iv) above, Borrower shall cause to be prepared a
report of such investigation, to be made available to any Lenders upon request,
for informational purposes and to assure compliance with the specifications and
procedures.

 

60

--------------------------------------------------------------------------------


 


7.22.                        INTENTIONALLY OMITTED.

 


7.23.                        BORROWER’S PARTNERSHIP AGREEMENT.  THE GENERAL
PARTNER SHALL NOT CONSENT TO ANY CHANGES TO BORROWER’S PARTNERSHIP AGREEMENT,
OTHER THAN CHANGES IN THE ORDINARY COURSE OF BUSINESS, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT.

 


7.24.                        INTENTIONALLY OMITTED.

 


7.25.                        NOTICE OF RATING CHANGE.  THE BORROWER SHALL NOTIFY
THE ADMINISTRATIVE AGENT PROMPTLY IF THERE IS ANY CHANGE IN THE LONG TERM
UNSECURED DEBT RATING FROM MOODY’S OR FITCH, OF EITHER THE GENERAL PARTNER OR
THE BORROWER.

 


ARTICLE VIII

 


DEFAULTS

 


THE OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING EVENTS SHALL CONSTITUTE A
DEFAULT:

 


8.1.                              NONPAYMENT OF ANY PRINCIPAL PAYMENT ON ANY
NOTE OR LOAN WHEN DUE.


 


8.2.                              NONPAYMENT OF INTEREST UPON ANY NOTE OR LOAN
OR OF ANY FACILITY FEE OR OTHER PAYMENT OBLIGATIONS UNDER ANY OF THE LOAN
DOCUMENTS WITHIN FIVE (5) BUSINESS DAYS AFTER THE SAME BECOMES DUE.


 


8.3.                              THE BREACH OF ANY OF THE TERMS OR PROVISIONS
OF SECTIONS 7.2, 7.10 THROUGH 7.20 AND 7.23.


 


8.4.                              ANY REPRESENTATION OR WARRANTY MADE OR DEEMED
MADE BY OR ON BEHALF OF THE GENERAL PARTNER, THE BORROWER OR ANY OF THEIR
SUBSIDIARIES TO THE LENDERS OR THE ADMINISTRATIVE AGENT UNDER OR IN CONNECTION
WITH THIS AGREEMENT, ANY LOAN, OR ANY CERTIFICATE OR INFORMATION DELIVERED IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE MATERIALLY
FALSE ON THE DATE AS OF WHICH MADE.


 


8.5.                              THE BREACH (OTHER THAN A BREACH WHICH
CONSTITUTES A DEFAULT UNDER SECTION 8.1, 8.2, 8.3 OR 8.4) OF ANY OF THE TERMS OR
PROVISIONS OF THIS AGREEMENT WHICH IS NOT REMEDIED WITHIN FIFTEEN (15) DAYS
AFTER WRITTEN NOTICE FROM THE ADMINISTRATIVE AGENT OR ANY LENDER.


 


8.6.                              FAILURE OF THE GENERAL PARTNER, THE BORROWER
OR ANY OF THEIR SUBSIDIARIES TO PAY WHEN DUE ANY INDEBTEDNESS AGGREGATING IN
EXCESS OF $10,000,000 FOR WHICH LIABILITY IS NOT LIMITED TO SPECIFIC PLEDGED
COLLATERAL.


 


8.7.                              THE GENERAL PARTNER, THE BORROWER OR ANY
SUBSIDIARY HAVING MORE THAN $10,000,000 OF EQUITY VALUE SHALL (I) HAVE AN ORDER
FOR RELIEF ENTERED WITH RESPECT TO IT UNDER THE FEDERAL BANKRUPTCY LAWS AS NOW
OR HEREAFTER IN EFFECT, (II) MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
(III) APPLY FOR, SEEK, CONSENT TO, OR ACQUIESCE IN, THE APPOINTMENT OF A
RECEIVER, CUSTODIAN, TRUSTEE, EXAMINER, LIQUIDATOR OR SIMILAR OFFICIAL FOR IT OR
ANY SUBSTANTIAL PORTION OF ITS PROPERTY, (IV) INSTITUTE ANY PROCEEDING SEEKING
AN ORDER FOR RELIEF UNDER THE FEDERAL BANKRUPTCY LAWS AS NOW OR HEREAFTER IN
EFFECT OR SEEKING TO ADJUDICATE IT AS A BANKRUPT OR INSOLVENT, OR

 

61

--------------------------------------------------------------------------------


 

seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate action to authorize or effect any of
the foregoing actions set forth in this Section 8.7, (vi) fail to contest in
good faith any appointment or proceeding described in Section 8.8 and maintain
adequate reserves for such contest in accordance with GAAP or (vii) not pay, or
admit in writing its inability to pay, its debts generally as they become due.


 


8.8.                              A RECEIVER, TRUSTEE, EXAMINER, LIQUIDATOR OR
SIMILAR OFFICIAL SHALL BE APPOINTED FOR THE GENERAL PARTNER, THE BORROWER OR ANY
SUBSIDIARY HAVING MORE THAN $10,000,000 OF EQUITY VALUE OR ANY SUBSTANTIAL
PORTION OF ITS PROPERTY, OR A PROCEEDING DESCRIBED IN SECTION 8.7(IV) SHALL BE
INSTITUTED AGAINST THE GENERAL PARTNER, THE BORROWER OR ANY SUCH SUBSIDIARY AND
SUCH APPOINTMENT CONTINUES UNDISCHARGED OR SUCH PROCEEDING CONTINUES UNDISMISSED
OR UNSTAYED FOR A PERIOD OF THIRTY (30) CONSECUTIVE DAYS.


 


8.9.                              ANY COURT, GOVERNMENT OR GOVERNMENTAL AGENCY
SHALL CONDEMN, SEIZE OR OTHERWISE APPROPRIATE, OR TAKE CUSTODY OR CONTROL OF
(EACH A “CONDEMNATION”), ALL OR ANY PORTION OF THE PROJECTS OF THE BORROWER AND
ITS SUBSIDIARIES WHICH, WHEN TAKEN TOGETHER WITH ALL OTHER PROPERTY OF THE
BORROWER AND ITS SUBSIDIARIES SO CONDEMNED, SEIZED, APPROPRIATED, OR TAKEN
CUSTODY OR CONTROL OF, DURING THE TWELVE-MONTH PERIOD ENDING WITH THE MONTH IN
WHICH ANY SUCH CONDEMNATION OCCURS, CONSTITUTES A SUBSTANTIAL PORTION OF THEIR
PROPERTY.


 


8.10.                        THE GENERAL PARTNER, THE BORROWER OR ANY OF THEIR
SUBSIDIARIES SHALL FAIL WITHIN SIXTY (60) DAYS TO PAY, BOND OR OTHERWISE
DISCHARGE ANY JUDGMENTS OR ORDERS FOR THE PAYMENT OF MONEY IN AN AMOUNT WHICH,
WHEN ADDED TO ALL OTHER JUDGMENTS OR ORDERS OUTSTANDING AGAINST THE GENERAL
PARTNER, THE BORROWER OR ANY SUBSIDIARY WOULD EXCEED $10,000,000 IN THE
AGGREGATE, WHICH HAVE NOT BEEN STAYED ON APPEAL OR OTHERWISE APPROPRIATELY
CONTESTED IN GOOD FAITH, WITH ADEQUATE RESERVES THEREFOR HAVING BEEN MAINTAINED
IN ACCORDANCE WITH GAAP.


 


8.11.                        THE GENERAL PARTNER, THE BORROWER OR ANY OTHER
MEMBER OF THE CONTROLLED GROUP SHALL HAVE BEEN NOTIFIED BY THE SPONSOR OF A
MULTIEMPLOYER PLAN THAT IT HAS INCURRED WITHDRAWAL LIABILITY TO SUCH
MULTIEMPLOYER PLAN IN AN AMOUNT WHICH, WHEN AGGREGATED WITH ALL OTHER AMOUNTS
REQUIRED TO BE PAID TO MULTIEMPLOYER PLANS BY THE GENERAL PARTNER, THE BORROWER
OR ANY OTHER MEMBER OF THE CONTROLLED GROUP AS WITHDRAWAL LIABILITY (DETERMINED
AS OF THE DATE OF SUCH NOTIFICATION), EXCEEDS $1,000,000 OR REQUIRES PAYMENTS
EXCEEDING $100,000 PER ANNUM.


 


8.12.                        THE GENERAL PARTNER, THE BORROWER OR ANY OTHER
MEMBER OF THE CONTROLLED GROUP SHALL HAVE BEEN NOTIFIED BY THE SPONSOR OF A
MULTIEMPLOYER PLAN THAT SUCH MULTIEMPLOYER PLAN IS IN REORGANIZATION OR IS BEING
TERMINATED, WITHIN THE MEANING OF TITLE IV OF ERISA, IF AS A RESULT OF SUCH
REORGANIZATION OR TERMINATION THE AGGREGATE ANNUAL CONTRIBUTIONS OF THE GENERAL
PARTNER, THE BORROWER AND THE OTHER MEMBERS OF THE CONTROLLED GROUP (TAKEN AS A
WHOLE) TO ALL MULTIEMPLOYER PLANS WHICH ARE THEN IN REORGANIZATION OR BEING
TERMINATED HAVE BEEN OR WILL BE INCREASED OVER THE AMOUNTS CONTRIBUTED TO SUCH
MULTIEMPLOYER PLANS FOR THE RESPECTIVE PLAN YEARS OF EACH SUCH MULTIEMPLOYER
PLAN IMMEDIATELY PRECEDING THE PLAN YEAR IN WHICH THE REORGANIZATION OR
TERMINATION OCCURS BY AN AMOUNT EXCEEDING $1,000,000.

 

62

--------------------------------------------------------------------------------


 


8.13.                        FAILURE TO REMEDIATE WITHIN THE TIME PERIOD
PERMITTED BY LAW OR GOVERNMENTAL ORDER, AFTER ALL ADMINISTRATIVE HEARINGS AND
APPEALS HAVE BEEN CONCLUDED (OR WITHIN A REASONABLE TIME IN LIGHT OF THE NATURE
OF THE PROBLEM IF NO SPECIFIC TIME PERIOD IS SO ESTABLISHED), MATERIAL
ENVIRONMENTAL PROBLEMS RELATED TO PROJECTS OF THE BORROWER AND ITS SUBSIDIARIES
IF THE AFFECTED PROJECTS HAVE AN AGGREGATE BOOK VALUE IN EXCESS OF $20,000,000.


 


8.14.                        THE OCCURRENCE OF ANY DEFAULT UNDER ANY LOAN
DOCUMENT OR THE BREACH OF ANY OF THE TERMS OR PROVISIONS OF ANY LOAN DOCUMENT,
WHICH DEFAULT OR BREACH CONTINUES BEYOND ANY PERIOD OF GRACE THEREIN PROVIDED.


 


8.15.                        THE REVOCATION OR ATTEMPTED REVOCATION OF THE
GUARANTY.


 


8.16.                        THE BREACH BY THE BORROWER OR ANY SUBSIDIARY OF ANY
TERM, PROVISION OR CONDITION CONTAINED IN ANY RATE MANAGEMENT TRANSACTION OR ANY
TRANSACTION OF THE TYPE DESCRIBED IN THE DEFINITION OF “RATE MANAGEMENT
TRANSACTION,” WHETHER OR NOT ANY LENDER OR AFFILIATE OF A LENDER IS A PARTY
THERETO, WHICH CONTINUES BEYOND ANY APPLICABLE GRACE PERIOD.


 


ARTICLE IX

 


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

 


9.1.                              ACCELERATION.  IF ANY DEFAULT DESCRIBED IN
SECTION 8.7 OR 8.8 OCCURS WITH RESPECT TO THE BORROWER, THE OBLIGATIONS OF THE
LENDERS TO MAKE LOANS AND OF THE ISSUING BANK TO ISSUE FACILITY LETTERS OF
CREDIT HEREUNDER SHALL AUTOMATICALLY TERMINATE AND THE OBLIGATIONS SHALL
IMMEDIATELY BECOME DUE AND PAYABLE WITHOUT ANY ELECTION OR ACTION ON THE PART OF
THE ADMINISTRATIVE AGENT OR ANY LENDER.  IF ANY OTHER DEFAULT OCCURS, THE
ADMINISTRATIVE AGENT MAY AND WILL IF DIRECTED BY THE REQUIRED LENDERS, TERMINATE
OR SUSPEND THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS HEREUNDER AND TO ISSUE
FACILITY LETTERS OF CREDIT, OR DECLARE THE OBLIGATIONS TO BE DUE AND PAYABLE, OR
BOTH, WHEREUPON THE OBLIGATIONS SHALL BECOME IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY KIND, ALL OF WHICH THE
BORROWER HEREBY EXPRESSLY WAIVES.

 


IN ADDITION TO THE FOREGOING, FOLLOWING THE OCCURRENCE OF A DEFAULT AND SO LONG
AS ANY FACILITY LETTER OF CREDIT HAS NOT BEEN FULLY DRAWN AND HAS NOT BEEN
CANCELLED OR EXPIRED BY ITS TERMS, UPON DEMAND BY THE ADMINISTRATIVE AGENT
(WHICH ADMINISTRATIVE AGENT AGREES TO MAKE IF REQUESTED TO BY THE REQUIRED
LENDERS) THE BORROWER SHALL DEPOSIT IN THE LETTER OF CREDIT COLLATERAL ACCOUNT
CASH IN AN AMOUNT EQUAL TO THE AGGREGATE UNDRAWN FACE AMOUNT OF ALL OUTSTANDING
FACILITY LETTERS OF CREDIT AND ALL FEES AND OTHER AMOUNTS DUE OR WHICH MAY
BECOME DUE WITH RESPECT THERETO.  THE BORROWER SHALL HAVE NO CONTROL OVER FUNDS
IN THE LETTER OF CREDIT COLLATERAL ACCOUNT, WHICH FUNDS WILL BE INVESTED BY THE
ADMINISTRATIVE AGENT FROM TIME TO TIME AT ITS DISCRETION IN CERTIFICATES OF
DEPOSIT OF FIRST CHICAGO HAVING A MATURITY NOT EXCEEDING 30 DAYS.  SUCH FUNDS
SHALL BE PROMPTLY APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE ANY ISSUING
BANK FOR DRAFTS DRAWN FROM TIME TO TIME UNDER THE FACILITY LETTERS OF CREDIT. 
SUCH FUNDS, IF ANY, REMAINING IN THE LETTER OF CREDIT COLLATERAL ACCOUNT
FOLLOWING THE PAYMENT OF ALL OBLIGATIONS IN FULL SHALL, UNLESS ADMINISTRATIVE
AGENT IS OTHERWISE DIRECTED BY A COURT OF COMPETENT JURISDICTION, BE PROMPTLY
PAID OVER TO THE BORROWER.

 

63

--------------------------------------------------------------------------------


 


IF, WITHIN THIRTY (30) DAYS AFTER ACCELERATION OF THE MATURITY OF THE
OBLIGATIONS OR TERMINATION OF THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS
HEREUNDER OR TO ISSUE FACILITY LETTERS OF CREDIT AS A RESULT OF ANY DEFAULT
(OTHER THAN ANY DEFAULT AS DESCRIBED IN SECTION 8.7 OR 8.8 WITH RESPECT TO THE
BORROWER) AND BEFORE ANY JUDGMENT OR DECREE FOR THE PAYMENT OF THE OBLIGATIONS
SHALL HAVE BEEN OBTAINED OR ENTERED, THE REQUIRED LENDERS (IN THEIR SOLE
DISCRETION) SHALL SO DIRECT, THE ADMINISTRATIVE AGENT SHALL, BY NOTICE TO THE
BORROWER, RESCIND AND ANNUL SUCH ACCELERATION AND/OR TERMINATION.

 


9.2.                              AMENDMENTS.  SUBJECT TO THE PROVISIONS OF THIS
ARTICLE IX, THE REQUIRED LENDERS (OR THE ADMINISTRATIVE AGENT WITH THE CONSENT
IN WRITING OF THE REQUIRED LENDERS), THE BORROWER AND THE GENERAL PARTNER MAY
ENTER INTO AGREEMENTS SUPPLEMENTAL HERETO FOR THE PURPOSE OF ADDING OR MODIFYING
ANY PROVISIONS TO THE LOAN DOCUMENTS OR CHANGING IN ANY MANNER THE RIGHTS OF THE
LENDERS OR THE BORROWER HEREUNDER OR WAIVING ANY DEFAULT HEREUNDER; PROVIDED,
HOWEVER, THAT NO SUCH SUPPLEMENTAL AGREEMENT SHALL, WITHOUT THE CONSENT OF ALL
LENDERS:

 

(I)                                                                                    
EXTEND THE FACILITY TERMINATION DATE OR FORGIVE ALL OR ANY PORTION OF THE
PRINCIPAL AMOUNT OF ANY LOAN OR ACCRUED INTEREST THEREON OR THE FACILITY FEE,
REDUCE THE APPLICABLE MARGINS ON THE UNDERLYING INTEREST RATE OPTIONS OR
OTHERWISE MODIFY OR ADD TO SUCH APPLICABLE MARGINS OR INTEREST RATE OPTIONS, OR
EXTEND THE TIME OF PAYMENT OF ANY OF THE OBLIGATIONS.

 

(II)                                                                                 
RELEASE THE GENERAL PARTNER FROM THE GUARANTY, OR MATERIALLY MODIFY THE GUARANTY
OR WAIVE A MATERIAL PROVISION OF THE GUARANTY.

 

(III)                                                                              
REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF REQUIRED LENDERS.

 

(IV)                                                                             
INCREASE THE AMOUNT OF THE AGGREGATE COMMITMENT TO AN AMOUNT IN EXCESS OF
$700,000,000.

 

(V)                                                                                
PERMIT THE BORROWER TO ASSIGN OR ALLOW ANOTHER PERSON TO ASSUME ITS RIGHTS UNDER
THIS AGREEMENT.

 

(VI)                                                                             
AMEND THIS SECTION 9.2.

 

(VII)                                                                          
AMEND SECTION 2.23 SUCH THAT PAYMENTS THAT ARE NOW REQUIRED TO BE APPLIED IN
ACCORDANCE WITH THE FUNDED PERCENTAGES OF THE LENDERS SHALL BE APPLIED IN ANY
OTHER MANNER.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, no amendment of any provision relating to the Issuing Bank shall be
effective without the consent of the Issuing Bank, and no amendment increasing
the Commitment of any Lender shall be effective without the written consent of
such Lender.  The approval of the Required Lenders shall not be required to
increase the Aggregate Commitment in accordance with Section 2.1.

 

Notwithstanding the foregoing: (1) no amendment, waiver, or consent shall,
unless in writing and signed by the Designating Lender on behalf of its
respective Designated Lender affected thereby, (a) subject such Designated
Lender to any additional obligations, (b) reduce the

 

64

--------------------------------------------------------------------------------


 

principal of, interest on, or the amounts due with respect to, the Competitive
Bid Loan Note made payable to such Designated Lender, (c) postpone any date
fixed for any payment of principal of, or interest on, or other amounts due with
respect to, the Competitive Bid Note made payable to such Designated Lender, or
(d) amend the definition of Required Lenders hereunder in a manner which
adversely affects the rights of such Designated Lender.

 

9.3.                              Preservation of Rights.  No delay or omission
of the Lenders or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of a Loan notwithstanding the
existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Loan shall not constitute any waiver or
acquiescence.  Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 9.2, and then only to the
extent in such writing specifically set forth.  All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until the Obligations have been paid
in full.

 


ARTICLE X

 


GENERAL PROVISIONS

 

10.1.                        Survival of Representations.  All representations
and warranties of the Borrower contained in this Agreement shall survive
delivery of the Notes and the making of the Loans herein contemplated.

 

10.2.                        Governmental Regulation.  Anything contained in
this Agreement to the contrary notwithstanding, neither the Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.

 

10.3.                        Headings.  Section headings in the Loan Documents
are for convenience of reference only, and shall not govern the interpretation
of any of the provisions of the Loan Documents.

 

10.4.                        Entire Agreement.  The Loan Documents embody the
entire agreement and understanding among the Borrower, the General Partner, the
Administrative Agent, the Issuing Bank and the Lenders and supersede all prior
commitments, agreements and understandings among the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders relating to the subject
matter thereof, except for the agreement of the Borrower to pay certain fees to
the Administrative Agent and the agreement of the Administrative Agent to pay
certain fees to the Lenders.

 

10.5.                        Several Obligations; Benefits of this Agreement. 
The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any

 

65

--------------------------------------------------------------------------------


 

other (except to the extent to which the Administrative Agent is authorized to
act as such).  The failure of any Lender to perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  This Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties to this Agreement and their
respective successors and assigns.

 

10.6.                        Expenses; Indemnification.  The Borrower shall
reimburse the Indemnified Parties on demand for any costs, internal charges and
reasonable out-of-pocket expenses (including, without limitation, all reasonable
fees for consultants and reasonable fees and expenses for attorneys for the
Indemnified Parties, which attorneys may be employees of the Indemnified
Parties) paid or incurred by the Indemnified Parties (whether in their capacity
as arranger, or, in the case of Bank One, NA in its capacity as Administrative
Agent) in connection with the preparation, negotiation, execution, delivery,
review, amendment, modification, and administration of the Loan Documents.  The
Borrower also agrees to reimburse the Indemnified Parties, the Issuing Bank and
the Lenders for any costs, internal charges and reasonable out-of-pocket
expenses (including, without limitation, all reasonable fees and expenses for
attorneys for the Indemnified Parties, the Issuing Bank and the Lenders, which
attorneys may be employees of the Indemnified Parties, the Issuing Bank or the
Lenders) paid or incurred by the Indemnified Parties (whether in their capacity
as arranger, or, in the case of Bank One, NA, in its capacity as Administrative
Agent), the Issuing Bank or any Lender in connection with the collection and
enforcement of the Loan Documents (including, without limitation, any workout). 
The Borrower further agrees to indemnify the Indemnified Parties, the Issuing
Bank and each Lender and their directors, officers, employees, agents, attorneys
and professional advisors against all losses, claims, damages, penalties,
judgments, liabilities and reasonable expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not such entity is
a party thereto) which any of them may pay or incur arising out of or relating
to this Agreement, the other Loan Documents, the Projects, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder.  The obligations
of the Borrower under this Section 10.7 shall survive the termination of this
Agreement.

 


10.7.                        NUMBERS OF DOCUMENTS.  ALL STATEMENTS, NOTICES,
CLOSING DOCUMENTS, AND REQUESTS HEREUNDER SHALL BE FURNISHED TO THE
ADMINISTRATIVE AGENT WITH SUFFICIENT COUNTERPARTS SO THAT THE ADMINISTRATIVE
AGENT MAY FURNISH ONE TO EACH OF THE LENDERS.

 

10.8.                        Accounting.  Except as provided to the contrary
herein, all accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP in a manner
consistent with that used in preparing the financial statements referred to in
Section 6.4.  If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and the
Borrower, the Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Loan Parties shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders), provided that, until so amended such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
the Borrower shall provide to the Administrative Agent and the Lenders
reconciliation statements

 

66

--------------------------------------------------------------------------------


 

showing the difference in such calculation, together with the delivery of
monthly, quarterly and annual financial statements required hereunder.

 

10.9.                        Severability of Provisions.  Any provision in any
Loan Document that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

10.10.                  Nonliability of Lenders.  The relationship between the
General Partner and the Borrower, on the one hand, and the Lenders, the Issuing
Bank, the Arranger and the Administrative Agent, on the other, shall be solely
that of borrower and lender.  Neither the Administrative Agent, the Arranger,
the Issuing Bank nor any Lender shall have any fiduciary responsibilities to the
General Partner and the Borrower.  Neither the Administrative Agent, the
Arranger, the Issuing Bank, nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations.

 

10.11.                  Publicity.  The Lenders shall have the right to do a
tombstone publicizing the transaction contemplated hereby without the consent of
the Borrower or General Partner.

 

10.12.                  CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 


10.13.                  CONSENT TO JURISDICTION.  THE GENERAL PARTNER AND THE
BORROWER EACH HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS AND
THE GENERAL PARTNER AND THE BORROWER EACH HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE
GENERAL PARTNER OR THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.  ANY
JUDICIAL PROCEEDING BY THE GENERAL PARTNER OR THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN CHICAGO, ILLINOIS.

 

67

--------------------------------------------------------------------------------


 

10.14.                  WAIVER OF JURY TRIAL.  THE GENERAL PARTNER, THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

10.15.                  Agent Responsibilities.  Borrower, the Administrative
Agent and each Lender acknowledges and agrees that the obligations of the
Syndication Agent, the Documentation Agent, the Managing Agents, and the
Co-Agents (collectively, the “Other Agents”) hereunder shall be limited to those
obligations that are expressly set forth herein, if any, or in any other written
agreement with such parties, and the Other Agents shall not be required to take
any other action or assume any liability except as may be required in their
capacity as a Lender hereunder.  Borrower, the Administrative Agent and each
Lender agrees that the indemnifications set forth herein for the benefit of the
Administrative Agent shall also run to the benefit of each Other Agent to the
extent such Other Agent incurs any loss, cost or damage arising from its agency
capacity hereunder.

 

10.16.                  USA PATRIOT ACT NOTIFICATION.  The following
notification is provided to Borrower pursuant to Section 326 of the USA Patriot
Act of 2001, 31 U.S.C. Section 5318:

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  What this means for
Borrower:  When Borrower opens an account,  if Borrower is an individual,
Administrative Agent and the Lenders will ask for Borrower’s name, residential
address, tax identification number, date of birth, and other information that
will allow Administrative Agent and the Lenders to identify Borrower, and, if
Borrower is not an individual, Administrative Agent and the Lenders will ask for
Borrower’s name, tax identification number, business address, and other
information that will allow Administrative Agent and the Lenders to identify
Borrower.  Administrative Agent and the Lenders may also ask, if Borrower is an
individual, to see Borrower’s driver’s license or other identifying documents,
and, if Borrower is not an individual, to see Borrower’s legal organizational
documents or other identifying documents.

 


ARTICLE XI

 


THE ADMINISTRATIVE AGENT AND AGREEMENTS AMONG LENDERS

 

11.1.                        Appointment; Nature of Relationship.  Bank One, NA
is hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the “Agent”) hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents.  The Agent agrees to act as
such contractual representative upon the express conditions contained in this
Article XI.  Notwithstanding the use of the defined term “Agent,” it is
expressly understood and agreed that the Agent shall not have

 

68

--------------------------------------------------------------------------------


 

any fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Agent is merely acting as the contractual
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents.  In its capacity as the Lenders’
contractual representative, the Agent (i) does not hereby assume any fiduciary
duties to any of the Lenders, (ii) is a “representative” of the Lenders within
the meaning of the term “secured party” as defined in the Illinois Uniform
Commercial Code and (iii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents.  Each of the Lenders hereby agrees to assert with
respect to the Loan Documents and administration of the Loan, no claim against
the Agent on any agency theory or any other theory of liability for breach of
fiduciary duty, all of which claims each Lender hereby waives.

 

11.2.                        Powers.  The Administrative Agent shall have and
may exercise such powers under the Loan Documents as are specifically delegated
to the Administrative Agent by the terms of each thereof, together with such
powers as are reasonably incidental thereto.  The Administrative Agent shall
have no implied duties to the Lenders, or any obligation to the Lenders to take
any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Administrative Agent.

 

11.3.                        General Immunity.  Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be liable to the
Borrower, the Lenders or any Lender for any action lawfully taken or omitted to
be taken by it or them hereunder or under any other Loan Document or in
connection herewith or therewith except for its or their own gross negligence or
willful misconduct.

 

11.4.                        No Responsibility for Loans, Recitals, etc.  Except
where the failure to do so constitutes gross negligence or wilful misconduct,
neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify (i) any statement, warranty or representation made in connection with
any Loan Document or any borrowing hereunder; (ii) the performance or observance
of any of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (iii) the satisfaction of any condition
specified in Article V, except receipt of items required to be delivered to the
Administrative Agent; (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith; or (v) the value, sufficiency, creation, perfection or priority of
any interest in any collateral security.

 

11.5.                        Action on Instructions of Lenders.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder and under any other Loan Document in
accordance with written instructions signed by the Required Lenders or, where
consent of all Lenders is required, all Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders and on all holders of Notes.  The Administrative Agent shall be fully
justified in failing or refusing to take any action hereunder and under any
other Loan Document unless it shall first be indemnified to its reasonable
satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.

 

69

--------------------------------------------------------------------------------


 

11.6.                        Employment of Agents and Counsel.  The
Administrative Agent may execute any of its duties as Administrative Agent
hereunder and under any other Loan Document by or through employees, agents, and
attorneys-in-fact and so long as it exercises reasonable care in the selection
of such parties, the Administrative Agent shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such parties.  The Administrative
Agent shall be entitled to advice of counsel concerning all matters pertaining
to the agency hereby created and its duties hereunder and under any other Loan
Document.

 

11.7.                        Reliance on Documents; Counsel.  The Administrative
Agent shall be entitled to rely upon any Note, notice, consent, certificate,
affidavit, letter, telegram, facsimile, telex, electronic mail message,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Administrative Agent,
which counsel may be employees of the Administrative Agent.  For purposes of
determining compliance with the conditions specified in Sections 5.1, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the applicable date stating in reasonable
detail its objection thereto.

 

11.8.                        Administrative Agent’s Reimbursement and
Indemnification.  The Lenders agree to reimburse and indemnify the
Administrative Agent ratably in proportion to their respective Commitments (i)
for any reasonable amounts not reimbursed by the Borrower or Guarantor for which
the Administrative Agent is entitled to reimbursement by the Borrower or
Guarantor under the Loan Documents including reasonable out-of-pocket expenses
in connection with the preparation, execution, delivery of the Loan Documents,
(ii) for any other reasonable out-of-pocket expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
administration and enforcement of the Loan Documents and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby, or the
enforcement of any of the terms thereof or of any such other documents, provided
that no Lender shall be liable for (i) any of the foregoing to the extent they
arise from the gross negligence or willful misconduct of the Administrative
Agent, or (ii) any costs or expenses of the Administrative Agent’s in-house
legal staff and personnel.  The obligations of the Lenders under this
Section 11.8 shall survive payment of the Obligations and termination of this
Agreement, and shall not be reduced by the designation of a Designated Lender to
fund Competitive Bid Loans on behalf of a Lender, provided that each Designated
Lender shall be jointly and severally liable with the Designating Lender for the
Designating Lender’s Share (as hereinafter determined) of the amounts due from
such Designating Lender.  The Designated Lender’s Share of amounts due shall be
equal to such amount due multiplied by a fraction whose numerator is the amount
funded by the Designated Lender (but in no event more than the amount of
Designating Lender’s Commitment) and whose denominator is the amount of the
Designating Lender’s Commitment.

 

70

--------------------------------------------------------------------------------


 

11.9.                        Rights as a Lender.  In the event the
Administrative Agent is a Lender, the Administrative Agent shall have the same
rights and powers and the same duties and obligations hereunder and under any
other Loan Document as any Lender and may exercise the same as though it were
not the Administrative Agent, and the term “Lender” or “Lenders” shall, at any
time when the Administrative Agent is a Lender, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity.  The
Administrative Agent may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.

 

11.10.                  Lender Credit Decision.  Each Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on the financial statements prepared by the Borrower and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Loan Documents.  Except for any notice, report,
document or other information expressly required to be furnished to the Lenders
by the Administrative Agent or Arranger hereunder, neither the Administrative
Agent nor the Arranger shall have any duty or responsibility (either initially
or on a continuing basis) to provide any Lender with any notice, report,
document, credit information or other information concerning the affairs,
financial condition or business of the Borrower or any of its Affiliates that
may come into the possession of the Administrative Agent or Arranger (whether or
not in their respective capacity as Administrative Agent or Arranger) or any of
their Affiliates.

 

11.11.                  Successor Administrative Agent.  The Administrative
Agent may resign at any time by giving written notice thereof to the Lenders and
the Borrower, and the Administrative Agent shall be deemed to have automatically
resigned if it is no longer a Lender, such resignation in either case to be
effective upon the appointment of a successor Administrative Agent or, if no
successor Administrative Agent has been appointed, forty-five days after the
retiring Administrative Agent gives notice of its intention to resign or ceases
to be a Lender, as the case may be.  The Administrative Agent may be removed at
any time with good cause by written notice received by the Administrative Agent
from the Required Lenders, such removal to be effective on the date specified by
the Required Lenders.  Upon any such resignation or removal, the Required
Lenders shall have the right to appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent.  If no successor Administrative Agent
shall have been so appointed by the Required Lenders within thirty days after a
resigning Administrative Agent’s giving notice of its intention to resign, then
the resigning Administrative Agent may appoint, on behalf of the Borrower and
the Lenders, a successor Administrative Agent.  If the Administrative Agent has
resigned or been removed and no successor Administrative Agent has been
appointed within 45 days, the Lenders shall perform all the duties of the
Administrative Agent hereunder and the Borrower shall make all payments in
respect of the Obligations to the applicable Lender and for all other purposes
shall deal directly with the Lenders.  No successor Administrative Agent shall
be deemed to be appointed hereunder until such successor

 

71

--------------------------------------------------------------------------------


 

Administrative Agent has accepted the appointment.  Any such successor
Administrative Agent shall be a commercial bank (or a subsidiary thereof) having
capital and retained earnings of at least $500,000,000, except that if the
successor Administrative Agent is a subsidiary of a bank, such capital and
retained earnings requirement shall apply only to the parent bank.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent.  Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent and the successor Administrative Agent shall pro rate any
agency fees, and the resigning or removed Administrative Agent shall be
discharged from its duties and obligations thereafter arising hereunder and
under the Loan Documents.  After the effectiveness of the resignation or removal
of an Administrative Agent, the provisions of this Article XI shall continue in
effect for the benefit of such Administrative Agent in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent hereunder and under the other Loan Documents.

 

11.12.                  Notice of Defaults.  If a Lender becomes aware of a
Default or Unmatured Default, such Lender shall notify the Administrative Agent
of such fact provided that the failure to give such notice shall not create
liability on the part of a Lender.  Upon receipt of such notice that a Default
or Unmatured Default has occurred, the Administrative Agent shall promptly
notify each of the Lenders of such fact.

 

11.13.                  Requests for Approval.  If the Administrative Agent
requests in writing the consent or approval of a Lender, such Lender shall
respond and either approve or disapprove definitively in writing to the
Administrative Agent within ten Business Days (or sooner if such notice
specifies a shorter period for responses based on Administrative Agent’s good
faith determination that circumstances exist warranting its request for an
earlier response) after such written request from the Administrative Agent.  If
the Lender does not so respond, that Lender shall be deemed to have approved the
request.

 

11.14.                  Copies of Documents.  Within fifteen Business Days after
a request by a Lender to the Administrative Agent for documents furnished to the
Administrative Agent by the Borrower, the Administrative Agent shall provide
copies of such documents to such Lender.

 

11.15.                  Defaulting Lenders.  At such time as a Lender becomes a
Defaulting Lender, such Defaulting Lender’s right to vote on matters which are
subject to the consent or approval of the Required Lenders, each affected Lender
or all Lenders, shall be immediately suspended until such time as the Lender is
no longer a Defaulting Lender, except that the amount of the Commitment of the
Defaulting Lender may not be changed without its consent.  If a Defaulting
Lender has failed to fund its pro rata share of any Advance and until such time
as such Defaulting Lender subsequently funds its pro rata share of such Advance,
all Obligations owing to such Defaulting Lender hereunder shall be subordinated
in right of payment, as provided in the following sentence, to the prior payment
in full of all principal of, interest on and fees relating to the Loans funded
by the other Lenders in connection with any such Advance in which the Defaulting
Lender has not funded its pro rata share (such principal, interest and fees
being referred to as “Senior Loans” for the purposes of this section).  All
amounts paid by the Borrower or the Guarantor and otherwise due to be applied to
the Obligations owing to such

 

72

--------------------------------------------------------------------------------


 

Defaulting Lender pursuant to the terms hereof shall be distributed by the
Administrative Agent to the other Lenders in accordance with their respective
pro rata shares (recalculated for the purposes hereof to exclude the Defaulting
Lender) until all Senior Loans have been paid in full.  After the Senior Loans
have been paid in full equitable adjustments will be made in connection with
future payments by the Borrower to the extent a portion of the Senior Loans had
been repaid with amounts that otherwise would have been distributed to a
Defaulting Lender but for the operation of this Section 11.15.  This provision
governs only the relationship among the Administrative Agent, each Defaulting
Lender and the other Lenders; nothing hereunder shall limit the obligation of
the Borrower to repay all Loans in accordance with the terms of this Agreement. 
The provisions of this section shall apply and be effective regardless of
whether a Default occurs and is continuing, and notwithstanding (i) any other
provision of this Agreement to the contrary, (ii) any instruction of the
Borrower as to its desired application of payments or (iii) the suspension of
such Defaulting Lender’s right to vote on matters which are subject to the
consent or approval of the Required Lenders or all Lenders.

 

 


ARTICLE XII

 


SETOFF; RATABLE PAYMENTS

 

 

12.1.                        Setoff.  In addition to, and without limitation of,
any rights of the Lenders under applicable law, if the Borrower becomes
insolvent, however evidenced, or any Default or Unmatured Default occurs, any
and all deposits (including all account balances, whether provisional or final
and whether or not collected or available) and any other Indebtedness at any
time held or owing by any Lender to or for the credit or account of the Borrower
may be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part hereof, shall then be due.

 

12.2.                        Ratable Payments.  If any Lender, whether by setoff
or otherwise, has payment made to it upon its Loans (other than payments
received pursuant to Sections 4.1, 4.2 or 4.4) in a greater proportion than that
received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Loans held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of Loans.  If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their Loans.  In case any
such payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

 

73

--------------------------------------------------------------------------------


 


ARTICLE XIII

 


BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

 

13.1.                        The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns permitted hereby, except that (i)
the Borrower shall not have the right to assign its rights or obligations under
the Loan Documents without the prior written consent of each Lender, (ii) any
assignment by any Lender must be made in compliance with Section 13.3, and (iii)
any transfer by Participation must be made in compliance with Section 13.2.  Any
attempted assignment or transfer by any party not made in compliance with this
Section 13.1 shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with Section 13.3.2.  The
parties to this Agreement acknowledge that clause (ii) of this Section 13.1
relates only to absolute assignments and this Section 13.1 does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank or (y) in the case of a
Lender which is a Fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 13.3.  The Administrative Agent may treat the Person
which made any Loan or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 13.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person.  Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents.  Any request, authority or consent of any Person, who at the
time of making such request or giving such authority or consent is the owner of
the rights to any Loan (whether or not a Note has been issued in evidence
thereof), shall be conclusive and binding on any subsequent holder or assignee
of the rights to such Loan.


 

13.2.                        Participations.

 


13.2.1                  PERMITTED PARTICIPANTS; EFFECT.  ANY LENDER MAY AT ANY
TIME, SELL PARTICIPATING INTERESTS IN ANY OUTSTANDING CREDIT EXPOSURE OF SUCH
LENDER, ANY NOTE HELD BY SUCH LENDER, ANY COMMITMENT OF SUCH LENDER OR ANY OTHER
INTEREST OF SUCH LENDER UNDER THE LOAN DOCUMENTS.  ANY PERSON TO WHOM SUCH A
PARTICIPATING INTEREST IS SOLD IS A “PARTICIPANT”.  IN THE EVENT OF ANY SUCH
SALE BY A LENDER OF PARTICIPATING INTERESTS TO A PARTICIPANT, SUCH LENDER’S
OBLIGATIONS UNDER THE LOAN DOCUMENTS SHALL REMAIN UNCHANGED, SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS, SUCH LENDER SHALL REMAIN THE HOLDER OF ANY SUCH NOTE FOR ALL
PURPOSES UNDER THE LOAN DOCUMENTS, ALL AMOUNTS PAYABLE BY THE BORROWER UNDER
THIS AGREEMENT SHALL BE DETERMINED AS IF SUCH LENDER HAD NOT SOLD SUCH
PARTICIPATING INTERESTS, AND THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL
CONTINUE TO DEAL SOLELY

 

74

--------------------------------------------------------------------------------


 


AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THE LOAN DOCUMENTS.


 


13.2.2                  VOTING RIGHTS.  EACH LENDER SHALL RETAIN THE SOLE RIGHT
TO APPROVE, WITHOUT THE CONSENT OF ANY PARTICIPANT, ANY AMENDMENT, MODIFICATION
OR WAIVER OF ANY PROVISION OF THE LOAN DOCUMENTS OTHER THAN ANY AMENDMENT,
MODIFICATION OR WAIVER WITH RESPECT TO ANY LOAN OR COMMITMENT IN WHICH SUCH
PARTICIPANT HAS AN INTEREST WHICH FORGIVES PRINCIPAL, INTEREST OR FEES OR
REDUCES THE INTEREST RATE OR FEES PAYABLE WITH RESPECT TO ANY SUCH LOAN OR
COMMITMENT OR POSTPONES ANY DATE FIXED FOR ANY REGULARLY-SCHEDULED PAYMENT OF
PRINCIPAL OF, OR INTEREST OR FEES ON, ANY SUCH LOAN OR COMMITMENT OR RELEASES
ANY GUARANTOR OF ANY SUCH LOAN OR RELEASES ANY SUBSTANTIAL PORTION OF
COLLATERAL, IF ANY, SECURING SUCH LOAN, OR CHANGES THE DEFINITION OF REQUIRED
LENDERS.


 


13.2.3                  BENEFIT OF SETOFF.  THE GENERAL PARTNER AND THE BORROWER
EACH AGREES THAT EACH PARTICIPANT SHALL BE DEEMED TO HAVE THE RIGHT OF SETOFF
PROVIDED IN SECTION 12.1 IN RESPECT OF ITS PARTICIPATING INTEREST IN AMOUNTS
OWING UNDER THE LOAN DOCUMENTS TO THE SAME EXTENT AS IF THE AMOUNT OF ITS
PARTICIPATING INTEREST WERE OWING DIRECTLY TO IT AS A LENDER UNDER THE LOAN
DOCUMENTS, PROVIDED THAT EACH LENDER SHALL RETAIN THE RIGHT OF SETOFF PROVIDED
IN SECTION 12.1 WITH RESPECT TO THE AMOUNT OF PARTICIPATING INTERESTS SOLD TO
EACH PARTICIPANT.  THE LENDERS AGREE TO SHARE WITH EACH PARTICIPANT, AND EACH
PARTICIPANT, BY EXERCISING THE RIGHT OF SETOFF PROVIDED IN SECTION 13.1, AGREES
TO SHARE WITH EACH LENDER, ANY AMOUNT RECEIVED PURSUANT TO THE EXERCISE OF ITS
RIGHT OF SETOFF, SUCH AMOUNTS TO BE SHARED IN ACCORDANCE WITH SECTION 12.2 AS IF
EACH PARTICIPANT WERE A LENDER.

 


13.3.                        ASSIGNMENTS.

 


13.3.1                  PERMITTED ASSIGNMENTS.  ANY LENDER MAY AT ANY TIME
ASSIGN TO ONE OR MORE BANKS OR OTHER ENTITIES (“PURCHASERS”) ALL OR ANY PART OF
ITS RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS.  SUCH ASSIGNMENT SHALL BE
SUBSTANTIALLY IN THE FORM OF EXHIBIT H OR IN SUCH OTHER FORM AS MAY BE AGREED TO
BY THE PARTIES THERETO.  EACH SUCH ASSIGNMENT WITH RESPECT TO A PURCHASER WHICH
IS NOT A LENDER OR AN AFFILIATE OF A LENDER OR AN APPROVED FUND SHALL EITHER BE
IN AN AMOUNT EQUAL TO THE ENTIRE APPLICABLE COMMITMENT AND LOANS OF THE
ASSIGNING LENDER OR  (UNLESS EACH OF THE BORROWER AND THE AGENT OTHERWISE
CONSENTS) BE IN AN AGGREGATE AMOUNT NOT LESS THAN $5,000,000.  THE AMOUNT OF THE
ASSIGNMENT SHALL BE BASED ON THE COMMITMENT OR OUTSTANDING LOANS (IF THE
COMMITMENT HAS BEEN TERMINATED) SUBJECT TO THE ASSIGNMENT, DETERMINED AS OF THE
DATE OF SUCH ASSIGNMENT OR AS OF THE “TRADE DATE,” IF THE “TRADE DATE” IS
SPECIFIED IN THE ASSIGNMENT.


 


13.3.2                  CONSENTS.  THE CONSENT OF THE BORROWER SHALL BE REQUIRED
PRIOR TO AN ASSIGNMENT BECOMING EFFECTIVE UNLESS THE PURCHASER IS A LENDER, AN
AFFILIATE OF A LENDER OR AN APPROVED FUND, PROVIDED THAT THE CONSENT OF THE
BORROWER SHALL NOT BE REQUIRED IF A DEFAULT HAS OCCURRED AND IS CONTINUING.  THE
CONSENT OF THE AGENT SHALL BE REQUIRED PRIOR TO AN ASSIGNMENT BECOMING EFFECTIVE
UNLESS THE PURCHASER IS A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND
(IN THE CASE OF AN ASSIGNMENT OF ANY OTHER COMMITMENT OR

 

75

--------------------------------------------------------------------------------


 


LOANS).  ANY CONSENT REQUIRED UNDER THIS SECTION 13.3.2 SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.


 


13.3.3                  EFFECT; EFFECTIVE DATE.  UPON (I) DELIVERY TO THE
ADMINISTRATIVE AGENT OF A NOTICE OF ASSIGNMENT, SUBSTANTIALLY IN THE FORM
ATTACHED AS EXHIBIT I TO EXHIBIT H HERETO (A “NOTICE OF ASSIGNMENT”), TOGETHER
WITH ANY CONSENTS REQUIRED BY SECTION 13.3.2, AND (II) PAYMENT OF A $3,500 FEE
TO THE ADMINISTRATIVE AGENT FOR PROCESSING SUCH ASSIGNMENT (UNLESS THE
ASSIGNMENT IS TO AN AFFILIATE OF THE LENDER IN WHICH CASE NO FEE SHALL BE
CHARGED), SUCH ASSIGNMENT SHALL BECOME EFFECTIVE ON THE EFFECTIVE DATE SPECIFIED
IN SUCH NOTICE OF ASSIGNMENT.  THE NOTICE OF ASSIGNMENT SHALL CONTAIN A
REPRESENTATION BY THE PURCHASER TO THE EFFECT THAT NONE OF THE CONSIDERATION
USED TO MAKE THE PURCHASE OF THE COMMITMENT AND OUTSTANDING CREDIT EXPOSURE
UNDER THE APPLICABLE ASSIGNMENT AGREEMENT ARE “PLAN ASSETS” AS DEFINED UNDER
ERISA AND THAT THE RIGHTS AND INTERESTS OF THE PURCHASER IN AND UNDER THE LOAN
DOCUMENTS WILL NOT BE “PLAN ASSETS” UNDER ERISA.  ON AND AFTER THE EFFECTIVE
DATE OF SUCH ASSIGNMENT, SUCH PURCHASER SHALL FOR ALL PURPOSES BE A LENDER PARTY
TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT EXECUTED BY THE LENDERS AND SHALL
HAVE ALL THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THE LOAN DOCUMENTS, TO THE
SAME EXTENT AS IF IT WERE AN ORIGINAL PARTY THERETO, AND THE TRANSFEROR LENDER
SHALL BE RELEASED WITH RESPECT TO THE COMMITMENT AND OUTSTANDING CREDIT EXPOSURE
ASSIGNED TO SUCH PURCHASER WITHOUT ANY FURTHER CONSENT OR ACTION BY THE
BORROWER, THE OTHER LENDERS OR THE ADMINISTRATIVE AGENT.  IN THE CASE OF AN
ASSIGNMENT COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A LENDER HEREUNDER BUT SHALL
CONTINUE TO BE ENTITLED TO THE BENEFITS OF, AND SUBJECT TO, THOSE PROVISIONS OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WHICH SURVIVE PAYMENT OF THE
OBLIGATIONS AND TERMINATION OF THE APPLICABLE AGREEMENT.  ANY ASSIGNMENT OR
TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT
COMPLY WITH THIS SECTION 13.3 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS
A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN
ACCORDANCE WITH SECTION 13.2.  UPON THE CONSUMMATION OF ANY ASSIGNMENT TO A
PURCHASER PURSUANT TO THIS SECTION 13.3.2, THE TRANSFEROR LENDER, THE
ADMINISTRATIVE AGENT AND THE BORROWER SHALL MAKE APPROPRIATE ARRANGEMENTS SO
THAT REPLACEMENT NOTES ARE ISSUED TO SUCH TRANSFEROR LENDER AND NEW NOTES OR, AS
APPROPRIATE, REPLACEMENT NOTES, ARE ISSUED TO SUCH PURCHASER, IN EACH CASE IN
PRINCIPAL AMOUNTS REFLECTING THEIR COMMITMENT, AS ADJUSTED PURSUANT TO SUCH
ASSIGNMENT.


 


13.3.4                  REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR
THIS PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES
IN CHICAGO, ILLINOIS A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT
AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS,
AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR, AND THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER AT ANY REASONABLE
TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

76

--------------------------------------------------------------------------------


 


13.4.                        DESIGNATION OF LENDER TO MAKE COMPETITIVE BID
LOANS.  ANY LENDER (EACH A “DESIGNATING LENDER”) MAY AT ANY TIME DESIGNATE ONE
OR MORE DESIGNATED LENDERS TO FUND COMPETITIVE BID LOANS WHICH THE DESIGNATING
LENDER IS REQUIRED TO FUND SUBJECT TO THE TERMS OF THIS SECTION 13.4 AND THE
PROVISIONS IN SECTION 13.3 SHALL NOT APPLY TO SUCH DESIGNATION.  NO LENDER SHALL
BE ENTITLED TO MAKE MORE THAN TWO SUCH DESIGNATIONS.  THE PARTIES TO EACH SUCH
DESIGNATION SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT, FOR ITS
ACCEPTANCE, A DESIGNATION AGREEMENT IN THE FORM OF EXHIBIT I.  UPON ITS RECEIPT
OF AN APPROPRIATELY COMPLETED DESIGNATION AGREEMENT EXECUTED BY A DESIGNATING
LENDER AND A DESIGNEE REPRESENTING THAT IT IS A DESIGNATED LENDER, THE
ADMINISTRATIVE AGENT WILL ACCEPT SUCH DESIGNATION AGREEMENT AND GIVE PROMPT
NOTICE THEREOF TO THE BORROWER, WHEREUPON, FROM AND AFTER THE EFFECTIVE DATE
SPECIFIED IN THE DESIGNATION AGREEMENT, THE DESIGNATED LENDER SHALL BECOME A
PARTY TO THIS AGREEMENT WITH A RIGHT TO MAKE COMPETITIVE BID LOANS ON BEHALF OF
ITS DESIGNATING LENDER PURSUANT TO SECTION 2.15 AFTER THE BORROWER HAS ACCEPTED
A COMPETITIVE BID (OR A PORTION THEREOF) OF THE DESIGNATING LENDER.  EACH
DESIGNATING LENDER SHALL SERVE AS THE AGENT FOR THE DESIGNATED LENDER AND SHALL
ON BEHALF OF THE DESIGNATED LENDER GIVE AND RECEIVE ALL COMMUNICATIONS AND
NOTICES AND TAKE ALL ACTIONS HEREUNDER, INCLUDING WITHOUT LIMITATION VOTES,
APPROVALS, WAIVERS, CONSENTS AND AMENDMENTS UNDER OR RELATING TO THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS.  ANY SUCH NOTICE, COMMUNICATIONS, VOTE APPROVAL,
WAIVER, CONSENT OR AMENDMENT SHALL BE SIGNED BY THE DESIGNATING LENDER AS AGENT
FOR THE DESIGNATED LENDER AND SHALL NOT BE SIGNED BY THE DESIGNATED LENDER.  THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY RELY THEREON WITHOUT ANY
REQUIREMENT THAT THE DESIGNATED LENDER SIGN OR ACKNOWLEDGE THE SAME, AND WITHOUT
ANY SPECIFIC DESIGNATION THAT THE DESIGNATING LENDER IS SIGNING IN AN AGENCY
CAPACITY.  THE PARTIES HERETO AGREE NOT TO INSTITUTE OR JOIN ANY OTHER PERSON IN
INSTITUTING AGAINST ANY DESIGNATED LENDER ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDING, OR OTHER PROCEEDING UNDER ANY
FEDERAL OR STATE BANKRUPTCY OR SIMILAR LAW, FOR ONE YEAR AND A DAY AFTER THE
FACILITY TERMINATION DATE.  THIS SECTION 13.4 SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT.

 


13.5.                        DISSEMINATION OF INFORMATION.  THE GENERAL PARTNER
AND THE BORROWER AUTHORIZE EACH LENDER TO DISCLOSE ANY AND ALL INFORMATION IN
SUCH LENDER’S POSSESSION CONCERNING THE CREDITWORTHINESS OF THE GENERAL PARTNER,
THE BORROWER AND THEIR SUBSIDIARIES TO ANY PARTICIPANT OR PURCHASER OR ANY OTHER
PERSON ACQUIRING AN INTEREST IN THE LOAN DOCUMENTS BY OPERATION OF LAW (EACH A
“TRANSFEREE”) AND ANY PROSPECTIVE TRANSFEREE AND ANY SWAP COUNTERPARTY AS
PROSPECTIVE SWAP COUNTERPARTY WITH WHOM A LENDER HAS ENTERED OR IS CONSIDERING
ENTERING INTO A TRANSACTION TO HEDGE SUCH LENDER’S CREDIT RISK IN CONNECTION
WITH THIS FACILITY.

 


13.6.                        TAX TREATMENT.  IF ANY INTEREST IN ANY LOAN
DOCUMENT IS TRANSFERRED TO ANY TRANSFEREE WHICH IS ORGANIZED UNDER THE LAWS OF
ANY JURISDICTION OTHER THAN THE UNITED STATES OR ANY STATE THEREOF, THE
TRANSFEROR LENDER SHALL CAUSE SUCH TRANSFEREE, CONCURRENTLY WITH THE
EFFECTIVENESS OF SUCH TRANSFER, TO COMPLY WITH THE PROVISIONS OF SECTION 2.22.

 

77

--------------------------------------------------------------------------------


 


ARTICLE XIV

 


NOTICES

 

 


14.1.                        NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.

 

(A)                                  NOTICES GENERALLY.  EXCEPT IN THE CASE OF
NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE
(AND EXCEPT AS PROVIDED IN PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPIER AS FOLLOWS:

 

(i)                                     if to the Borrower, or any other party
to a Loan Document at its address or telecopier number set forth on the
signature page hereof;

 

(ii)                                  if to the Administrative Agent, at its
address or telecopier number set forth on the signature page hereof;

 

(iii)                               if to the Issuing Bank, at its address or
telecopier number set forth on the signature page hereof;

 

(iv)                              if to a Lender, to it at its address (or
telecopier number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(B)                                 ELECTRONIC COMMUNICATIONS.  NOTICES AND
OTHER COMMUNICATIONS TO THE LENDERS AND THE ISSUING BANK HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND
INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT OR AS OTHERWISE DETERMINED BY THE ADMINISTRATIVE AGENT,
PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR THE
ISSUING BANK PURSUANT TO ARTICLE II IF SUCH LENDER OR THE ISSUING BANK, AS
APPLICABLE, HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF
RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION.  THE
ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS RESPECTIVE DISCRETION, AGREE TO
ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT OR AS IT OTHERWISE
DETERMINES, PROVIDED THAT SUCH DETERMINATION OR APPROVAL MAY BE LIMITED TO
PARTICULAR NOTICES OR COMMUNICATIONS.

 

UNLESS THE ADMINISTRATIVE AGENT OTHERWISE PRESCRIBES, (I) NOTICES AND OTHER
COMMUNICATIONS SENT TO AN E-MAIL ADDRESS SHALL BE DEEMED RECEIVED UPON THE
SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT FROM THE INTENDED RECIPIENT (SUCH AS BY
THE “RETURN RECEIPT REQUESTED” FUNCTION, AS AVAILABLE, RETURN E-MAIL OR OTHER
WRITTEN ACKNOWLEDGEMENT), PROVIDED THAT IF SUCH

 

78

--------------------------------------------------------------------------------


 

notice or other communication is not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

 


14.2.                        CHANGE OF ADDRESS, ETC.  ANY PARTY HERETO MAY
CHANGE ITS ADDRESS OR TELECOPIER NUMBER FOR NOTICES AND OTHER COMMUNICATIONS
HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.

 

 


ARTICLE XV

 

COUNTERPARTS

 


15.1.                        COUNTERPARTS; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  EXCEPT AS PROVIDED IN
ARTICLE V, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN
EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF EACH OF THE PARTIES HERETO, AND THE INITIAL DISBURSEMENT HEREUNDER
HAS BEEN MADE, AND THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  DELIVERY OF AN
EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE
EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.

 


15.2.                        ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS
“EXECUTION,” “SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT
AND ASSUMPTION AGREEMENT SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE
KEEPING OF RECORDS IN ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL
EFFECT, VALIDITY OR ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE
OF A PAPER-BASED RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS
PROVIDED FOR IN ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES
IN GLOBAL AND NATIONAL COMMERCE ACT, OR OTHER STATE LAWS BASED ON THE UNIFORM
ELECTRONIC TRANSACTIONS ACT.

 

[INTENTIONAL END OF PAGE]

 

79

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Guarantor, the Lenders and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

 

 

DUKE REALTY LIMITED PARTNERSHIP

 

 

 

By:

DUKE REALTY CORPORATION, its
General Partner

 

 

 

 

 

By:

/s/ Matthew A. Cohoat

 

 

 

 

 

 

Print Name:

Matthew A. Cohoat

 

 

 

 

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

 

 

 

c/o Duke Realty Corporation

 

600 East 96th Street

 

Indianapolis, Indiana  46240

 

 

 

 

Attention:  Matthew Cohoat

 

Telephone:  (317) 808-6065

 

Facsimile:  (317) 808-6795

 

 

 

 

 

 

 

DUKE REALTY CORPORATION

 

 

 

 

 

By:

/s/ Matthew A. Cohoat

 

 

 

 

Print Name:

Matthew A. Cohoat

 

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

600 East 96th Street

 

Indianapolis, Indiana  46240

 

 

 

 

Attention:  Matthew Cohoat

 

Telephone:  (317) 808-6065

 

Facsimile:  (317) 808-6795

 

S-1

--------------------------------------------------------------------------------


 

Commitments:

 

 

 

 

 

$60,000,000

BANK ONE, NA, Individually and as
Administrative Agent

 

 

 

 

 

By:

/s/ Scott W. Sigmund

 

 

 

 

 

Print Name:

Scott W. Sigmund

 

 

 

 

 

Title:

Associate Director

 

 

 

 

 

1 Bank One Plaza

 

Mail Code IL1-0315

 

Chicago, Illinois 60670

 

 

 

Attention:  Charles Moffett

 

Telephone:  (312) 325-3128

 

Facsimile:  (312) 325-3122

 

S-2

--------------------------------------------------------------------------------


 

$45,000,000

PNC BANK, NATIONAL ASSOCIATION,
Individually and as Syndication Agent

 

 

 

 

By:

/s/ Zachary K. Ellis

 

 

 

 

 

Print Name:

Zachary K. Ellis

 

 

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

Real Estate Banking

 

One PNC Plaza

 

249 Fifth Avenue

 

Mail Stop:  P1-POPP-19-2

 

Pittsburgh, Pennsylvania 15222

 

 

 

Attention:  Zachary K. Ellis

 

Telephone:  (412) 762-5627

 

Facsimile:  (412) 762-6500

 

S-3

--------------------------------------------------------------------------------


 

$45,000,000

WACHOVIA BANK, NATIONAL ASSOCIATION,
Individually and as Syndication Agent

 

 

 

 

 

 

 

By:

/s/ David Hoagland

 

 

 

 

 

Print Name:

David Hoagland

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

301 South College Street

 

Charlotte, North Carolina  28288

 

 

 

 

Attention:

David Hoagland

 

Telephone:

(704) 374-4809

 

Facsimile:

(704) 383-6205

 

S-4

--------------------------------------------------------------------------------


 

$45,000,000

WELLS FARGO BANK, NATIONAL ASSOCIATION,
Individually and as Syndication Agent

 

 

 

By:

/s/ Scott Solis

 

 

 

 

 

Print Name:

Scott Solis

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

123 North Wacker Drive

 

Suite 1900

 

Chicago, Illinois 60606

 

 

 

Attention:

Scott Solis

 

Telephone:

(312) 269-4818

 

Facsimile:

(312) 782-0969

 

S-5

--------------------------------------------------------------------------------


 

$40,000,000

BANK OF AMERICA, N.A., Individually and as
Managing Agent

 

 

 

 

 

By:

/s/ Michael W. Edwards

 

 

 

 

 

Print Name:

Michael W. Edwards

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

Bank of America National Trust and

 

Savings Association

 

231 S. LaSalle Street, 12th Floor

 

Chicago, IL  60697

 

 

 

Attention:

Mark Mokelke

 

Telephone:

(312) 828-1739

 

Facsimile:

(312) 828-4970

 

S-6

--------------------------------------------------------------------------------


 

$30,000,000

AMSOUTH BANK, Individually and as Co-Agent

 

 

 

 

 

 

By:

/s/ Lawrence Clark

 

 

 

 

 

Print Name:

Lawrence Clark

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

AmSouth Bank

 

1900 5th Avenue, North

 

AmSouth South Sonat Tower

 

15th Floor

 

Birmingham, AL 35288

 

 

 

Attention:

Lawrence Clark

 

Telephone:

(205) 581-7493

 

Facsimile:

(205) 326-4075

 

S-7

--------------------------------------------------------------------------------


 

$30,000,000

SUNTRUST BANK, Individually and as Co-Agent

 

 

 

 

 

 

By:

/s/ Nancy B. Richards

 

 

 

 

Print Name:

Nancy B. Richards

 

 

 

 

Title:

Vice President

 

 

 

 

8425 Boone Boulevard

 

Suite 820

 

Vienna, VA  22182

 

 

 

 

 

Attention:

Nancy B. Richards

 

Telephone:

(703) 902-9039

 

Facsimile:

(703) 902-9245

 

S-8

--------------------------------------------------------------------------------


 

$30,000,000

US BANK, Individually and as Co-Agent

 

 

 

 

 

 

 

By:

/s/ John F. Olds

 

 

 

 

Print Name:

John F. Olds

 

 

 

 

Title:

  Vice President

 

 

 

 

 

One Financial Square

 

CN-KY-0850

 

Louisville, KY  40202-3322

 

 

 

 

Attention:

Bonnie Dutton

 

Telephone:

(502) 562-6629

 

Facsimile:

(502) 562-6448

 

S-9

--------------------------------------------------------------------------------


 

$21,000,000

UBS LOAN FINANCE LLC, Individually and as Co-Agent

 

 

 

 

 

By:

/s/ Wilfred V. Saint

 

 

 

 

Print Name:

Wilfred V. Saint

 

 

 

 

Title:

  Associate Director Banking Products
Services, US

 

 

 

 

 

 

 

 

By:

/s/ Joselin Fernandes

 

 

 

 

Print Name:

Joselin Fernandes

 

 

 

 

Title:

  Associate Director Banking Products
Services, US

 

 

 

 

677 Washington Boulevard

 

Stamford, CT  06901

 

 

 

 

 

 

 

Attention:

Marie Haddad

 

Telephone:

(203) 719-5609

 

Facsimile:

(203) 719-3888

 

S-10

--------------------------------------------------------------------------------


 

$15,000,000

THE BANK OF NOVA SCOTIA, NEW YORK
AGENCY, Individually and as Co-Agent

 

 

 

 

 

 

By:

/s/ Robert H. Boese

 

 

 

 

Print Name:

Robert H. Boese

 

 

 

 

Title:

Managing Director

 

 

 

 

One Liberty Plaza

 

New York, NY  10006

 

 

 

 

Attention:

Neil Crawford

 

Telephone:

212-225-5170

 

Facsimile:

212-225-5166

 

S-11

--------------------------------------------------------------------------------


 

$21,000,000

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

 

 

 

By:

/s/ Steven P. Lapham

 

 

 

 

Print Name:

Steven P. Lapham

 

 

 

 

Title:

Director

 

 

 

 

200 Crescent Court

 

Suite 550

 

Dallas, TX  75201

 

 

 

 

 

 

 

Attention:

Scott P. Speer

 

Telephone:

(214) 740-7903

 

Facsimile:

(214) 740-7910

 

S-12

--------------------------------------------------------------------------------


 

$21,000,000

JPMORGAN CHASE BANK

 

 

 

 

 

By:

/s/ Marc E. Costantino

 

 

 

 

Print Name:

Marc E. Costantino

 

 

 

 

Title:

  Vice President

 

 

 

 

 

270 Park Avenue

 

4th Floor

 

New York, NY  10017

 

 

 

 

 

 

Attention:

Marc E. Constantino

 

Telephone:

(212) 270-9554

 

Facsimile:

(212) 270-0213

 

S-13

--------------------------------------------------------------------------------


 

$21,000,000

MERRILL LYNCH BANK USA

 

 

 

 

 

By:

 /s/ Louis Alder

 

 

 

 

Print Name:

Louis Alder

 

 

 

 

Title:

Vice President

 

 

 

 

15 West South Temple

 

Suite 300

 

Salt Lake City, UT  84101

 

 

 

 

 

Attention:

Frank Stepan

 

Telephone:

(801) 526-8316

 

Facsimile:

(801) 531-7470

 

S-14

--------------------------------------------------------------------------------


 

$21,000,000

MORGAN STANLEY BANK

 

 

 

 

 

 

By:

 /s/ Jaap Tonckens

 

 

 

 

Print Name:

Jaap Tonckens

 

 

 

 

Title:

Executive Director

 

 

 

 

1633 Broadway

 

25th Floor

 

New York, NY  10019

 

 

 

 

 

Attention:

Erma Dell’Aquila

 

Telephone:

(212) 537-1532

 

Facsimile:

(212) 537-1867

 

S-15

--------------------------------------------------------------------------------


 

$15,000,000

NATIONAL CITY BANK OF INDIANA

 

 

 

 

 

By:

/s/ J. Michael Shockey

 

 

 

 

Print Name:

J. Michael Shockey

 

 

 

 

Title:

Vice President

 

 

 

 

101 West Washington

 

Suite 200E

 

Indianapolis, IN  46255

 

 

 

 

Attention:

David Bartus

 

Telephone:

(317) 267-3755

 

Facsimile:

(317) 267-3987

 

S-16

--------------------------------------------------------------------------------


 

$15,000,000

THE NORTHERN TRUST COMPANY

 

 

 

 

 

 

By:

/s/ Robert Wiarda

 

 

 

 

Print Name:

Robert Wiarda

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

50 South LaSalle Street

 

Chicago, Illinois  60675

 

 

 

 

Attention:

Robert Wiarda

 

Telephone:

(312) 444-3380

 

Facsimile:

(312) 444-7028

 

S-17

--------------------------------------------------------------------------------


 

$15,000,000

SCOTIABANC INC.

 

 

 

 

 

 

By:

/s/ William E. Zarrett

 

 

 

 

Print Name:

William E. Zarrett

 

 

 

 

Title:

Managing Director

 

 

 

 

 

600 Peachtree Street, NE

 

Suite 2700

 

Atlanta, GA  30308

 

 

 

 

Attention:

William Zarrett

 

Telephone:

404-877-1504

 

Facsimile:

404-888-8995

 

S-18

--------------------------------------------------------------------------------


 

$10,000,000

FIFTH THIRD BANK

 

 

 

 

 

 

By:

/s/ David O’Neal

 

 

 

 

Print Name:

David O’Neal

 

 

 

 

Title:

Vice President

 

 

 

 

250 North Illinois Street

 

Suite 1000

 

Indianapolis, IN  46204

 

 

 

 

Attention:

David O’Neal

 

Telephone:

317-383-2288

 

Facsimile:

317-383-2764

 

S-19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PRICING SCHEDULE

 

Applicable
Margin

 

Level I
Status

 

Level II
Status

 

Level III
Status

 

Level IV
Status

 

Level V
Status

 

LIBOR

 

0.525

%

0.60

%

0.725

%

0.90

%

1.30

%

ABR

 

0.0

%

0.0

%

0.0

%

0.0

%

0.30

%

 

Applicable
Fee Rate

 

Level I
Status

 

Level II
Status

 

Level III
Status

 

Level IV
Status

 

Level V
Status

 

Letter of Credit Fee

 

0.525

%

0.60

%

0.725

%

0.90

%

1.30

%

Facility Fee

 

0.125

%

0.15

%

0.175

%

0.20

%

0.25

%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Fitch Rating” means, at any time, the rating issued by Fitch, Inc., and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.

 

“Level I Status” exists at any date if, on such date, the Borrower’s Moody’s
Rating is A3 or better and the Borrower’s Fitch Rating is A- or better.

 

“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is Baa1 or
better and the Borrower’s Fitch Rating is BBB+ or better.

 

“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower’s Moody’s
Rating is Baa2 or better and the Borrower’s Fitch Rating is BBB or better.

 

“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status, or Level III Status and (ii) the
Borrower’s Moody’s Rating is Baa3 or better and the Borrower’s Fitch Rating is
BBB- or better.

 

“Level V Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status, or Level IV
Status.

 

“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service, Inc. and then in effect with respect to the Borrower’s senior unsecured
long-term debt securities without third-party credit enhancement.

 

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, or Level V Status.

 

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as determined from its
then-current Moody’s and Fitch Ratings.  The

 

A-1

--------------------------------------------------------------------------------


 

credit rating in effect on any date for the purposes of this Schedule is that in
effect at the close of business on such date.  If at any time the Borrower has
no Moody’s Rating or no Fitch Rating, Level V Status shall exist.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

NOTE

 

, 2003

 

Duke Realty Limited Partnership, an Indiana limited partnership (the “Borrower”)
promises to pay to the order of                                  (the “Lender”)
the aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article II of the Fourth Amended and Restated Revolving
Credit Agreement hereinafter referred to, in immediately available funds at the
main office of Bank One, NA in Chicago, Illinois, as Administrative Agent,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement.  The Borrower shall pay the remaining
unpaid principal of and accrued and unpaid interest on the Loans in full on the
Facility Termination Date.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Fourth Amended and Restated Revolving Credit Agreement (as the
same may be amended or modified, the “Agreement”), dated as of
                                , 2003, among the Borrower, Duke-Realty
Corporation, as Guarantor and General Partner, Bank One, NA, individually and as
the Administrative Agent, and the other lenders named therein, to which
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated.  Capitalized terms used herein
and not otherwise defined herein are used with the meanings attributed to them
in the Agreement.

 

If there is an Unmatured Default or Default under the Agreement or any other
Loan Document and Administrative Agent exercises the remedies provided under the
Agreement and/or any of the Loan Documents for the Lenders, then in addition to
all amounts recoverable by the Administrative Agent and the Lenders under such
documents, the Administrative Agent and the Lenders shall be entitled to receive
reasonable attorneys fees and expenses incurred by Administrative Agent and the
Lenders in connection with the exercise of such remedies.

 

Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.

 

This Note shall be governed and construed under the internal laws of the State
of Illinois.

 

B1-1

--------------------------------------------------------------------------------


 

BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS PROMISSORY NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING
FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS PROMISSORY NOTE AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT
BEFORE A JURY.

 

 

 

DUKE REALTY LIMITED PARTNERSHIP

 

 

 

By:

DUKE REALTY CORPORATION, General Partner

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

B1-2

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF DUKE REALTY LIMITED PARTNERSHIP

DATED                , 2003

 

Date

 

Principal
Amount
of Loan

 

Maturity
of Interest
Period

 

Maturity
Principal
Amount Paid

 

Unpaid
Balance

 

 

 

 

 

 

 

 

 

 

 

 

B1-3

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF COMPETITIVE BID NOTE

 

                  , 2003

 

 

On or before the last day of each “Interest Period” applicable to a “Competitive
Bid Loan”, as defined in that certain Fourth Amended and Restated Revolving
Credit Agreement dated as of                      , 2003 (as the same may be
amended or modified, the “Agreement”) between DUKE REALTY LIMITED PARTNERSHIP,
an Indiana limited partnership (“Borrower”), DUKE REALTY CORPORATION, an Indiana
corporation (“Guarantor”), BANK ONE, NA, a national bank organized under the
laws of the United States of America, individually and as Administrative Agent
for the Lenders (as such terms are defined in the Agreement), and the other
lenders identified therein, Borrower promises to pay to the order
of                                      (the “Lender”), or its successors and
assigns, the unpaid principal amount of such Competitive Bid Loan made by the
Lender to the Borrower pursuant to Section 2.15 of the Agreement, in immediately
available funds at the office of the Administrative Agent in Chicago, Illinois,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement.  The Borrower shall pay any remaining
unpaid principal amount of such Competitive Bid Loans under this Competitive Bid
Note (“Note”) in full on or before the Facility Termination in accordance with
the terms of the Agreement.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date,
amount and due date of each Competitive Bid Loan and the date and amount of each
principal payment hereunder.

 

This Note is issued pursuant to, and is entitled to the security under and
benefits of, the Agreement and the other Loan Documents, to which Agreement and
Loan Documents, as they may be amended from time to time, reference is hereby
made for, inter alia, a statement of the terms and conditions under which this
Note may be prepaid or its maturity date accelerated.  Capitalized terms used
herein and not otherwise defined herein are used with the meanings attributed to
them in the Agreement.

 

If there is an Unmatured Default or Default under the Agreement or any other
Loan Document and Administrative Agent exercises its remedies provided under the
Agreement and/or any of the Loan Documents for the Lenders, then in addition to
all amounts recoverable by the Lenders under such documents, Administrative
Agent and the Lenders shall be entitled to receive reasonable attorneys fees and
expenses incurred by Administrative Agent and the Lenders in connection with the
exercise of such remedies.

 

Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note (except as
otherwise expressly provided for in the Agreement), and any and all lack of
diligence or delays in collection or enforcement of this Note, and expressly
agree that this Note, or any payment hereunder, may be extended from time to
time, and expressly consent to the release of any party liable for the
obligation secured by this Note, the release of any of the security of this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.

 

This Note shall be governed and construed under the internal laws of the State
of Illinois.

 

B2-1

--------------------------------------------------------------------------------


 

BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS PROMISSORY NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING
FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

 

 

DUKE REALTY LIMITED PARTNERSHIP

 

 

 

By:

DUKE REALTY CORPORATION, its General Partner

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

B2-2

--------------------------------------------------------------------------------


 

PAYMENTS OF PRINCIPAL

 

Date

 

Unpaid
Principal
Balance

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B2-3

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF COMPETITIVE BID QUOTE REQUEST

 

(Section 2.15(b))

 

To:

 

Bank One, NA,
as administrative agent (the “Agent”)

 

 

 

From:

 

Duke Realty Limited Partnership (“Borrower”)

 

 

 

Re:

 

Fourth Amended and Restated Credit Agreement dated as of                   ,
2003, as amended among the Borrower, the Lenders from time to time party
thereto, Bank One, NA, as Administrative Agent for the Lenders (as amended,
supplemented or otherwise modified from time to time through the date hereof,
the “Agreement”)

 

1.                                       Capitalized terms used herein have the
meanings assigned to them in the Agreement.

 

2.                                       We hereby give notice pursuant to
Section 2.15(b) of the Agreement that we request Competitive Bid Quotes for the
following proposed Competitive Bid Loan(s):

 

Borrowing Date:                                  , 200  

 

Principal Amount(1)

 

Interest Period(2)

 

3.                                       Such Competitive Bid Quotes should
offer [a Competitive LIBOR Margin] [an Absolute Rate].

 

 

--------------------------------------------------------------------------------

(1)                                  Amount must be at least $10,000,000 and an
integral multiple of $1,000,000.

 

(2)                                  One, two, three or six months subject to
the provisions of the definitions of LIBOR Interest Period and Absolute Interest
Period.

 

C1-1

--------------------------------------------------------------------------------


 

(4)                                  Upon acceptance by the undersigned of any
or all of the Competitive Bid Loans offered by Lenders in response to this
request, the undersigned shall be deemed to affirm as of the Borrowing Date
thereof the representations and warranties made in Article VI of the Agreement.

 

 

DUKE REALTY LIMITED PARTNERSHIP

 

 

 

By:

DUKE REALTY CORPORATION, its General Partner

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

C1-2

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

INVITATION FOR COMPETITIVE BID QUOTES

(Section 2.15(c))

 

To:

 

Each of the Lenders party to
the Agreement referred to below

 

 

 

Re:

 

Invitation for Competitive Bid Quotes to
Duke Realty Limited Partnership (the “Borrower”)

 

 

Pursuant to Section 2.15(c) of the Fourth Amended and Restated Credit Agreement
dated as of                      , 2003 as amended from time to time, among the
Borrower, the lenders from time to time party thereto, and Bank One, NA as
Administrative Agent for the Lenders (as amended, supplemented or otherwise
modified from time to time through the date hereof, the “Agreement”), we are
pleased on behalf of the Borrower to invite you to submit Competitive Bid Quotes
to the Borrower for the following proposed Competitive Bid Loan(s):

 

Borrowing Date:                                 , 200  

 

Principal Amount

 

Interest Period

 

Such Competitive Bid Quotes should offer [a Competitive LIBOR Margin] [an
Absolute Rate].  Your Competitive Bid Quote must comply with Section 2.15(c) of
the Agreement and the foregoing.  Capitalized terms used herein have the
meanings assigned to them in the Agreement.

 

Please respond to this invitation by no later than [9:00 a.m.] (Chicago time) on
                         , 200  .

 

 

BANK ONE, NA, as Administrative Agent

 

 

 

 

 

By:

 

 

Title:

 

 

C2-1

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

COMPETITIVE BID QUOTE

(Section 2.15(d))

 

                   , 200  

 

 

To:

 

Bank One, NA,
as Administrative Agent

 

 

 

Re:

 

Competitive Bid Quote to Duke Realty Limited Partnership
(the “Borrower”)

 

 

In response to your invitation on behalf of the Borrower dated
                            , 200  , we hereby make the following Competitive
Bid Quote pursuant to Section 2.15(d) of the Agreement hereinafter referred to
and on the following terms:

 

1.                                       Quoting
Lender:                                                                                                                                                                       

 

2..                                    Person to contact at Quoting Lender:

 

3.                                       Borrowing
Date:                                                                                                                                                                       (1)

 

4.                                       We hereby offer to make Competitive Bid
Loan(s) in the following principal amounts, for the following Interest Periods
and at the following rates:

 

Principal
Amount(2)

 

Interest
Period(3)

 

[Competitive
LIBOR Margin(4)]

 

[Absolute
Rate(5)]

 

Minimum
Amount(6)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)                                  As specified in the related Invitation For
Competitive Bid Quotes.

 

(2)                                  Principal amount bid for each Interest
Period may not exceed the principal amount requested.  Bids must be made for at
least $5,000,000 and integral multiples of $1,000,000.

 

(3)                                  One, two, three or six months, as specified
in the related Invitation For Competitive Bid Quotes.

 

(4)                                  Competitive LIBOR Margin for the applicable
LIBOR Interest Period.  Specify percentage (rounded to the nearest 1/100 of 1%)
and specify whether “PLUS” or “MINUS”.

 

(5)                                  Specify rate of interest per annum (rounded
to the nearest 1/100 of 1%).

 

C3-1

--------------------------------------------------------------------------------


 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Fourth Amended and
Restated Credit Agreement dated as of                       , 2003, among the
Borrower, the lenders from time to time party thereto, and Bank One,  NA, as
Administrative Agent for the lenders (as amended, supplemented or otherwise
modified from time to time through the date hereof, the “Agreement”),
irrevocably obligates us to make the Competitive Bid Loan(s) for which any
offer(s) are accepted, in whole or in part.  Capitalized terms used herein and
not otherwise defined herein shall have their meanings as defined in the
Agreement.

 

 

Very truly yours,

 

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(6)                                  Specify minimum amount, if any, which the
Borrower may accept (see Section 2.15(d)(ii)(d)).

 

C3-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF OPINION

 

                      , 200  

 

 

The Administrative Agent and

the Lenders who are parties to the

Credit Agreement described below

 

Gentlemen/Ladies:

 

We are counsel for Duke Realty Limited Partnership, an Indiana limited
partnership (the “Borrower”), and Duke Corporation, an Indiana corporation (the
“General Partner” and, collectively with the Borrower, the “Duke Entities”), and
have represented the Duke Entities in connection with their execution and
delivery of a Fourth Amended and Restated Credit Agreement among the Duke
Entities, Bank One, NA, individually, and as Administrative Agent, and the
Lenders named therein, providing for Advances in an aggregate principal amount
of $500,000,000 with the ability to increase such amount to an amount not
exceeding $700,000,000 at any one time outstanding and dated as of             
(the “Agreement”).  All capitalized terms used in this opinion and not otherwise
defined shall have the meanings attributed to them in the Agreement.

 

We have examined the Duke Entities’ articles of incorporation, by-laws,
resolutions, certificate of limited partnership, partnership agreement, the Loan
Documents and such other matters of fact and law which we deem necessary in
order to render this opinion.  Based upon the foregoing, it is our opinion that:

 

1.                                       The General Partner, the Borrower and
each of their Subsidiaries are either duly incorporated corporations or duly
qualified and formed limited partnerships, validly existing and in good standing
under the laws of their states of incorporation or formation.

 

2.                                       The execution and delivery of the Loan
Documents by the Duke Entities and the performance by the Duke Entities of their
obligations under the Loan Documents have been duly authorized by all necessary
and partnership action and/or proceedings on the part of the Duke Entities and
will not:

 

(a)                                  require any consent (which has not been
obtained and delivered to Administrative Agent) of the Duke Entities’
shareholders or limited partners;

 

(b)                                 violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on the Duke Entities or any
of their Subsidiaries or the Duke Entities’ or any Subsidiary’s articles of
incorporation, by-laws, certificate of limited partnership, partnership
agreement, or any indenture, instrument or agreement binding upon the Duke
Entities or any of their Subsidiaries; or

 

D-1

--------------------------------------------------------------------------------


 

(c)                                  result in, or require, the creation or
imposition of any Lien pursuant to the provisions of any indenture, instrument
or agreement binding upon the Duke Entities or any of their Subsidiaries.

 

3.                                       The Loan Documents have been duly
executed and delivered by the Duke Entities and constitute legal, valid and
binding obligations of the Duke Entities enforceable in accordance with their
terms except to the extent the enforcement thereof may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and subject also to the availability of equitable remedies if
equitable remedies are sought.

 

4.                                       There is no litigation or proceeding
against the Duke Entities or any of their Subsidiaries which, if adversely
determined, could have a Material Adverse Effect, except as disclosed in
Schedule       .

 

5.                                       No approval, authorization, consent,
adjudication or order of any governmental authority, which has not been obtained
by the Duke Entities or any of their Subsidiaries, is required to be obtained by
the Duke Entities or any of their Subsidiaries in connection with the execution
and delivery of the Loan Documents, the borrowings under the Agreement or in
connection with the payment by the Duke Entities of their obligations under the
Loan Documents.

 

6.                                       The General Partner qualifies as a real
estate investment trust in accordance with all applicable requirements of the
Internal Revenue Code.

 

We are admitted to the bar of the State of North Carolina and are not licensed
to practice law in any other state.  Our opinion is limited to the laws of North
Carolina, federal law, and the corporate and limited partnership laws of the
State of Indiana.  To the extent the Loan Documents are governed by the laws of
the State of Illinois, we have assumed that they do not differ materially for
the purposes of our opinion from the laws of the State of North Carolina.

 

This opinion may be relied upon by the Agent, the Lenders and their
participants, assignees and other transferees.

 

 

 

Very truly yours,

 

 

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

 

 

To:  Bank One, NA,

as Agent (the “Agent”) under the Agreement

Described Below

 

Re:                               Fourth Amended and Restated Credit Agreement,
dated as of                     , 2003 (as amended, modified, renewed or
extended from time to time, the “Agreement”), among Duke Realty Limited
Partnership, an Indiana limited partnership (the “Borrower”), Duke Realty
Corporation, an Indiana corporation, Bank One, NA, individually, and as
Administrative Agent, and the Lenders named therein.  Terms used herein and not
otherwise defined shall have the meanings assigned thereto in the Agreement.

 

The Agent is specifically authorized and directed to act upon the following
standing money transfer instructions with respect to the proceeds of Advances or
other extensions of credit from time to time until receipt by the Agent of a
specific written revocation of such instructions by the Borrower, provided,
however, that the Agent may otherwise transfer funds as hereafter directed in
writing by the Borrower in accordance with Section 14.1 of the Credit Agreement
or based on any telephonic notice made in accordance with Section 2.18 of the
Agreement.

 

Facility Identification Number(s)

 

 

 

 

 

Customer/Account Name

 

 

 

 

 

Transfer Funds To

 

 

 

 

 

 

 

 

 

 

 

For Account No.

 

 

 

 

 

Reference/Attention To

 

 

 

 

 

Authorized Officer (Customer Representative)

 

Date

 

 

 

 

 

 

 

 

 

 

 

(Please Print)

 

Signature

 

 

 

 

 

 

 

Bank Officer Name

 

Date

 

 

 

 

 

 

 

 

 

 

(Please Print)

 

Signature

 

 

(Deliver Completed Form to Credit Support Staff For Immediate Processing)

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

COMPLIANCE CERTIFICATE

 

To:                              The Administrative Agent and the Lenders

who are parties to the Credit Agreement described below

 

This Compliance Certificate is furnished pursuant to that certain Fourth Amended
and Restated Credit Agreement, dated as of                     ,            2003
(as amended, modified, renewed or extended from time to time, the “Agreement”)
among Duke Realty Limited Partnership, an Indiana limited partnership (the
“Borrower”), Duke Realty Corporation, an Indiana corporation (“General
Partner”), Bank One, NA, individually, and as Administrative Agent, and the
Lenders named therein.  Unless otherwise defined herein, capitalized terms used
in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.                                       I am the duly elected
                     of the General Partner of the Borrower;

 

2.                                       I have reviewed the terms of the
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of the Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements;

 

3.                                       The examinations described in paragraph
2 did not disclose, and I have no knowledge of, the existence of any condition
or event which constitutes a Default or Unmatured Default during or at the end
of the accounting period covered by the attached financial statements or as of
the date of this Certificate, except as set forth below; and

 

4.                                       Schedule I attached hereto sets forth
financial data and computations evidencing the Borrower’s compliance with
certain covenants of the Agreement, all of which data and computations are true,
complete and correct.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

F-1

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this        day of               ,
200   .

 

 

 

DUKE REALTY LIMITED PARTNERSHIP

 

 

 

By:

DUKE REALTY CORPORATION, its General Partner

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

F-2

--------------------------------------------------------------------------------


 

[SAMPLE]

 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Schedule of Compliance as of            with

Provisions      ,      ,       and       of the Agreement

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit, guaranties and swingline
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”).  Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.                                       Assignor:

 

2.                                       Assignee:

[and is an Affiliate/Approved

 

 

Fund of [identify Lender](1)

 

3.                                       Borrower(s):

 

4.                                       Administrative Agent:

, as the administrative agent under the Credit Agreement.

 

5.                                       Credit Agreement: The [amount] Credit
Agreement dated as of

among

 

H-1

--------------------------------------------------------------------------------


 

[name of Borrower(s)], the Lenders party thereto, [name of Administrative
Agent], as Administrative Agent, and the other agents party thereto.

 

--------------------------------------------------------------------------------

(1) Select as applicable.

 

6.                                       Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans for all
Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage Assigned of
Commitment/Loans(2)

 

 

(3)

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

7.                                       Trade Date:

(4)

 

 

Effective Date:                                     , 20   [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER BY THE ADMINISTRATIVE AGENT.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

[Consented to and](5) Accepted:

 

 

 

[NAME OF ADMINISTRATIVE AGENT],
as Administrative Agent

 

 

H-2

--------------------------------------------------------------------------------


 

By:

 

 

 

Title:

 

 

 

[Consented to:](6)

 

--------------------------------------------------------------------------------

*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

(2) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(3) Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term Loan Commitment,”, etc.)

 

(4) Insert if satisfaction of minimum amounts is to be determined as of the
Trade Date.

 

(5) To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(6) To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

[NAME OF RELEVANT PARTY]

 

By:

 

 

 

Title:

 

 

 

H-3

--------------------------------------------------------------------------------


 

ANNEX 1

TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

1.1                                 Assignor.  The Assignor represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby.  Neither the Assignor nor any
of its officers, directors, employees, agents or attorneys shall be responsible
for (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency, perfection,
priority, collectibility, or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document, (v) inspecting any of the property, books
or records of the Borrower, or any guarantor, or (vi) any mistake, error of
judgment, or action taken or omitted to be taken in connection with the Loans or
the Loan Documents.

 

1.2.                              Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iii) agrees that its payment instructions and notice instructions are as set
forth in Schedule 1 to this Assignment and Assumption, (iv) confirms that none
of the funds, monies, assets or other consideration being used to make the
purchase and assumption hereunder are “plan assets” as defined under ERISA and
that its rights, benefits and interests in and under the Loan Documents will not
be “plan assets” under ERISA, (v) agrees to indemnify and hold the Assignor
harmless against all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment and Assumption, (vi) it has
received a copy of the Credit Agreement, together with copies of financial
statements and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (vii) attached as Schedule 1 to
this Assignment and Assumption is any documentation required to be delivered by
the Assignee with respect to its tax status pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with

 

H-4

--------------------------------------------------------------------------------


 

their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                       Payments.  The Assignee shall pay the
Assignor, on the Effective Date, the amount agreed to by the Assignor and the
Assignee.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3.                                       General Provisions.  This Assignment
and Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Illinois.

 

H-5

--------------------------------------------------------------------------------


 

ADMINISTRATIVE QUESTIONNAIRE

 

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

 

(For Forms for Primary Syndication call Peterine Svoboda at 312-732-8844)

 

(For Forms after Primary Syndication call Jim Bartz at 312-732-1242)

 

US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS

 

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

 

(For Forms for Primary Syndication call Peterine Svoboda at 312-732-8844)

 

(For Forms after Primary Syndication call Jim Bartz at 312-732-1242)

 

H-6

--------------------------------------------------------------------------------


 

EXHIBIT I

 

DESIGNATION AGREEMENT

 

Dated             , 200   

 

Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of                            , 2003 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Duke Realty Limited
Partnership, an Indiana limited partnership (the “Borrower”), Duke Realty
Corporation, an Indiana corporation, the Banks parties thereto, and Bank One,
NA, as Administrative Agent (the “Administrative Agent”) for the Lenders.  Terms
defined in the Credit Agreement are used herein with the same meaning.

 

                                                                                (the
“Designor”),                              (the “Designee”), the Administrative
Agent and the Borrower agree as follows:

 

1.               The Designor hereby designates the Designee, and the Designee
hereby accepts such designation, to have a right to make Competitive Bid Loans
pursuant to Section 2.15 of the Credit Agreement.  Any assignment by Designor to
Designee of its rights to make a Competitive Bid Loan pursuant to such
Section 2.15 shall be effective at the time of the funding for such Competitive
Bid Loan and not before such time.

 

2.                                       The Designor makes no representation or
warranty and assumes no responsibility pursuant to this Designation Agreement
with respect to (a) any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
other instrument and document furnished pursuant thereto and (b) the financial
condition of the Borrower or any Loan Party of the performance or observance by
the Borrower or any Loan Party or any of their respective obligations under any
Loan Document or any other instrument or document furnished pursuant thereto. 
(It is acknowledged that the Designor may make representations and warranties of
the type described above in other agreements to which the Designor is a party.)

 

3.                                       The Designee (a) confirms that it has
received a copy of each Loan Document, together with copies of the financial
statements referred to in Section 7.1 of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own
independent credit analysis and decision to enter into this Designation
Agreement; (b) agrees that it will, independently and without reliance upon the
Administrative Agent, the Designor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under Loan
Document; (c) confirms that it is a Designated Lender; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under any Loan Document as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (e) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of any Loan Document are required to be performed by it as a Lender.

 

I-1

--------------------------------------------------------------------------------


 

4.                                       The Designee hereby appoints Designor
as Designee’s agent and attorney in fact, and grants to Designor an irrevocable
power of attorney, to deliver and receive all communications and notices under
the Credit Agreement and other Loan Documents and to exercise on Designee’s
behalf all rights to vote and to grant and made approvals, waivers, consents or
amendment to or under the Credit Agreement or other Loan Documents.  Any
document executed by the Designor on the Designee’s behalf in connection with
the Credit Agreement or other Loan Documents shall be binding on the Designee. 
The Borrower, the Administrative Agent and each of the Banks may rely on and are
beneficiaries of the preceding provisions.

 

5.                                       Following the execution of this
Designation Agreement by the Designor and its Designee, it will be delivered to
the Administrative Agent for acceptance and recording by the Administrative
Agent.  The effective date for this Designation Agreement (the “Effective Date”)
shall be the date of acceptance hereof by the Administrative Agent, unless
otherwise specified on the signature page thereto.

 

6.                                       Neither the Administrative Agent nor
the Borrower shall institute, or join any other person in instituting, against
the Designee any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law at any time that the Designee has any outstanding debt
or other securities which are rated by Fitch, Moody’s or any other rating agency
or at any time within one year and one day after the date such debt or other
securities have been repaid in full.

 

7.                                       The Designor unconditionally agrees to
pay or reimburse the Designee and save the Designee harmless against all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed or asserted by any of the parties to the Loan Documents against the
Designee, in its capacity as such, in any way relating to or arising out of this
Designation Agreement or any other Loan Documents or any action taken or omitted
by the Designee hereunder or thereunder, provided that the Designor shall not be
liable for any portion of such liabilities, obligations, losses, damage,
penalties, actions, judgments, suits, costs, expenses or disbursements if the
same results from the Designee’s gross negligence or willful misconduct.

 

8.                                       Upon such acceptance and recording by
the Administrative Agent, as of the Effective Date, the Designee shall be a
party to the Credit Agreement with a right to make Competitive Bid Loans as
pursuant to Section 2.15 of the Credit Agreement and the rights and obligations
of a Lender related thereto.

 

9.                                       This Designation Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Illinois, without reference to the provisions thereof regarding conflicts of
law.

 

10.                                 This Designation Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Designation

 

I-2

--------------------------------------------------------------------------------


 

Agreement by facsimile transmission shall be effective as of delivery of a
manually executed counterpart of this Designation Agreement.

 

I-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Designor and the Designee, intending to be legally
bound, have caused this Designation Agreement to be executed by their officers
thereunto duly authorized as of the date first above written.

 

Effective Date(1)                                       , 200  

 

 

as Designor

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

as Designee

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Applicable Lending Office (and address for notices):

 

 

 

 

 

 

 

 

 

Attention:

 

 

Re:  Account No.

 

 

--------------------------------------------------------------------------------

(1)                                  This date should be no earlier than five
Business Days after the delivery of this Designation Agreement to the
Administrative Agent.

 

I-4

--------------------------------------------------------------------------------


 

Accepted this        day of                          , 200  

 

 

BANK ONE, NA,
as Administrative Agent

DUKE REALTY LIMITED
PARTNERSHIP

 

By:

DUKE REALTY CORPORATION, its
General Partner

 

 

 

 

By:

 

 

By:

 

 

Title:

 

 

Title:

 

 

 

I-5

--------------------------------------------------------------------------------


 

EXHIBIT J

 

AMENDMENT TO FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

This Amendment to the Fourth Amended and Restated Revolving Credit Agreement
(the “Amendment”) is made as of                                ,              ,
by and among Duke Realty Limited Partnership (“Borrower”), Duke Realty
Corporation (“Guarantor”), Bank One, NA, individually and as “Administrative
Agent”, and one or more new or existing “Lenders” shown on the signature pages
hereof.

 

R E C I T A L S

 

A.                                   Borrower, Guarantor, Administrative Agent
and certain other Lenders have entered into an Fourth Amended and Restated
Credit Agreement dated as of                            , 2004 (as amended, the
“Credit Agreement”).  All capitalized terms used herein and not otherwise
defined shall have the meanings given to them in the Credit Agreement.

 

B.                                     Pursuant to the terms of the Credit
Agreement, the Lenders initially agreed to provide Borrower with a revolving
credit facility in an aggregate principal amount of up to $500,000,000.  The
Borrower, Guarantor, the Administrative Agent and the Lenders now desire to
amend the Credit Agreement in order to, among other things (i) increase the
Aggregate Commitment to $         ,000,000; and (ii) admit [name of new banks]
as “Lenders” under the Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

AGREEMENTS

 

1.                                       The foregoing Recitals to this
Amendment hereby are incorporated into and made part of this Amendment.

 

2.                                       From and after
                        ,           (the “Effective Date”) (i) [name of new
banks] shall be considered as “Lenders” under the Credit Agreement and the Loan
Documents, and (ii) [name of existing lenders] shall each be deemed to have
increased its Commitment to the amount shown next to their respective signatures
on the signature pages of this Amendment, each having a Commitment in the amount
shown next to their respective signatures on the signature pages of this
Amendment.  The Borrower shall, on or before the Effective Date, execute and
deliver to each of such new or existing Lenders a new or amended and restated
Note in the amount of such Commitment (and in the case of a new Lender, a
Competitive Bid Note as well).

 

3.                                       From and after the Effective Date, the
Aggregate Commitment shall equal               Million Dollars
($            ,000,000).

 

J-1

--------------------------------------------------------------------------------


 

4.                                       For purposes of Section 13.1 of the
Credit Agreement (Giving Notice), the address(es) and facsimile number(s) for
[name of new banks] shall be as specified below their respective signature(s) on
the signature pages of this Amendment.

 

5.                                       The Borrower and Guarantor hereby
represent and warrant that, as of the Effective Date, there is no Default or
Unmatured Default, the representations and warranties contained in Article VI of
the Agreement are true and correct as of such date and the Borrower and
Guarantor have no offsets or claims against any of the Lenders.

 

6.                                       As expressly modified as provided
herein, the Credit Agreement shall continue in full force and effect, and
Guarantor reaffirms all of its obligations under the Guaranty.

 

7.                                       This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart.

 

J-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 

DUKE REALTY LIMITED PARTNERSHIP

BANK ONE, NA, Individually and as
Administrative Agent

 

 

By:

DUKE REALTY CORPORATION, its
General Partner

 

 

 

By:

 

 

By:

 

 

Print Name:

 

 

Print Name:

 

 

Title:

 

 

Title:

 

 

 

 

c/o Duke Realty Corporation

 

600 East 96th Street

 

Indianapolis, Indiana  46240

 

 

 

Attention:

Matthew Cohoat

1 Bank One National Plaza

Telephone:

(317) 808-6065

Mail Suite Il 1-0315

Facsimile:

(317) 808-6795

Chicago, Illinois  60670

 

Attention:

Large Corporate Real Estate

 

Telephone:

(312) 325-3128

 

Facsimile:

(312) 325-3122

 

 

DUKE REALTY CORPORATION

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

c/o Duke Realty Corporation

 

600 East 96th Street

 

Indianapolis, Indiana  46240

 

 

 

 

 

Attention:

Matthew Cohoat

 

Telephone:

(317) 808-6065

 

Facsimile:

(317) 808-6795

 

 

J-3

--------------------------------------------------------------------------------


 

Amount of Commitment:  $

[NAME OF NEW LENDER]

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

[Address of New Lender]

 

 

 

 

 

Attention:

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

J-4

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF SUBSIDIARY GUARANTY

 

 

This Guaranty is made as of                           ,            by
                          , a                           (“Guarantor”), to and
for the benefit of Bank One, NA, individually (“Bank One”) and as administrative
agent (“Administrative Agent”) for itself and the lenders under the Credit
Agreement (as defined below) and their respective successors and assigns
(collectively, the “Lenders”).

 

 

RECITALS

 

A.                                   Duke Realty Limited Partnership, an Indiana
limited partnership (“Borrower”), Duke Realty Corporation, an Indiana
corporation (the “General Partner”), Banc One Capital Markets, Inc. (“BOCM”) as
Sole Lead Arranger and Book Runner, Bank One, NA, individually, and as
Administrative Agent, and the Lenders have entered into a Fourth Amended and
Restated Revolving Credit Agreement dated as of        , 2003 (as amended,
modified or restated from time to time, the “Credit Agreement”) pursuant to
which the Lenders have agreed to provide Borrower with a revolving credit
facility in an aggregate principal amount of up to $700,000,000 (the
“Facility”).  All capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Credit Agreement.

 

B.                                     Borrower has executed and delivered or
will execute and deliver to the Lenders promissory notes in the principal amount
of each Lender’s Commitment as evidence of Borrower’s indebtedness to each such
Lender with respect to the Facility (the promissory notes described above,
together with any amendments or allonges thereto, or restatements, replacements
or renewals thereof, and/or new promissory notes to new Lenders under the Credit
Agreement, are collectively referred to herein as the “Notes”).

 

C.                                     Guarantor is a Subsidiary of [Borrower]
[General Partner].  Guarantor acknowledges that the extension of credit by the
Administrative Agent and the Lenders to Borrower pursuant to the Credit
Agreement will benefit Guarantor by making funds available to Guarantor through
Borrower and by enhancing the financial strength of the consolidated group of
which Guarantor and Borrower are members.

 

 

AGREEMENTS

 

NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agrees as follows:

 

1.  Guarantor absolutely, unconditionally, and irrevocably guarantees to each of
the Lenders:

 

K-1

--------------------------------------------------------------------------------


 

(a)                                  the full and prompt payment of the
principal of and interest on the Notes when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, and the prompt
payment of all sums which may now be or may hereafter become due and owing under
the Notes, the Credit Agreement, and the other Loan Documents;

 

(b)                                 the payment of all Enforcement Costs (as
hereinafter defined in Paragraph 7 hereof); and

 

(c)                                  the full, complete, and punctual
observance, performance, and satisfaction of all of the obligations, duties,
covenants, and agreements of Borrower under the Credit Agreement and the Loan
Documents.

 

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.”  All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”  The provisions of this
Guaranty are severable, and in any action or proceeding involving any state
corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of Guarantor under this Guaranty would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
such Guarantor’s liability under this Guaranty, then, notwithstanding any other
provision of this Guaranty to the contrary, the amount of such liability shall,
without any further action by Guarantor, the Administrative Agent or any Lender,
be automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the Guarantor’s “Maximum Liability”).  This provision
with respect to the Maximum Liability of the Guarantor is intended solely to
preserve the rights of the Administrative Agent hereunder to the maximum extent
not subject to avoidance under applicable law, and neither the Guarantor nor any
other person or entity shall have any right or claim under this provision with
respect to the Maximum Liability, except to the extent necessary so that the
obligations of Guarantor hereunder shall not be rendered voidable under
applicable law.  In the event Guarantor shall make any payment or payments under
this Guaranty each other guarantor of the Facility Indebtedness shall contribute
to Guarantor an amount equal to such non-paying guarantor’s pro rata share
(based on their respective maximum liabilities hereunder and under such other
guaranty) of such payment or payments made by Guarantor, provided that such
contribution right shall be subordinate and junior in right of payment in full
of all the Facility Indebtedness to Lenders.

 

2.  In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Guarantor agrees, on
demand by the Administrative Agent to pay all the Facility Indebtedness and to
perform all the Obligations as are then or thereafter become due and owing or
are to be performed under the terms of the Notes, the Credit Agreement, and the
other Loan Documents.

 

3.  Guarantor does hereby waive (i) notice of acceptance of this Guaranty by the
Administrative Agent and the Lenders and any and all notices and demands of
every kind which may be required to be given by any statute, rule or law,
(ii) any defense, right of set-off or other claim which Guarantor may have
against Borrower or which Guarantor or Borrower may have against the
Administrative

 

K-2

--------------------------------------------------------------------------------


 

Agent or the Lenders or the holder of a Note, (iii) presentment for payment,
demand for payment (other than as provided for in Paragraph 2 above), notice of
nonpayment (other than as provided for in Paragraph 2 above) or dishonor,
protest and notice of protest, diligence in collection and any and all
formalities which otherwise might be legally required to charge Guarantor with
liability, (iv) any failure by the Administrative Agent and the Lenders to
inform Guarantor of any facts the Administrative Agent and the Lenders may now
or hereafter know about Borrower, the Facility, or the transactions contemplated
by the Credit Agreement, it being understood and agreed that the Administrative
Agent and the Lenders have no duty so to inform and that Guarantor is fully
responsible for being and remaining informed by Borrower of all circumstances
bearing on the existence or creation, or the risk of nonpayment of the Facility
Indebtedness or the risk of nonperformance of the Obligations, and (v) any and
all right to cause a marshalling of assets of Borrower or any other action by
any court or governmental body with respect thereto, or to cause the
Administrative Agent and the Lenders to proceed against any other security given
to a Lender in connection with the Facility Indebtedness or the Obligations. 
Credit may be granted or continued from time to time by the Lenders to Borrower
without notice to or authorization from Guarantor, regardless of the financial
or other condition of Borrower at the time of any such grant or continuation. 
The Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with Guarantor their assessment of the financial condition of Borrower. 
Guarantor acknowledges that no representations of any kind whatsoever have been
made by the Administrative Agent and the Lenders to Guarantor.  No modification
or waiver of any of the provisions of this Guaranty shall be binding upon the
Administrative Agent and the Lenders except as expressly set forth in a writing
duly signed and delivered on behalf of the Administrative Agent and the
Lenders.  Guarantor further agrees that any exculpatory language contained in
the Credit Agreement, the Notes, and the other Loan Documents shall in no event
apply to this Guaranty, and will not prevent the Administrative Agent and the
Lenders from proceeding against Guarantor to enforce this Guaranty.

 

4.  Guarantor further agrees that Guarantor’s liability as guarantor shall in no
way be impaired by any renewals or extensions which may be made from time to
time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under a Note or by any forbearance or delay in
collecting interest or principal under a Note, or by any waiver by the
Administrative Agent and the Lenders under the Credit Agreement, or any other
Loan Documents, or by the Administrative Agent or the Lenders’ failure or
election not to pursue any other remedies they may have against Borrower, or by
any change or modification in a Note, the Credit Agreement, or any other Loan
Documents, or by the acceptance by the Administrative Agent or the Lenders of
any security or any increase, substitution or change therein, or by the release
by the Administrative Agent and the Lenders of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Facility Indebtedness,
even though a Lender might lawfully have elected to apply such payments to any
part or all of the Facility Indebtedness, it being the intent hereof that
Guarantor shall remain liable as principal for payment of the Facility
Indebtedness and performance of the Obligations until all indebtedness has been
paid in full and the other terms, covenants and conditions of the Credit
Agreement, and other Loan Documents and this Guaranty have been performed,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety.  Guarantor further understands and agrees that
the Administrative Agent and the Lenders may at any time enter into agreements
with Borrower to amend and modify a Note, the Credit Agreement or

 

K-3

--------------------------------------------------------------------------------


 

any of the other Loan Documents, or any thereof, and may waive or release any
provision or provisions of a Note, the Credit Agreement, or any other Loan
Document and, with reference to such instruments, may make and enter into any
such agreement or agreements as the Administrative Agent, the Lenders and
Borrower may deem proper and desirable, without in any manner impairing this
Guaranty or any of the Administrative Agent and the Lenders’ rights hereunder or
any of Guarantor’s obligations hereunder.

 

5.  This is an absolute, unconditional, complete, present and continuing
guaranty of payment and performance and not of collection.  Guarantor agrees
that its obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Facility from time to time.  Guarantor
agrees that this Guaranty may be enforced by the Administrative Agent and the
Lenders without the necessity at any time of resorting to or exhausting any
security or collateral, if any, given in connection herewith or with a Note, the
Credit Agreement, or any of the other Loan Documents or by resorting to any
other guaranties, and Guarantor hereby waives the right to require the
Administrative Agent and the Lenders to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right.  Guarantor
further agrees that nothing contained herein or otherwise shall prevent the
Administrative Agent and the Lenders from pursuing concurrently or successively
all rights and remedies available to them at law and/or in equity or under a
Note, the Credit Agreement or any other Loan Documents, and the exercise of any
of their rights or the completion of any of their remedies shall not constitute
a discharge of any of Guarantor’s obligations hereunder, it being the purpose
and intent of Guarantor that the obligations of such Guarantor hereunder shall
be primary, absolute, independent and unconditional under any and all
circumstances whatsoever.  Neither Guarantor’s obligations under this Guaranty
nor any remedy for the enforcement thereof shall be impaired, modified, changed
or released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under a Note, the Credit
Agreement or any other Loan Document or by reason of Borrower’s bankruptcy or by
reason of any creditor or bankruptcy proceeding instituted by or against
Borrower.  This Guaranty shall continue to be effective and be deemed to have
continued in existence or be reinstated (as the case may be) if at any time
payment of all or any part of any sum payable pursuant to a Note, the Credit
Agreement or any other Loan Document is rescinded or otherwise required to be
returned by the payee upon the insolvency, bankruptcy, or reorganization of the
payor, all as though such payment to such Lender had not been made, regardless
of whether such Lender contested the order requiring the return of such
payment.  The obligations of Guarantor pursuant to the preceding sentence shall
survive any termination, cancellation, or release of this Guaranty.

 

6.  This Guaranty shall be assignable by a Lender to any assignee of all or a
portion of such Lender’s rights under the Loan Documents.

 

7.  If:  (i) this Guaranty, a Note, or any of the Loan Documents are placed in
the hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Loan Document; (iii) an attorney
is retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an

 

K-4

--------------------------------------------------------------------------------


 

attorney is retained to represent the Administrative Agent or any Lender in any
other legal proceedings whatsoever in connection with this Guaranty, a Note, the
Credit Agreement, any of the Loan Documents, or any property subject thereto
(other than any action or proceeding brought by any Lender or participant
against the Administrative Agent alleging a breach by the Administrative Agent
of its duties under the Loan Documents), then Guarantor shall pay to the
Administrative Agent or such Lender upon demand all reasonable attorney’s fees,
costs and expenses, including, without limitation, court costs, filing fees and
all other costs and expenses incurred in connection therewith (all of which are
referred to herein as “Enforcement Costs”), in addition to all other amounts due
hereunder.

 

8.  The parties hereto intend that each provision in this Guaranty comports with
all applicable local, state and federal laws and judicial decisions.  However,
if any provision or provisions, or if any portion of any provision or
provisions, in this Guaranty is found by a court of law to be in violation of
any applicable local, state or federal ordinance, statute, law, administrative
or judicial decision, or public policy, and if such court should declare such
portion, provision or provisions of this Guaranty to be illegal, invalid,
unlawful, void or unenforceable as written, then it is the intent of all parties
hereto that such portion, provision or provisions shall be given force to the
fullest possible extent that they are legal, valid and enforceable, that the
remainder of this Guaranty shall be construed as if such illegal, invalid,
unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interest of the
Administrative Agent and the Lender or the holder of a Note under the remainder
of this Guaranty shall continue in full force and effect.

 

9.  Any indebtedness of Borrower to Guarantor now or hereafter existing is
hereby subordinated to the Facility Indebtedness.  Guarantor will not seek,
accept, or retain for Guarantor’s own account, any payment from Borrower on
account of such subordinated debt at any time when a Default or Unmatured
Default exists under the Credit Agreement or the Loan Documents, and any such
payments to Guarantor made while any Default or Unmatured Default then exists
under the Credit Agreement or the Loan Documents on account of such subordinated
debt shall be collected and received by Guarantor in trust for the Lenders and
shall be paid over to the Administrative Agent on behalf of the Lenders on
account of the Facility Indebtedness without impairing or releasing the
obligations of Guarantor hereunder.

 

10.  Guarantor hereby subordinates to the Facility Indebtedness any and all
claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Guarantor
may have against Borrower arising from a payment made by Guarantor under this
Guaranty and agrees that, until the entire Facility Indebtedness is paid in
full, not to assert or take advantage of any subrogation rights of Guarantor or
the Lenders or any right of Guarantor or the Lenders to proceed against
(i) Borrower for reimbursement, or (ii) any other guarantor or any collateral
security or guaranty or right of offset held by the Lenders for the payment of
the Facility Indebtedness and performance of the Obligations, nor shall
Guarantor seek or be entitled to seek any contribution or reimbursement from
Borrower or any other guarantor in respect of payments made by Guarantor
hereunder.  It is expressly understood that the agreements of Guarantor set
forth above constitute additional and cumulative benefits given to the Lenders
for their security and as an inducement for their extension of credit to
Borrower.

 

K-5

--------------------------------------------------------------------------------


 

11.  Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.

 

12.  Guarantor hereby submits to personal jurisdiction in the State of Illinois
for the enforcement of this Guaranty and waives any and all personal rights to
object to such jurisdiction for the purposes of litigation to enforce this
Guaranty.  Guarantor hereby consents to the jurisdiction of either the Circuit
Court of Cook County, Illinois, or the United States District Court for the
Northern District of Illinois, in any action, suit, or proceeding which the
Administrative Agent or a Lender may at any time wish to file in connection with
this Guaranty or any related matter.  Guarantor hereby agrees that an action,
suit, or proceeding to enforce this Guaranty may be brought in any state or
federal court in the State of Illinois and hereby waives any objection which
Guarantor may have to the laying of the venue of any such action, suit, or
proceeding in any such court; provided, however, that the provisions of this
Paragraph shall not be deemed to preclude the Administrative Agent or a Lender
from filing any such action, suit, or proceeding in any other appropriate forum.

 

13.  All notices and other communications provided to any party hereto under
this Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties.  Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
facsimile, shall be deemed given when transmitted.  Notice may be given as
follows:

 

To Guarantor:

 

 

 

c/o Duke Realty Corporation

 

600 East 96th Street

 

Indianapolis, Indiana 46240

 

Attention:

Matthew Cohoat

 

 

 

 

Telephone:

(317) 808-6065

 

 

Facsimile:

(317) 808-6794

 

 

With a copy to:

 

 

 

Howard L. Feinsand

 

3750 Shackeleford Road

 

Duluth, GA  30096

 

 

 

Telephone:

770-717-3267

 

Facsimile:

770-717-3314

 

K-6

--------------------------------------------------------------------------------


 

To Bank One, NA as Administrative Agent and as a Lender:

 

 

 

 

 

 

Bank One, NA

 

 

One Bank One Plaza

 

 

 

 

 

Mail Code IL1-0315

 

 

Chicago, Illinois  60670

 

 

Attention:

Charles Moffett

 

 

 

 

 

Telephone:

(312) 325-3128

 

 

Facsimile:

(312) 325-3122

 

 

 

With a copy to:

 

 

 

 

 

Sonnenschein Nath & Rosenthal LLP

 

 

8000 Sears Tower

 

 

Chicago, Illinois  60606

 

 

Attention:

Steven R. Davidson, Esq.

 

 

 

 

 

Telephone:

(312) 876-8238

 

 

Facsimile:

(312) 876-7934

 

 

 

 

If to any other Lender, to its address set forth in the Credit Agreement.

 

14.  This Guaranty shall be binding upon the heirs, executors, legal and
personal representatives, successors and assigns of Guarantor and shall inure to
the benefit of the Administrative Agent and the Lenders’ successors and assigns.

 

15.  This Guaranty shall be construed and enforced under the internal laws of
the State of Illinois.

 

16.  GUARANTOR, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR ACCEPTANCE
HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH IS
THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL
BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

IN WITNESS WHEREOF, Guarantor has delivered this Guaranty in the State of
Illinois as of the date first written above.

 

 

 

 

 

 

 

 

 

a, 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

K-7

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SUBSIDIARIES AND OTHER INVESTMENTS

(See Section 6.7)

 

 

Investment
In

 

Owned
By

 

Amount of 
Investment

 

Percent
Ownership

 

Jurisdiction of
Organization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1-1

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

INDEBTEDNESS AND LIENS

(See Section 7.15)

 

 

Indebtedness
Incurred By

 

Indebtedness
Owed To

 

Property
Encumbered

 

Maturity
and Amount
of Indebtedness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2-1

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

UNENCUMBERED ASSETS

(See Section 6.20)

 

 

Project Name
and Address

 

Type of Project

 

Date Placed
In Service

 

Owned By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3-1

--------------------------------------------------------------------------------